Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 1 of 112




                      EXHIBIT 1
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 2 of 112
  A lb.


  ;_:_t CT Corporation                                                           Service of Process
                                                                                 Transmittal
                                                                                 05/03/2019
                                                                                 CT Log Number 535414060
          TO:     Heather Jarvis
                  INFINITY INSURANCE COMPANY
                  2201 4th Avenue North
                  Birmingham, AL 35203


          RE:     Process Served in Florida

          FOR:    Infinity Auto Insurance Company (Domestic State: OH)




          ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

          TITLE OF ACTION:                 Jorge Sardinas, Pltf. vs. Infinity Auto Insurance Company, Dft.
          DOCUMENT(S) SERVED:              Notice(s), Summons, Attachment(s), Complaint(s), Exhibit(s), Attachment(s),
                                           Letter(s)
          COURT/AGENCY:                    Broward County Circuit Court, FL
                                           Case # CACE1900930208
          NATURE OF ACTION:                Insurance Litigation
          ON WHOM PROCESS WAS SERVED:      C T Corporation System, Plantation, FL
          DATE AND HOUR OF SERVICE:        By Electronic Receipt on 05/03/2019
          JURISDICTION SERVED:             Florida
          APPEARANCE OR ANSWER DUE:        Within 20 days after service, exclusive of the day of service (Document(s) may
                                           contain additional answer dates)
          ATTORNEY(S) / SENDER(S):         Edward H. Zebersky
                                           Zebersky Payne Shaw Lewenz, LLP
                                           110 S.E. 6th Street, Suite 2150
                                           Ft. Lauderdale, FL 33301
                                           954-989-6333
          REMARKS:                         Process received by Chief Financial Officer on 05/01/2019 and forwarded to C T
                                           Corporation System by electronic delivery on 05/03/2019.
          ACTION ITEMS:                    CT has retained the current log, Retain Date: 05/03/2019, Expected Purge Date:
                                           05/08/2019

                                           Image SOP

                                           Email Notification, Heather Jarvis heather.jarvis@ipacc.com

                                           Email Notification, JILL DOUGLAS jdouglas@kemper.com


          SIGNED:                          C T Corporation System
          ADDRESS:                         1200 South Pine Island Road
                                           Plantation, FL 33324
          TELEPHONE:                       954-473-5503




                                                                                 Page 1 of 1 / SK
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 3 of 112   1111111111111111111011111111111111111111011110111001111111111111



                                                                                                          *19-000115303*
 CHIEF FINANCIAL OFFICER
 JIMMY PATRONIS
      SIAIE UF FLORIDA




                                                                     CASE #:          CACE 19-009302 (08)
JORGE SARDINAS
                                                                     COURT:           17TH JUDICIAL CIRCUIT
                                                                     COUNTY:          BRO WARD
PLAINTIFF(S)                                                         DFS-SOP #:       19-000115303

VS.

INFINITY AUTO INSURANCE COMPANY

DEFENDANT(S)

SUMMONS, COMPLAINT




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Wednesday,
May 1, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Friday, May 3, 2019 to the
designated agent for the named entity as shown below.


           INFINITY AUTO INSURANCE COMPANY
           DONNA MOCH
           1200 SOUTH PINE ISLAND ROAD
           PLANTATION, FL 33324




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                      Jimmy Patronis
                                                                      Chief Financial Officer



EDWARD ZEBERSKY
ATTORNEY
ZEBERSKY PAYNE, LLP
110 S.E. 6TH STREET, SUITE 2150
FORT LAUDERDALE, FL 33301                                                                                             HB1




                                        Office of the General Counsel - Service of Process Section
                           200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
                                                     Case Number: CACE-19-009302 Division: 08
FilingCase 0:19-cv-61369-WPD
       # 88773668              Document
                   E-Filed 04/30/2019    1-1 Entered
                                      05:02:04 PM on FLSD Docket 05/31/2019 Page 4 of 112


                                   IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
                                        IN AND FOR BROWARD COUNTY, FLORIDA

                                                                          Case No.
        JORGE SARDINAS,

                  Plaintiff,
        vs.

        INFINITY AUTO INSURANCE COMPANY,

                  Defendant.


                                                               SUMMONS
        THE STATE OF FLORIDA:

        To All and Singular the Sheriffs of said State:

               YOU ARE HEREBY COMMANDED to serve this Summons and a copy of the Complaint in this action on
        Defendant:

                                                    INFINITY AUTO INSURANCE COMPANY
        By Serving Its Registered Agent:            Florida Chief Financial Officer
                                                    200 E. Gaines Street
                                                    Tallahassee, FL 32399

                 Each defendant is required to serve written defenses to the complaint or petition on Edward H. Zebersky, Esq.,
        (Florida Bar No. 0908370) Plaintiffs attorney, whose address is:

                                              ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                                    110 SE 6th Street, Suite 2150
                                                     Fort Lauderdale, FL 33301
                                                           (954) 989-6333
                                                    Email ezeberskygzpllp.com

        within twenty (20) days' after service of this summons on that defendant, exclusive of the day of service, and to file the
        original of the defenses with the clerk of this court either before service on plaintiffs attorney or immediately thereafter.
        If a defendant fails to do so, a default will be entered against that defendant for the relief demanded in the complaint or
        petition.

                  WITNESS my hand and seal of said Cour            MAY 01 2019

                                                                           BRENDA D. FORMAN
                                                                           As Clerk of said IT




                                                                           By: Deputy Ch. -k


                                                                                      BRENDA D. F RMAN
        1 "Except when suit is brought pursuant to s. 768.28, Florida Statutes, if the State of Florida, one of its agencies, or one
        of its officials or employees sued in his or her official capacity is a defendant, the time to respond shall be 40 days.
        When suit is brought pursuant to 768.28, Florida Statutes, the time to respond shall be 30 days."

        [1836916/1]




              *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 04/30/2019 05:02:03 PM.****
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 5 of 112



                 AMERICANS WITH DISABILITIES ACT OF 1990

   "If you are a person with a disability who needs any accommodation in order
   to participate in this proceeding, you are entitled, at no cost to you, to the
   provision of certain assistance. Please contact Diana Sobel, Room 470, 201
   S.E. Sixth Street, Fort Lauderdale, Florida 33301, 954-831-7721 at least 7
   days before your scheduled court appearance, or immediately upon receiving
   this notification if the time before the scheduled appearance is less than 7
   days; if you are hearing or voice impaired, call 711."




   [1836916/1]
FilingCase 0:19-cv-61369-WPD
       # 88773668              Document
                   E-Filed 04/30/2019    1-1 Entered
                                      05:02:04 PM on FLSD Docket 05/31/2019 Page 6 of 112




               IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                          IN AND FOR BROWARD COUNTY, FLORIDA
                                      CIVIL DIVISION

         JORGE SARDINAS,

                 Plaintiff,
                                                          CLASS REPRESENTATION
         V.
                                                          Case No.:
         INFINITY AUTO INSURANCE
         COMPANY,

                Defendant.
                                                      /


                                        CLASS ACTION COMPLAINT
                                       AND DEMAND FOR JURY TRIAL


               Plaintiff, JORGE SARDINAS ("Sardinas"), individually, and on behalf of all those

        similarly situated, brings this action against Defendant, INFINITY AUTO INSURANCE

        COMPANY ("INFINITY"), and alleges as follows:

                                                INTRODUCTION

               1.      Sardinas and putative class members are insured under standardized insurance

        policies covering damage to motor vehicles that INFINITY insures. Each has been involved in

        an accident causing damage to their insured vehicle for which INFINITY has declared their

        vehicles to be total losses, triggering its duty under the insurance policy to make actual cash value

        settlement payments of their insurance claims. The gravamen of this suit is that INFINITY has

        failed to adjust Sardinas's and class members' total loss claims in compliance with its insurance

        policy and Florida Statutes.
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 7 of 112



                 2.   INFINITY insures all its Florida individual automobile insurance policyholders,

   including Sardinas and Class Members, using the Form 10950PVA02 policy or a substantially

   similar policy form (the "Policy"). The Policy is governed by Florida law, and by its terms, it is

   reformed to conform to Florida Statutes, including Section 626.9743(5)(a), Florida Statutes, setting

   forth duties and procedures that insurers, including INFINITY, must abide by when adjusting and

   paying first-party total loss insurance claims like the ones at issue in this case.

                 3.   Section 626.9743(5)(a) allows INFINITY to adjust and settle a first-party motor

   vehicle total loss via a cash settlement based upon the actual cost to purchase a comparable motor

   vehicle. The "actual cost" may be derived from the "retail cost" as determined from a "generally

   recognized used motor vehicle industry source," including an electronic database. §

   626.9743(5)(a)(2), Fla. Stat.

                 4.   INFINITY purportedly adjusted and settled Sardinas's and Class Members' total

   losses in this manner, but in reality, it did not.

                 5.   Specifically, INFINITY used the CCC ONE electronic system and attendant

   database (the "CCC system"), a proprietary product licensed from CCC Information Services Inc.

   ("CCC"), to adjust and settle Sardinas's claim. INFINITY takes the position that use of the CCC

   system complies with Florida law and the Policy.

                 6.   But this CCC system violates Florida law incorporated into the Policy, because the

   CCC system is not a "generally recognized used vehicle industry source" as required by the Policy

   and Section 626.9743(5)(a)(2), Florida Statutes. As detailed below, Defendant has routinely and

   systematically misinterpreted the Policy and Florida law in this manner.

                 7.   To make matters worse, INFINITY additionally systematically breaches the Policy

   and violates Florida law by failing to pay as part of the actual cash value settlement the "Dealer


   [1837532/1]                                          2
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 8 of 112



   Preparation Fee and/or Document Fee" required to be disclosed under Sections 501.976(11) and

   520.02(2), Florida Statutes, and charged by every used car dealer in Florida (the "Dealer Fees")

   and by failing to pay as part of that cash settlement the title and license plate registration fees

   collected by every used car dealer in Florida. Those fees constitute part of the "actual cost to

   purchase a comparable motor vehicle" under Section 626.9743(5)(a), so they must be reimbursed

   pursuant to the Policy and Section 626.9743(5). In adjusting total loss claims, INFINITY routinely

   does not pay these fees pursuant to its Policy.

                 8.    Similarly, INFINITY systematically breaches the Policy, because it routinely

   refuses to pay sales tax as part of the cash settlement, but rather offers to pay sales tax only after

   an insured purchases a new vehicle. The Florida courts have already held that upfront payment of

   sales tax, like title and license plate registration fees, are mandatory, necessarily included in the

   replacement costs of a total loss vehicle, and therefore are components of actual cash value under

   the Policy which must be paid upfront as part of a cash settlement pursuant to Fla. Stat. §

   626.9743(5)(a), notwithstanding Fla. Stat. § 626.9743(9).

                 9.    To address the foregoing misinterpretations by—and disputes with—INIFINITY,

   Sardinas brings three counts:

                 10.   In Count I, Sardinas and the Class seek a declaratory judgment to address the doubt

   they have about their rights under Florida law and the Policy and their ongoing controversy with

   INFINITY over the legality of the CCC system and its failure to pay title and license plate

   registration fees and Dealer Fees as part of its cash settlements of total loss claims. Specifically,

   they ask for a declaration that the Policy and Florida law do not allow INFINITY to adjust and

   settle total loss claims using the CCC system and that INFINITY must pay Dealer Fees and

   title/license plate fees and sales tax upfront as part of its cash settlements of total loss claims.


   [1837532/1]                                          3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 9 of 112



   Sardinas and the Class also seek supplementary relief in connection with their declaratory

   judgment cause of action, but they seek no monetary relief in Count I.

                 11.   In Count II, Sardinas and the Class bring a claim for breach of contract and seek

   past damages for INFINITY's failure to pay title and license plate registration fees as part of its

   cash settlements of total loss claims.

                 12.   In Count III, Sardinas and the Class bring a claim for breach of contract and seek

   past damages for INFINITY's non-payment of sales taxes as part of its cash settlements of total

   loss claims.

                 13.   In conjunction with both their declaratory judgment and breach of contract causes

   of action, Sardinas and the Class also seek to recover their reasonable attorneys' fees and costs.

                                     JURISDICTION, PARTIES, VENUE

                 14.   Plaintiff, Sardinas, is a natural person, has at all times material has been resident of

   Florida, and is sui juris. He is a named insured under INFINITY Form 10950PVA02 issued to him

   in Florida.

                 15.   Each class member is insured under the same Florida insurance policy form or a

   substantially and materially similar standardized Florida form as Sardinas.

                 16.   INFINITY is an Ohio corporation with its principal place of business in

   Birmingham, Alabama. It is registered to do and doing business in Florida as a Foreign Profit

   Corporation and is licensed to sell insurance in Florida.

                 17.   At all times material hereto, INFINITY was in the business of selling automobile

   insurance and adjusting and settling automobile insurance claims throughout Florida, including

   Broward County, including the sale of collision coverages and adjustment and settlement of first-

   party total loss claims under those coverages in the Policy there. INFINITY may be served with


   [1837532/1]                                            4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 10 of 112



    process through its registered agent for the service of process in Florida, Jimmy Patronis, the Chief

    Financial Officer of the Florida Department of Financial Services at 200 E Gaines St, Tallahassee,

    FL 32399.

                  18.   This Court has subject matter jurisdiction because the amount in controversy in this

    action exceeds $15,000.00, exclusive of attorneys' fees, interest, and litigation costs. Also, this

    action seeks declaratory relief and supplemental relief pursuant to Chapter 86, Florida Statutes,

    which confers jurisdiction on this Court. § 86,011, Fla. Stat.

                  19.   At this time, Sardinas and the Class have no basis to claim that the aggregate

    amount in controversy in this case exceed $5 million.

                  20.   Venue is proper in Broward County, Florida, because INFINITY is a Foreign Profit

    Corporation and it has offices for the transaction of, and agents transacting, its customary business

    in Broward County.

                  21.   All conditions precedent to the maintenance of this action have occurred, have been

    performed, have been waived, or INFINITY is estopped from asserting them, including Sardinas's

    and the other Class members' compliance with the following Policy provisions (to the extent they

    constitute conditions precedent): Part E-Coverage for Damage to the Insured Auto, Proof of Loss;

    and Part F, General Provisions, Suits Against Us.

        FACTUAL ALLEGATIONS REGARDING THE POLICY AND THE CCC SYSTEM

                                                 Policy Provisions

                  22.   INFINITY insures Sardinas for Collision coverage using the Form 10950PVA02

    (the "Policy"). An exemplar of the Policy is attached as Exhibit A.

                  23.   The Policy is a valid, enforceable contract governed by Florida law.

                  24.   The Policy provides, in pertinent part, as follows:


    [1837532/1]                                           5
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 11 of 112



                      PART E — COVERAGE FOR DAMAGE TO THE INSURED AUTO

                                                          ***



                  ADDITIONAL DEFINITIONS USED IN PART E ONLY


                  1. "Actual cash value" means market value at the time of the loss based upon vehicle
                      mileage, age, condition, original optional equipment, and comparable vehicles
                      available for sale within a reasonable geographic radius as documented in an electronic
                      database of publications and dealerships, less depreciation and/or betterment.



                  3. "Betterment" means a deduction for making an item better or adding value thereto.

                  4. "Collision" means loss caused by the insured auto's upset or overturn, or sudden
                     impact with another object.


                  8. "Depreciation" means the loss of value caused by physical, technological, social,
                     and/or location deterioration.


                  10. "Loss" means sudden, direct, and accidental damage to, or theft of, the insured auto,
                       including its original optional equipment, which is permanently installed at the factory
                       by the vehicle manufacturer or authorized dealer...

                  (Ex. A at pp. 12-13).

                                                          ***




                  PAYMENT OF LOSS - PART E ONLY

                      We may pay for the loss in money, or repair or replace the damaged or stolen
                      property...

                  (Ex. A at p. 15).

                                                          ***

                  LIMITS OF LIABILITY - PART E ONLY

                  Our limits of liability for loss shall not exceed the lesser of:

    [1837532/1]                                              6
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 12 of 112



                  1. the actual cash value of the stolen or damaged property, at the time of loss, which may
                     include an adjustment for depreciation and/or betterment;


                     All claims submitted under this Part shall be subject to the applicable deductibles
                  shown on the Declarations Page. Any applicable deductible amount and salvage value, if
                  you retain the salvage, is subtracted from all loss payments.

                  (Ex. A at p. 14).

                                                         ***



                                        PART F- GENERAL PROVISIONS

                  TERMS OF POLICY CONFORMED TO STATUTES

                  Terms of this policy that conflict with the statutes of the state in which we issue this
                  policy are hereby amended to conform to such statutes.


                  (Ex. A at p. 19).

                                  CCC System and INFINITY's Total Loss Process

                  25.    Sardinas's and each Class member's insured motor vehicle sustained property

    damage covered under the Policy to such extent that INFINITY declared the vehicle a total loss

    under the Policy, triggering its duty under the Policy to make actual cash value settlement

    payments of their insurance claims.

                  26.    For Sardinas and each Class member, INFINITY undertook a routine total loss

    settlement process. That process involved declaring the vehicle a total loss, adjustment of the total

    loss claim, and a cash settlement payment to them of the purported actual cash value of the totaled

    vehicle.

                  27.    Under the Limits of Liability for the Collison coverage of the Policy and Section

    319.30, Florida Statutes, INFINITY has the right when presented with a claim for damages to a

    vehicle where the cost to repair would be greater than its actual cash value (less depreciation and/or


    [1837532/1]                                             7
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 13 of 112



    betterment) to declare the vehicle a total loss and pay the lesser actual cash value. Of course, when

    a vehicle is stolen, it is a total loss, and INFINITY must pay the actual cash value too.

                                          Section 626.9743 Violations

                  28.   When INFINITY declares a vehicle a total loss, it must pay its insureds, including

    Sardinas and Class members, the vehicle's actual cash value as defined in and pursuant to Section

    626.9743, Florida Statutes, because to the extent that the Policy on its face is in any way

    inconsistent with that statute, its own terms and Florida law compel that it be reformed to conform

    to the statute. (Ex. A at p. 19).Thus, if INFINITY elects to pay a cash settlement, as it did with

    Sardinas's and each Class member's claim, it must pay "the actual cost to purchase a comparable

    motor vehicle, including sales tax," which "cost may be derived from: ... [t]he retail cost as

    determined from a generally recognized used motor vehicle industry source such as: ... [a]n

    electronic database..." § 626.9743(5)(a)(2)(a), Fla. Stat.

                  29.   This cash settlement is independent of what the policyholder ends up spending, if

    anything. In fact, the policyholder may simply keep the cash settlement and never replace the total

    loss vehicle. That is why all retail costs of a comparable vehicle must be paid upfront as part of a

    cash settlement. In its total loss settlements under the Policy, INFINITY uses the CCC ONE

    electronic system and attendant database (the "CCC system"), a proprietary product licensed from

    CCC Information Services Inc. ("CCC"), to adjust and settle total loss claims, as it did with

    Sardinas's and each Class member's claims. The CCC system has the capability to provide a

    variety of methods for calculating total loss vehicle values which can be chosen by its licensees,

    here INFINITY. Accordingly, in this Complaint, "CCC system" refers to the version of this service

    used by INFINITY.




    [1837532/1]                                         8
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 14 of 112



                  31.   The CCC system generates a CCC Market Valuation Report ("CCC Report") that

    INFINITY provides to insureds, as it did with Sardinas and Class members, to explain INFINITY' s

    valuation of their total loss vehicles and actual cash value payments under the Policy. INFINITY

    keeps the CCC Reports for all its total loss insureds in their claim files, as it did with Salinas and

    the other Class members.

                  32.   The CCC system provides total loss valuations automatically based on supposedly

    comparable vehicle data contained in its computer system and data on the insured's total loss

    vehicle entered into it by INFINITY' s adjusters through a computer interface. Among that data

    entered into the CCC system are the total loss vehicle's Vehicle Identification Number ("VIN"),

    which provides the vehicle make, model, configuration (e.g., number of doors, engine size,

    equipment and options), as well as the mileage and license plate number.

                  33.   The CCC system starts by automatically calculating a "Base Value" for the total

    loss vehicle, as described below, which it adjusts based on the condition of the total loss vehicle.

    Specifically, INFINITY adjusters rate the condition of eleven components (four interior, four

    exterior, two mechanical and front and rear tires) of the total loss vehicle as "Rough," "Average

    Private," or "Dealer Retail" with the goal of adjusting the value of the total loss vehicle to the

    value of the same vehicle in "Average Private" condition. If a component is rated "Rough," it

    results in a downward adjustment to the vehicle's "Base Value." If a component is rated "Average

    Private," no adjustment is made. And, if a component is rated "Dealer Retail," it results in an

    upward adjustment to the total loss vehicle's "Base Vehicle Value." Effectively, then, the baseline

    condition used for total loss vehicles is "Average Private" condition. The result of taking the "Base

    Vehicle Value" and making these additional "total loss vehicle component condition adjustments"

    is called the "Adjusted Vehicle Value" or "Value before Deductible." From the "Adjusted Value"


    [1837532/1]                                        9
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 15 of 112



    or "Value before Deductible" the applicable deductible is subtracted, resulting in the "Settlement

    Value" or "Total." INFINITY pays the "Settlement Value" or "Total" to its total loss

    policyholders.

                  34.   The "Base Vehicle Value" is derived by searching the prices advertised by dealers

    on websites like Autotrader.com, Truecar and dealer websites for anywhere from two to twelve

    "comparable vehicles" located as close as possible to the insured's residence, adjusting the

    advertised prices up or down based on mileage, optional equipment and a "Uniform Condition

    Adjustment" (see below) and then calculating a weighted average of the adjusted prices. According

    to CCC, the weighting is based on four factors (i) "source of the data (such as inspected versus

    advertised), (ii) similarity (such as equipment, mileage, and year), (iii) proximity to the loss

    vehicle's primary garage location, and (iv) recency of information." Upon information and belief,

    the CCC system omits some of the highest priced comparable vehicles in the area in order to

    decrease the "Base Vehicle Value."

                  35.   The supposed purpose of the "Uniform Condition Adjustment" to the "Base

    Vehicle Value" is to adjust the comparable vehicles to the "Average Private" condition which is

    used as the baseline condition for the total loss vehicle. To do this, the CCC system assumes all of

    the "comparable vehicles" being offered for sale via a retail advertisement have an overall

    condition of "Dealer Retail," and it makes a uniform downward price adjustment to all of them to

    supposedly find their values if they were only in "Average Private" condition like the total loss

    vehicle after adjustments. This assumption that all of the "comparable vehicles" are in "Dealer

    Retail" condition is unwarranted, because CCC personnel, on average, do not inspect any or

    inspect only one of the "comparable vehicles" used in a valuation, so they have no actual

    knowledge of the conditions of virtually all of the "comparable vehicles."


    [1837532/1]                                        10
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 16 of 112



                  36.   This systematic downward adjustment, which Sardinas terms the "Uniform

    Condition Adjustment," results in a flat and uniform value decrease for each of the "comparable

    vehicles," thereby lowering the average adjusted prices for the "comparable vehicles," and thereby

    lowering the total loss vehicle's "Base Vehicle Value." The CCC system's application of

    downward adjustments of the exact same dollar amounts to "comparable vehicles" with advertised

    prices that differ by thousands of dollars could not possibly serve its stated purpose, because

    vehicles with such different advertised prices could not all be adjusted to "Average Private"

    condition from supposedly "Dealer Retail" condition by the exact same dollar amount reductions.

                  37.   Accordingly, INFINITY' s use of "Uniform Condition Adjustments" to supposedly

    reduce "comparable vehicles" from an assumed "Dealer Retail" condition to an "Average Private"

    condition when creating the "Base Vehicle Value" is arbitrary and capricious and is not calculated

    to and does not result in the actual cost to purchase a comparable motor vehicle. Further, if CCC's

    assumption that all or even the majority of dealer cars have a condition of "Dealer Retail" is

    correct, such vehicles realistically constitute the comparable motor vehicles available to purchase

    by an insured at retail, and their "retail cost" should not be adjusted downward to the "Average

    Private" condition under the terms of Fla. Stat. § 626.9743(5)(a)(2) and the conformed Policy.

    Simply put, the use of "Uniform Condition Adjustments" by GEICO is illegitimate, in breach of

    the Policy and in violation of Florida law.

                  38.   The CCC system's methodology is different from that of the two most well-known

    sources of used car values that are generally recognized in the used motor vehicle industry, NADA

    and KBB. The NADA and KBB databases use actual sales data, not "adjusted" advertised prices,

    from a multi-state region. They each provide a "retail clean" or "dealer" value, which would be

    the appropriate value to use given that Fla. Stat. § 626.9743(5)(a)(2) requires actual cash value to


    [1837532/1]                                       11
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 17 of 112



    be based on the retail cost. Regardless of the reasons, in the vast majority of cases, the CCC

    methodology results in "Adjusted Values" that are lower than the NADA and KBB retail clean or

    dealer values. Indeed, upon information and belief, CCC presents marketing materials, workshops,

    and training to prospective, and current, insurance company clients stating that the average market

    value as determined by the CCC system will result in lower total loss valuations and indemnity

    savings. To be clear, Sardinas only pleads the CCC system's systematic undervaluation to illustrate

    that it violates Florida law and breaches the Policy because it does not calculate the retail cost of

    a replacement vehicle. At this time, Sardinas does not claim that the value that INFINITY paid

    him for his car (excluding the non-payment of title and license registration fees) was too low.

                  39.   The CCC system does not comply with Section 626.9743(5)(a)(2)(a), Florida

    Statutes and thus breaches the Policy for two major reasons. First, it is not "a generally recognized

    used motor vehicle industry source" for the "retail cost" of used motor vehicles. Indeed, the CCC

    system is not available to Sardinas and Class members as consumers, and it is not even marketed

    to the motor vehicle industry as whole. Rather, CCC only offers the CCC system as a subscription

    service to insurance companies, which are not part of the used motor vehicle industry. It is

    marketed to insurers to save them money on claims, not as an objective used motor vehicle industry

    source. Second, its selective exclusion of the "comparable vehicles" with the highest advertised

    prices and its use of systematic downward "Uniform Condition Adjustments" does not result in

    retail costs.

                  40.   While INFINITY may try to argue otherwise, the CCC system is also not designed

    to and does not comply with Section 626.9743(5)(a)(1), Florida Statutes. When that provision

    states that "the actual cost to purchase a comparable motor vehicle... may be derived from: ...the

    cost of two or more such comparable vehicles available within the preceding 90 days" (if


    [1837532/1]                                       12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 18 of 112



    "comparable motor vehicles are available in the local market area"), it means the actual cost of

    buying from private parties, which could only be determined by directly contacting those private

    parties and obtaining quotes for purchase. This provision does not provide for use of an electronic

    database or system at all, much less one that does not use costs of purchase but rather mere

    advertised prices subject to automated deductions calculated to decrease the value of vehicles

    below actual cost. Nor does it mean determining retail prices by getting quotes from dealers,

    because that is the option provided by Section 626.9743(5)(a)(3), Florida Statutes.

                  41.   Further, despite any INFINITY assertion to the contrary, the CCC system is not

    designed to and does not comply with Section 626.9743(5)(a)(3), Florida Statutes. It does not

    obtain "quotes" from dealers—the actual prices for which they commit to sell the cars. Rather, it

    uses advertised prices.

                  42.   The CCC system also does not comply with Section 626.9743(5)(c), Florida

    Statutes, for two reasons. First, the system and report are clearly attempting to fall under Section

    626.9743(5)(a)(2)(a), and a failed attempt to do that cannot satisfy Section 626.9743(5)(c) as a

    "basis that varies from the methods described in paragraph (a) or paragraph (b)." Second, that

    section requires that "the determination of value must be supported by documentation," and

    INFINITY has no documentation to support the appropriateness of the amounts of the condition

    adjustments to the total loss vehicle, the mileage deductions to the comparable vehicles, and the

    illegitimate "Uniform Condition Adjustments" to all comparable vehicles.

                  43.   Finally, Sardinas and the other members of the Class did not agree on other method

    with INFINITY to value their total loss vehicles. Indeed, upon information and belief, INFINITY

    will not agree to value total loss vehicles by any method other than the CCC system. Thus, the

    CCC report is not designed to, and did not, comply with Section 626.9743(5)(d)., Florida Statutes.


    [1837532/1]                                         13
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 19 of 112



          Failure to Pay Sales Tax, Dealer Fees, and Title and License Plate Registration Fees

                  44.   In Florida, the "actual cost to purchase a comparable vehicle" and its "retail cost"

    (as required by Section 626.9743(5)(a)(2)(a)) necessarily includes sales tax and numerous fees,

    including the mandatory title and license plate registration fees, because the State of Florida

    requires a dealer to collect those amounts in connection with the sale and registration of a used

    motor vehicle.

                  45.   While INFINITY may pay sales tax after a policyholder purchases a replacement

    vehicle and requests payment of the sales tax, Florida law requires sales tax be paid upfront as part

    of the "actual cost to purchase a comparable vehicle" and its "retail cost" (as required by Section

    626.9743(5)(a)(2)(a)). INFINITY however routinely and systematically does not and did not

    include sales tax in its upfront cash settlements paid to insureds, including Sardinas and the other

    Class members. Likewise, INFINITY routinely and systematically does not pay title and license

    plate registration fees in its cash settlements paid to its insureds, including Sardinas and the other

    Class members.

                  46.   Moreover, the "actual cost to purchase a comparable vehicle" also includes the

    "Dealer Preparation Fee and/or Document Fee" required to be disclosed under Sections

    501.976(11) and 520.02(2), Florida Statutes, and charged by every used car dealer in Florida (the

    "Dealer Fees"), because no used car dealer in the State of Florida will sell a vehicle without

    charging such Dealer Fees. INFINITY however routinely and systematically does not and did not

    include those fees in its cash settlements paid to its insureds, including Sardinas and the other Class

    members.




    [1837532/1]                                          14
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 20 of 112



                  47.    Plainly, the Policy, as conformed to Section 626.9743(5), Florida Statutes, requires

    these fees and sales tax to be paid upfront as part of their cash settlements of total loss claims,

    which INFINITY should know from persuasive court rulings directly on point.

            FACTUAL ALLEGATIONS AS TO INFINITY'S TREATMENT OF SARDINAS

                  48.    On or about September 14, 2018, Sardinas's vehicle ("Insured Auto"), a 2016 Scion

    IC Automatic, was involved in motor vehicle accident which rendered the vehicle a total loss. At

    that time, Sardinas was a contracting party and named insured under the Policy issued by

    INFINITY, which was in full force and effect.

                  49.    Thereafter, on September 19, 2018, Sardinas made a total loss claim with

    INFINITY for payment on his Insured Auto.

                  50.    On November 20, 2018, under a cover letter of that date, INFINITY advised

    Sardinas that his Insured Auto was a total loss under the Policy. In that letter, it broke down his

    settlement, as follows, which shows its complete failure to include sales tax and mandatory fees in

    his actual cash value payment offer:

                    Your vehicle has been determined to be a total loss as it was damaged
                    beyond the economic cost to repair it. Our offer of settlement for
                    the Actual Cash Value of your claim is as follows:
                        Value                                               $ 15048.28
                        Sales Tax (if applicable)
                        DMV Fees (if applicable)
                        Less Salvage Value (if applicable)
                        Less Salvage Tax (if applicable)
                        Salvage Fees (if applicable)
                        Less Deductible (if applicable)                     $ 1000.00
                        Miscellaneous
                        Net Payment:                                       $ 14048.28

    See Exhibit B.



    [1837532/1]                                           15
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 21 of 112



                  51.   This same letter stated that it would pay sales tax of $952.90 but only upon proof

    that the Insured Auto was replaced. Title/registration fees were not mentioned in the response other

    than the oblique reference to "DMV" fees above, with no amount listed. Nor were Dealer Fees

    mentioned.

                  52.   The actual cash value that INFINITY offered Sardinas was calculated using the

    CCC system. By separate cover, INFINITY provided a CCC Report to Sardinas, which the

    November 20, 2018 letter states represented its evaluation of the actual cash value. See Exhibit

    C.

                  53.   Urgently needing a new vehicle, Sardinas accepted initial payment from INFINITY

    of $14,048.28. He did so without releasing or waiving any claims.

                  54.   But Sardinas remained concerned about the legality of INFINITY'S adjustment of

    this claim. By letter dated February 27, 2019, Sardinas (through counsel) wrote INFINITY,

    explaining his concerns about its violations of Section 626.9743, Florida Statutes, in adjusting his

    claim and offering it an opportunity to cure those violations for him individually and for similarly

    situated policyholders. See Exhibit D.

                  55.   In the cure letter, Sardinas's counsel explained the CCC system was not a generally

    recognized used motor vehicle industry source as Section 626.9743 requires, that INIFINITY must

    pay sales tax upfront when its settles a total loss claim, and that it must do the same for

    title/registration fees and Dealer Fees. Id.

                  56.   INFINITY responded to the cure letter via correspondence, attached hereto as

    Exhibit E. In it, INFINITY maintains that its use of the CCC system to calculate the actual cash

    value of his car met the requirements of Florida law and the Policy. Id. The correspondence

    mentions title and license registration fees but made no offer to pay them. INFINITY additionally


    [1837532/1]                                         16
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 22 of 112



    maintained that it was not required to pay Sardinas any Dealer Fees. And INFINITY maintained

    that sales tax was only due when and it was incurred.

                  57.   In its response, INFINITY said it was treating the cure letter as claiming that

    Sardinas had purchased a replacement vehicle even though the letter said no such thing, and it

    enclosed a check for $952.90 in sales tax with the letter. See Ex. E. Sardinas deposited the check

    without conceding that INFINITY had not breached his Policy.

                  58.   At this time, Sardinas does not aver that the amount that INFINITY paid him for

    the actual cash value of his total loss vehicle claim was too low (excluding the failure to pay sales

    tax, title and license registration fees and Dealer Fees).

                  59.   Rather, Sardinas maintains that INFINITY's use of the CCC system to calculate

    the actual cash value of his car did not meet the requirements of Florida law and the Policy and

    that INFINITY had the obligation to pay him sales tax, Dealer Fees and title and license plate

    registration as part of its cash settlement of his total loss claim.

                  60.   Sardinas and the Class are in doubt as to their rights under Section 626.9743(5),

    Florida Statutes, and the Policy, and INFINITY's compliance with same.

                  61.   Sardinas is still insured by INFINITY, and he can reasonably expect that he may

    suffer total losses under the Policy in the future that INFINITY treat in the same manner as alleged

    above.

                                CLASS REPRESENTATION ALLEGATIONS

                  62.   Sardinas brings this action under Florida Rules of Civil Procedure 1.220(a), and

    (b)(1), (b)(2) and (b)(3), individually, on behalf of all other individuals similarly situated—the

    "Class" or "Class Member" defined below.




    [1837532/1]                                         17
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 23 of 112



                  63.   Class Definition. The Class consists of and is defined as all Florida citizens

    including Sardinas who: (a) on or after April 30, 2014; (b) are or were covered by an INFINITY

    personal automobile insurance Policy issued in Florida; (c) made a claim under the Collision or

    Comprehensive coverage of that Policy for damage or loss to a covered vehicle that INFINITY

    accepted and treated as a total loss claim; and (d) INFINITY paid the claim on a cash settlement

    basis with the actual cash value derived from the CCC system. The class period will be from April

    30, 2019, to the date of class certification (hereinafter the "Class Period").

                  64.   Sardinas reserves the right to amend the Class definition and/or add sub-class

    definitions as discovery proceeds and to conform to the evidence.

                  65.   Excluded from the Class are INIFINIIY, its agents, representatives, and employees;

    and any judge to whom this action is assigned and any member of that judge's staff and immediate

    family.

                  66.   Numerosity (Rule 1.220(a)(1)). While the exact number of Class Members is

    unknown at this time, Sardinas submits that based upon his counsel's representation of automobile

    accident victims in Florida, that there are at least one-hundred INFINITY policyholders spread

    throughout the State of Florida who are potential Class Members in this action. His belief is

    bolstered by public information indicating INFINITY historically has primarily insured

    automobiles in four states (including Florida), and with approximately 10,600 independent

    agents garnering $1.4 billion in 2017 direct written premiums, it is one of the largest specialty auto

    insurers in the United States. Individual joinder of these Class Members is impracticable,

                  67.   Sardinas further alleges on information and belief that the members of the Class

    will be ascertainable through INFINITY's electronic records, data, and databases.




    [1837532/1]                                         18
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 24 of 112



                  68.   Commonality (Rule 1.220(a)(2)). There are common questions of law and/or fact

    shared by Sardinas and each member of the Class. These common questions of law and/or fact

    include the following:

                           a. Whether INFINITY's use of the CCC system to adjust and settle first-party

                              motor vehicle total loss claims violates Section 626.9743, Florida Statutes;

                           b. Whether INFINITY' s failure to pay insureds Dealer Fees, sales tax and title

                              and license plate registration fees upfront when adjusting and settling first-

                              party motor vehicle total loss claims violates Section 626.9743, Florida

                               Statutes;

                           c. Whether INFINITY' s failure pay insureds sales tax upfront when adjusting

                              and settling first-party motor vehicle total loss claims breaches the Policy

                              as conformed to Florida law;

                           d. Whether INFINITY' s failure pay insureds title and license plate registration

                               fees upfront when adjusting and settling first-party motor vehicle total loss

                              claims breaches the Policy as conformed to Florida law;

                           e. Whether Sardinas and the other Class Members are entitled to a declaration

                              of their rights under the Policy and Florida law as to their past claims and/or

                              in the event they suffer a total loss to a covered vehicle in the future;

                           f. Whether Sardinas and the other Class Members have incurred money

                              damages for INFINITYs breaches of the Policy; and,

                           g. Whether Sardinas and the other Class Members are entitled to recover

                              reasonable attorneys' fees and costs in connection with the successful




    [1837532/1]                                         19
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 25 of 112



                               prosecution of their declaratory judgment and/or breach of contract causes

                               of action.

                  69.   Typicality (Rule 1.220(a)(3)). Sardinas's claims are typical of the claims that

    would be asserted by other members of the Class in that, in proving his claims under the Policy

    and Florida law, he will simultaneously prove the claims of all Class Members. The rights afforded

    under Florida law and the Policy are the same for Sardinas and Class Members. The Policy is a

    uniform instrument, containing substantially similar, relevant preprinted text for Sardinas and each

    Class Member. INFINITY used the CCC system to adjust Sardinas's and each Class Member's

    total loss claim, and as with Sardinas, INFINITY failed to pay each Class Member Dealer Fees

    and title/registration fees when paying on each claim and failed to pay each upfront sales tax.

                  70.   Adequacy (Rule 1.220(a)(4)). Sardinas is a Class Member. He is an adequate

    representative of the Class because his interests do not conflict with the interests of other Class

    Members and he will fairly and adequately protect the interests of the Class Members. Sardinas

    has taken action before filing this complaint, by hiring skilled and experienced counsel, and by

    offering INFINITY an opportunity to cure its conduct vis-à-vis him individually, and on behalf of

    Class Members, to protect the interests of the Class. Additionally, Sardinas is cognizant of his

    responsibility as a Class representative and has retained experienced counsel fully capable of, and

    intent upon, vigorously pursuing the action. Each Class counsel has extensive experience in class

    and/or auto insurance claims.

                  71.   Rule 1.220(b)(1)(A). Sardinas's and the Class's declaratory judgment and breach

    of contract causes of action may be maintained as a class action pursuant to Rule 1.220(b)(1)(A)

    because the prosecution of separate claims by individual Class members would create a risk of

    inconsistent or varying adjudications concerning individual members of the Class which would


    [1837532/1]                                        20
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 26 of 112



    establish incompatible standards of conduct for INFINITY. For example, the court in one case

    might rule that INFINITY must pay Dealer Fees or title/registration fees while another might rule

    that it does not have to do so. INFINITY would be left in an untenable legal limbo in such an event

    because Florida law requires it to treat all insureds the same under similar circumstances.

                  72.   Rule 1.220(b)(2). Sardinas's declaratory judgment cause of action may also be

    maintained as a class action pursuant to Rule 1.220(b)(2), because INFINITY has acted and

    refused to act on grounds generally applicable to all members of the Class, thereby making final

    declaratory relief concerning the Class as a whole appropriate. Specifically, INIFINITY has in the

    past and will in the future adjust total loss claims the exact same way in breach of the Policy and

    in violation of Florida law, making declaratory relief for the Class as to its members' rights under

    the Policy and Florida law appropriate.

                  73.   Predominance and Superiority (Rule 1.220(b)(3)). Sardinas's breach of contract

    cause of action may also be maintained as a class action pursuant to Rule 1.220(b)(3), because the

    questions of law or fact common to Sardinas and the Class predominate over any questions of law

    or fact affecting only individual Class members, and a class action is superior to other available

    methods for the fair and efficient adjudication of the controversy. As demonstrated above, all the

    questions necessary for resolution of INFINITIY's liability to Sardinas and the Class are common.

    The only individual issues are the amounts of damages, and they may be calculated on a

    mechanical, ministerial basis without the need for the trier of fact to decide them

                  74.   More specifically, a reasonable assumption for a cash settlement is that each Class

    member will necessarily incur a $75.25 transfer of title fee without lien, a $2.50 title transfer

    service fee, a $4.50 license plate transfer fee, and a $1.00 air pollution control fee, making all Class

    members entitled to recover the exact same $83.25 for INFINITY's refusal to pay title and license


    [1837532/1]                                         21
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 27 of 112



    registration fees, as a matter of law. Also, sales tax rates for Class Members are publicly available

    and can be multiplied by the "Adjusted Vehicle Values" contained in each Class member's CCC

    Report on a mechanical and ministerial basis. Those Class members who later received

    supplemental sales tax payments, as Sardinas did, can be determined from INFINITY's claims

    files and not be paid sales tax as part of any settlement or payment of judgment.

                  75.   A class action is superior because the amounts recoverable by individual Class

    Members are not sufficient to justify individual suits against a large corporation like INFINITY,

    now merged with Kemper Corporation, which can be expected to vigorously defend every such

    suit as a matter of precedent. For that reason, Class Members do not have a real interest in

    individually controlling their separate claims. Further, the overwhelming majority of Class

    Members do not even know they have such claims to sue over. This is demonstrated by the fact

    that there do not appear be any pending individual suits in Florida against INFINITY over these

    issues. Simply put, there are no alternatives to a class action to resolve this controversy.

                  76.   Even if individual suits were feasible and likely to be filed, it would be highly

    inefficient and a waste of the parties' and the court system's resources to repeatedly adjudicate the

    same factual and legal issues. Plus, it could result in undesirable inconsistent adjudications as set

    forth above. Thus, it is highly desirable to concentrate the litigation in this forum, which is well

    equipped to resolve the controversy for all Class Members and INFINITY.

                  77.   There are no unusual difficulties likely to be encountered in the management of this

    case as a class action. Florida law applies to all Class Members' claims, and the legal issues are

    simple matters of statutory and contractual interpretation. All Class Members are readily

    ascertainable from INFINITY's records, including physical addresses and email addresses (in most




    [1837532/1]                                          22
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 28 of 112



    cases), making the provision of notice routine. And, as previously explained, damages are easily

    and readily calculable for each Class Member on a mechanical, ministerial basis.

                                          COUNT I
                        DECLARATORY JUDGEMENT AND SUPPLEMENTAL RELIEF

                  78.    Sardinas re-alleges and incorporates by reference paragraphs 1-77 above, as if fully

    set forth herein.

                  79.    Count I is an action for declaratory judgment and supplemental relief pursuant to

    Chapter 86, Florida Statutes. Plaintiff will not seek monetary relief in Count I. He brings Count

    I individually and for the Class defined above.

                  80.    In Count I, individually, and on behalf of Class Members defined above, Sardinas

    seeks a declaration regarding past conduct as well future conduct.

                  81.    A controversy presently exists between Sardinas and the Class on one hand and

    INFINITY on the other, as to whether INFINITY used a vehicle valuation method that complied

    with Florida law and Sardinas's Policy's Collison coverage, as well as whether Sardinas's Policy's

    Collison coverage requires upfront payment of sales tax, upfront payment of Dealer Fees and

    upfront payment of license plate registration and title transfer fees.

                  82.    INFINITY's use of the CCC system and failure to pay sales tax, Dealer Fees and

    license plate registration and title transfer fees upfront are all ongoing.

                  83.    Sardinas is in doubt concerning his rights and those of Class Members under the

    Policy's Collison Coverage, and bona fide present controversies currently exist between Sardinas

    and the Class on one hand and INFINITY on the other, concerning the proper interpretation and

    the express terms of the insurance Policy issued by INFINITY, and other applicable law, and the

    parties' respective rights and obligations thereunder. In addition, because Sardinas and many other



    [1837532/1]                                          23
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 29 of 112



    Class Members are still insured by INFINITY and could reasonably anticipate suffering another

    total loss in the future, and they are further in doubt about their rights under the Policy.

                  84.   The rights, status, or other equitable or legal relations of the parties are affected by

    the express terms of the Policy and applicable law. Accordingly, pursuant to Chapter 86, Florida

    Statutes, Sardinas and the other Class Members may obtain a declaration of rights, status, or other

    equitable or legal relations thereunder

                  85.   Section 86.011, Florida Statutes, states that this Court has "jurisdiction.. .to declare

    rights, status, and other equitable or legal relations whether or not further relief is or could be

    claimed."

                  86.   Section 86.111, Florida Statutes, states, "The existence of another adequate remedy

    does not preclude a judgment for declaratory relief " Thus, regardless of whether damages are

    available to Sardinas or Class Members, this Court still has jurisdiction to determine the parties'

    respective rights, status, and other equitable or legal relations under the insurance policy and

    applicable law.

                  87.   Section 86.011(2), Florida Statutes, states that "[Ole court may render declaratory

    judgments on the existence, or non-existence.. .Of any fact upon which the existence or

    nonexistence of such immunity, power, privilege, or right does or may depend, whether such

    immunity, power, privilege, or right now exists or will arise in the future." Thus, the Court still

    has jurisdiction to determine whether INFINITY's past conduct has been unlawful in order to

    prevent the same unlawful conduct in the future.

                  88.   Section 86.021, Florida Statutes states, "Any person claiming to be interested or

    who may be in doubt about his or her rights under a ... contract, ... or whose rights, status, or other

    equitable or legal relations are affected by a statute ... may have determined any question of


    [1837532/1]                                           24
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 30 of 112



    construction or validity arising under such statute, ... contract, ... or any part thereof, and obtain

    a declaration of rights, status, or other equitable or legal relations thereunder." Thus, the Court has

    jurisdiction to determine the rights of "any person" (such as Sardinas or each Class Member) who

    is in doubt about his or her rights under the Policy and any applicable laws.

                  89.   Section 86.031, Florida Statutes states, "A contract may be construed either before

    or after there has been a breach of it." Under this statute, the Court has jurisdiction to determine

    whether INFINITY has violated the terms of the Policy and applicable law and whether its conduct

    will violate the Policy and applicable law in the future.

                  90.   Section 86.051, Florida Statutes states, "Any declaratory judgment rendered

    pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet

    done or any event which has not yet happened, and in such case the judgment shall have the same

    binding effect with respect to that future act or event, and the rights or liability to arise therefrom,

    as if that act or event had already been done or had already happened before the judgment was

    rendered." This statute confirms that the Court has jurisdiction to determine the legality of

    INFINITY's past conduct in order to gauge its anticipated future conduct and to prevent unlawful

    conduct in the future.

                  91.   Section 86.071, Florida Statutes states, in pertinent part, provides that when a

    declaratory action "concerns the determination of an issue of fact, the issue may be tried as issues

    of fact are tried in other civil actions in the court in which the proceeding is pending. To settle

    questions of fact necessary to be determined before judgment can be rendered, the court may direct

    their submission to a jury." Thus, the existence of disputed fact issues does not prevent the Court

    from providing declaratory relief under Chapter 86.




    [1837532/1]                                         25
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 31 of 112



                  92.   Section 86.061, Florida Statutes provides, in pertinent part, the Court may grant

    further or supplemental relief based on a declaratory judgment.

                  93.   A determination of the rights of Sardinas and Class Members under the Policy and

    law regarding the Policy's Collision coverage for the underlying total loss claim will terminate the

    controversies specified in the previous paragraphs.

                  94.   Individually, and on behalf of Class Members defined above, Sardinas now

    petitions this Court for a declaration that INFINITY's use of the CCC system is an invalid method

    of valuing vehicles under Section 626.9743(5), Florida Statutes, and the Policy. He also seeks

    further or supplemental relief in the form of an order that INFINITY must recalculate Sardinas's

    and each Class Member's total losses, using a method that complies with Section 626.9743(5),

    Florida Statutes, and make them new offers based upon the lawful method, if the recalculated

    amounts exceed the amounts paid based on the CCC system.

                  95.   Individually, and on behalf of Class Members defined above, Sardinas additionally

    petitions this Court for a declaration that Section 626.9743(5), Florida Statutes, and the Policy

    require payment of Dealer Fees and title/license fees as part of a total loss settlement. He also seeks

    further or supplemental relief in the form of an order requiring INFINITY to offer Sardinas and

    the Class Dealer Fees and requiring INFINITY to pay $83.25 to Plaintiff and each Class Member

    for title/license plate registration fees.

                  96.   Individually, and on behalf of Class Members defined above, Sardinas additionally

    petitions this Court for a declaration that Section 626.9743(5), Florida Statutes, and the Policy

    require the upfront payment of sales tax as part of a total loss settlement. He also seeks further or

    supplemental relief in the form of an order requiring INFINITY to pay sales tax to all Class

    members to whom it has not paid that tax.


    [1837532/1]                                        26
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 32 of 112



                  97.    Sardinas has retained the undersigned counsel to prosecute this action and he is

    entitled to recover his reasonable attorneys' fees and costs for pursuing this cause of action

    pursuant to Section 627.428, Florida Statutes.

                                          COUNT II
                          BREACH OF COPNTRACT FOR TITLE/LICENSE FEES

                  98.    Sardinas re-alleges and incorporates by reference paragraphs 1-77 above, as if fully

    set forth herein.

                  99.    Count II is an action for breach of contract for underpaid Collision insurance

    coverage benefits in the form of title and license plate registration fees.

                  100.   Section 626.9743(5), Florida Statutes, and the Policy (which is conformed to this

    statute) require upfront payment of the title and license plate registration fees that INFINITY could

    reasonably anticipate Sardinas's and each Class Member's incurring, in the Florida statutory

    minimum of $83.25, as part of their total loss claims. By refusing to pay the title and license plate

    registration fees upfront or ever, INFINITY breached the Policy and proximately caused Sardinas

    and each Class Member damages in the amount of $83.25.

                  101.   Sardinas has retained the undersigned counsel to prosecute this action and is

    entitled to recover his reasonable attorney's fees and costs pursuant to Section 627.428, Florida

    Statues.

                                              COUNT III
                                  BREACH OF CONTRACT FOR SALES TAX

                  102.   Sardinas re-alleges and incorporates by reference paragraphs 1-77 above, as if fully

    set forth herein.

                  103.   Count III is an action for breach of contract for underpaid Collision insurance

    coverage benefits in the form of sales tax.


    [1837532/1]                                          27
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 33 of 112



                  104.    Section 626.9743(5), Florida Statutes, and the Policy (which is conformed to this

    statute) require upfront payment of sales tax that INFINITY could reasonably anticipate Sardinas

    and each Class Members incurring, as part of their total loss claims. By refusing to pay sales tax

    upfront or ever, and by failing to pay sales tax in the proper amount, INFINITY breached the

    Policy and proximately caused Sardinas and each Class Member damages in the amount of the

    sales tax not paid.

                  105.    Sardinas has retained the undersigned counsel to prosecute this action and is

    entitled to recover her reasonable attorney's fees and costs pursuant to Section 627.428, Florida

    Statues.

                                               REQUEST FOR RELIEF

                  WHEREFORE, Plaintiff Jorge Sardinas and the Class respectfully request this Honorable

    Court to award the following relief against INFINITY:

                  1.      Issue an order certifying that this action is properly maintainable as a class action

    under Rule 1.220(b)(1)(a), (2) and/or (3) and appointing Mack to represent the Class defined

    herein;

                  2.      Issue an order appointing the undersigned law firms as class counsel;

                  3.      Regarding Count I,

                       a. Issue a declaratory judgment declaring that use of the CCC system is an invalid

                          method of valuing vehicles under Section 626.9743(5), Florida Statutes, and the

                          Policy, and award as further or supplemental relief that INFINITY must recalculate

                          Sardinas's and each Class Member's total loss using a method that complies with

                          Section 626.9743(5), Florida Statutes, and make them new offers based upon the




    [1837532/1]                                            28
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 34 of 112



                          lawful method if the recalculated amounts exceed the amounts paid based on the

                          CCC system;

                       b. Issue a declaratory judgment declaring that Section 626.9743(5), Florida Statutes,

                          and the Policy require payment of Dealer Fees and title/license fees as part of a total

                          loss settlement and awarding further or supplemental relief in the form of an order

                          requiring INFINITY to offer Sardinas and the Class Dealer Fees and requiring

                          INFINITY to pay $83.25 to Plaintiff and each Class Member for title/license plate

                          registration fees;

                       c. Issue a declaratory judgment declaring that Section 626.9743(5), Florida Statutes,

                          and the Policy provide for upfront payment of sales tax as part of a total loss

                          settlement and awarding further or supplemental relief ordering INFINITY to pay

                          sales tax in the correct amounts to all Class members to whom it has not previously

                          been paid.; and

                       d. Issue a judgment awarding Sardinas and the Class their reasonable attorney's fees

                          and costs pursuant to Section 627.428, Florida Statutes, against INFINITY and

                          granting such other relief as this Honorable Court deems equitable and just.

                  4.      Regarding Count II,

                       a. Enter a judgment against INFINITY awarding $83.35 in title/license fees each to

                          Sardinas and all the other members of the Class; and,

                       b. Enter a judgment against Infinity awarding Sardinas and the Class their reasonable

                          attorney's fees and costs pursuant to Section 627.428, Florida Statutes, pre-

                          judgment and post-judgment interest at the maximum rates permissible at law or in

                          equity and granting such other relief as this Honorable Court deems equitable and


    [1837532/1]                                             29
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 35 of 112



                          just.

                  5.      Regarding Count III,

                       a. Enter a judgment against INFINITY in the amount of the unpaid sales tax to all

                          Class members to whom it was not paid.

                       b. Enter a judgment awarding Sardinas and the Class their reasonable attorney's fees

                          and costs pursuant to Section 627.428, Florida Statutes, pre-judgment and post-

                          judgment interest at the maximum rates permissible at law or in equity and granting

                          such other relief as this Honorable Court deems equitable and just.

                                              Demand for Jury Trial

                  Sardinas hereby demands a trial by jury on all the issues so triable.

    Dated: April 30, 2019                                    Respectfully submitted,

                                                        By: s/Edward H. Zebersky
                                                           Edward H. Zebersky, Esq. (FBN: 0908370)
                                                           Mark S. Fistos, Esq. (FBN: 909191)
                                                           ZEBERSKY PAYNE SHAW LEWENZ, LLP
                                                           110 S.E. 6th Street, Suite 2150
                                                           Ft. Lauderdale, FL 33301
                                                           Tel.: (954) 989-6333
                                                           Fax: (954) 989-7781
                                                           Emails: ezebersky@zpllp.com;
                                                           mfistos@zpllp.com; ndiaz@zpllp.com

                                                            and

                                                            Alec Schultz, Esq. (FBN: 35022)
                                                            Carly A. Kligler, Esq. (FBN: 83980)
                                                            LEON COSGROVE, LLP
                                                            255 Alhambra Circle, Suite 800
                                                            Coral Gables, FL 33134
                                                            Tel.: (305) 740-1975
                                                            Fax: (305) 437-8158
                                                            Emails: aschultz@leoncosgrove.com;
                                                            ckligler@leoncosgrove.com;
                                                            eperez@leoncosgrove.com;
                                                            cmanzano@leoncosgrove.com
    [1837532/1]                                            30
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 36 of 112



                                         and

                                          Scott R. Jeeves, Esq. (FBN: 0905630)
                                          THE JEEVES LAW GROUP, P.A.
                                          954 First Avenue North
                                          St. Petersburg, FL 33705
                                          Telephone: (727) 894-2929
                                          Emails: sjeeves@jeeveslawgroup.com;
                                          khill@jeeveslawgroup.com;
                                          nnandel@jeevesmandellawgroup.com

                                         and

                                         Craig E. Rothburd, Esq. (FBN: 49182)
                                         CRAIG E. ROTHBURD, P.A.
                                         320 W. Kennedy Blvd., Suite 700
                                         Tampa, FL 33606
                                         Telephone: (813) 251-8800
                                         Email: crothburd@e-rlaw.com

                                         and

                                         Casim Adam Neff, Esq. (FBN: 94030)
                                         NEFF INSURANCE LAW, PLLC
                                         P.O. Box 15063
                                         St. Petersburg, FL 33733-5063
                                         Telephone: (727) 342-0617
                                         Email: cneff@neffinsurancelaw.com


                                          Attorneys for Plaintiff




    [1837532/1]                          31
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 37 of 112




                                  Exhibit A
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 38 of 112



 imNFINITY
    Auto Insurance
                                                                                  Infinity Auto Insurance Company
                                                                                                                   2201 4th Avenue North
                                                                                                                   Birmingham, AL 35203


 Customer Servioe: 800) 782-1020                                                                            Claims Service:              1661
                                        PERSONAL AUTO DECLARATION
                                                                     POLICY NUMBER:           IMEROM8O01
                                                                     POLICY PERIOD: 05/09/2018 TO 05/09/2019
    SARDINAS, JORGE                                                  This policy Incepts on the data and time on which the application is
                                                                     executed and shell expire at 12:01 can, standard time on the lest day of
         REDACTED                                                    the policy period.
                                                                     Coverages only apply where a premium is shown. Covera9es are
                                                                     defined Si the policy and are subject to the terms and conditions
                                                                     contained in the policy, Including amendments and endorsements, No
                                                                     changes will be effective prior to the time changes are requested..



 # Yr     Make Model               Serial Number             Comp/Coll #     Driver Name                              Status         Filing
1 2005 PONT        GRAND PRIX           In 1) v. II D        N/A I MA 1      Jorge Sardines                          Active           No
2 2000 CHEV        1500                  RI l) \c II I)      N/A I N/A 2     ENRIQUE SAROINAS                        Active           No
3 2016 TOY°        SCION                RI D \( III)         1000/1000 3     Yailin Gonzalez                         Active           No
4 2017 TOY0        COROLLA               Ri 1)),( II I)      1000/1000




COVERAGES - LIMITS OF LIABILITY                                                      PREMIUMS FOR VEHICLES
THE COVERAGE IS APPLICABLE ONLY IF A PREMIUM IS INDICATED               VEH 1 VEH 2 VEH 3 VEH 4
Property Damage Liability                    $10,000 each accident         312 344 431 345
Uninsured Motorist         1"'REJECTED''" "''REJECTED""                 No Cov No Coy No Coy No Cov
Personal Injwy Protection  Refer to Schedule Work Loss Excluded           436 226 417 646
Collision                                                               No Cov No Cov 912       738
Comprehensive                                                           No Coy No Coy 135       100
Rental/Additional Payments $20 per Coy       $600 per occurrence        No Cov No Coy INCA. INCL




                                        PREMIUMBY VEHICLE:                 7441     870 1805 1829

                                                                         TOTAL VEHICLE PREMIUM                                   $5,042.00
                                                                         POLICY FEES                                                 $0.00
                                                                         FIGA RECOUPMENT FEE                                         80,00
                                                                         TOTAL POLICY PREMIUM                                    $5,042.00

SEE REVERSE FOR ADDMONAL INFORMATION

ENDORSEMENTS MADE A PART OF THIS POLICY:
10950AE801; 10950AE501; 10950A 101; 10950PVA02;
10950RIDR01; 109INDE01; 10950U 1E01




                                                                                    By
                                                                                           Du Autholized Representative

                                                                                                                 AMEND DATE: 05/09/2018
10950DECO4                                                                                                             ENDORSEMENT: 6-1
    Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 39 of 112



    Addl ional InforMation:




                                                                                  Please mail all inquiries to:

 Agency Information:                                                              Infinity Insurance
                                                                                  PO Box 830189
    UNIVISTA INSURANCE JLI
    8476 SW 40TH ST, STE 201
                                                                                  Birmingham, AL 352634169
    STE 201
    MIAMI, FL 33155
                                                                                  Please fax all inquiries to:
                                                                                  (1100)7112-2218



ANY LOSS UNDER PART E IS PAY LE TO NAMED INSURED AND LOSS PAYEE:
LOSS PAYEE                                                            ADDITIONAL INTEREST
veh Addl Name                                                         Veh MO Name
# Iiit#                                                               # Int #
4     1   WORLD OMNI FINANCIAL CORP
          PO 1:10X9249          Mobile AL 36691




                                                             FOR COMPANY USE ONLY

     Version Factors                                              PAY PLAR 12-PayEFT8
      RS.V.P, Direct Repair Endorsement                           RATE REVISION: 1
      Deluxe
      Multiple Driver Factor -3 plus Drivers                      PREV, POLICY;
      Work Loss Exol - Named Insured and Resident Relative
      Advance 01.1018

                                                                  RATING CRITERIA
     Driver Factors                                               YE. DRY   DRY DRV DRY     VEIrl   VEH
      Market Factor                                                #   #    CL$ AGE  prs TERR SYMB
      Multi-Car                                                   KMMNKMNMIMillWMMEI
                                                                             M             to 13
                                                                  FUMEil=KMKMillialiing
                                                                  MUMS11;111CUM70
                                                                       M
                                                                  MINMNM ---                MIN
                                                                  MIMN                       =III
     Vehicle Factors                                              MIMINMI 11111.1011111110NM MN
      Anli-LoCk brakes
      Air Bag
      Anli-Theft Device Passive




     109500E
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 40 of 112




                                                         SCHEDULE

     Personal Injury Protection Benefits                                                                    Limit Per Person
     Total Limit for All Medical Expenses, Work Loss and Replacement Services                                  $1   ,   0
     (Medical Expense Limited to $2500 for Non-Emergency)
     Accidental Death                                                                                          $5,00
     Personal Injury Protection Benefits Coverage
     Deductible
     Subject to the deductible of $1,000, all expenses and losses are applicable to:
                    The 14arned Insured
                    The Named Insuredand Oependent Resident Relatives

     Exclusion of Work Loss
                    Work Loss will not be provided for the named insuted Only

      ... _......   Work Loss will not be provided for the named insured and dependent resident relatives




109500 EC 4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 41 of 112



FIINFINITY
   Auto Insurance
                                                                                                    Infinity Value Added
                                                                                                               01 4th Avenue North
                                                                                                             Birmingham, AL 35203

                                                                                         Under/Alban by: Infinity Auto Insurance Compani.
Customer- Service: (800) 782-1020                                                                      Claims Service: (800)334-1861


                          YOUR FLORIDA VALUE ADDED PERSONAL AUTO POLICY
                                       OUTLINE OF COVERAGE


  JORGE SARDINAS                                                                                        05/09/201912:01 am.

                                                                                        SARDINAS JORGE
                                                                   This endorsement is attached to and forms part of the listed
                                                                   policy


    The following outline of coverage Is for informational „purposes only. Florida law prohibits this outline from changing
    any of the provisions of the insurance contract which is the subject of this outline. Florida law also makes this oufiine
    inadmissible In any civil action and prevents this outline from creating a cause of action. Any endorsement regarding
    changes In types of coverage, exclusions, limitations, reductions, deductibles, coinsurance, renewal provisions,
    cancellation provisions, surcharges, or credits will be sent separately.
    Your Declarations Page shows information that applies specifically to you, such as:
           Your name and address                       The premiumn for these coverages
           Your vehicle(s)                             Your policy number
           Your policy term                            The name of your loss payee, if any
           Your chosen coverage and limits of liability Your chosen deductible amountsany
    A. BENEFITS AND COVERAGES
    MANDATORY AUTO COVERAGES
    The State Of Florida requires the, ~errs of all motor vehicles with at least four wheels to purchase two types of
    automobile insurance: Personal Injury Protection (PIP) and Property Damage Liability (PD).
    PIP (PERSONAL INJURY PROTECTION): PIP covers bodily injuries suffered by you and relatives who mslde In your
    household. Drivers who operate your vehicle with your permission and passengers In your vehicle are also covered by
     our PIP coverage, unless they have their own PIP coverage. Pedestrians bicyclists and bystanders are also covered
    It they are not required by law to have their own PIP, and they are residents of Florida.
    You will receive PIP benefits for accidents outside Florida which occur in the United States, its territories or Canada if
    you are in your own car. Relatives living in your household are also covered when they are passengers in your car
    Unless they have their own PIP coverage.
    The purpose of PIP Is to provide benefits WITHOUT REGARD TO FAULT, PIP pays 80percent of reasonable medical
    expenses and 60 percent of lost income or earnings, up to a combined total of $10,000; and up to $5,000 for funeral
    expenses.
    PD (PROPERTY DAMAGE LIABILITY): PD coverage protects ou against financial loss resulting from property
    damage you cause to others and for which you are legally liable. Florida
                                                                     F       requires you to purchase a minimum limit of
    $10,000 PD coverage. The limit you purthase is the maximum we will pay for damage arising out of the accident.
    PROOF OF PIP AND PD: When you buy car registration tags or renewal decals, you must show proof of insurance.
    Proof may be an Insurance policy, binder, certificate of insurance or a uniform Identification (ID) tend. We provide an
    ID card when you purchase insurance, or when you change your address, vehicle, or coverage. If there have been no
    changes, a new ID card is issued at least once every twelve months,
    PIP and PD coverages do not pay for damage to your automobile or to some types of injuries you may cause to
    others.




                                                           Pagel of 3                                           Print Da        712018

109500U
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 42 of 112




    OPTIONAL AUTO COVERAGES
    The basic optional auto insurance coverages include:
    BI       BODILY INJURY LIABILITY
    MED PAY MEDICAL PAYMENTS COVERAGE
    UM       UNINSURED MOTORIST PROTECTION
    COLL     COLLISION COVERAGE
    COMP COMPREHENSIVE COVERAGE
    RENTAL RENTAL REIMBURSEMENT
    BI (BODILY INJURY LIABILITY); Florida law prevents most lawsuits which otherwise would arise from auto
    accidents. However, you may still sue or be sued under certain conditions. If you are at fault in an accident4 the injured
    person may sue you Tor expenses over the full PIP benefits or for serious and permanent Injury. Bodily Injury Liability
    insurance protects you against financial loss resulting from bodily injury you cause to others and for which you are
    legally liable.
    BI coverage Is sold with spilt limits. An example of split limits coverage Is the so-called 10/20 liability policy. Such a
    policy would protect you for injuries you cause to ONE person in an accident up to $10,000; for iniuries to ALL persons
    in an accident up to -$20,000. If you carry liability insurance and are sued, your policy will pay all sums for which you
    may be legally liable up to your policy limits ansing out of the ownership, use and maintenance of your motor vehicle.
    We will settle or defend any claim or suit asking for auto accident damages. However, the defense duty of your policy
    ends when the limit in any one accident has been exhausted,
    MED PAY (MEDICAL PAYMENTS COVERAGE): MED PAY coverage 1.4/111 pick up the 20 percent of medical
    expenses not covered under PIP up to limits purchased.
    UN (UNINSURED MOTORIST PROTECTION): UM coverage pays for Injuries to you and the passengers In your car
    above PIP coverage limits if you are in an accident caused byan uninsured or underinsured driver. Ulvrcoverage does
    not duplicate the medical benefits you receive from your PIP coverage. Your UM coverage begins once the at-fault
    driver has compensated you to the limits of his/her ability to do so.
    UM Is shriller to bodily injury liability in that both pay for physical Injuries. But while the bodily Injury portion of your
    liability coverage Is intended to cover injuries you cause to others, UM covers injuries suffered bx you or your
    passengers when another driver is at fault. You may select either of two coverage forms, know as stacked" and
     non-stacked". The lower cost non-stacked form modifies the manner In which your policy limits apply.
    COLLISION COVERAGE: Collision coverage pays for repairs to your car regardless of who is at fault when it is
    damaged in an accident with another vehicle or object, or as a result of turning over. Collision coverage is usually sold
    with a deductible, an amount you must pay from your own pocket before your policy pays. Generalty, the higher the
    deductible, the lower your premium will be.
    Some people decide not to carry collision coverage on an older model car that Is fully paid for and has no lien against
    it, You might wish to discuss this cost-cutting measure with your insurance agent or company, But remember, if your
    car is damaged in an accident caused by you or an uninsured driver and you do not carry collision insurance, you will
    be responsible for the repair of your car.
    COMPREHENSIVE COVERAGE; Comprehensive coverage pays for repairs to your car from Incidents other than a
    collision. Examples would be fire, theft, windstorm, vandalism, accidental glass breakage and collision with an animal,
    Comprehensive coverage Is sold with a deductible. Both comprehensive and collision coverages may be required by
    the lending institution Which finances your vehicle,
    RENTAL REIMBURSEMENT: Rental Reimbursement covers some expenses to rent a Gar while your insured auto is
    being repaired for a covered accident Rental Reimbursement does not cover damages to a car you rent While you are
    traveling,
    B. EXCLUSIONS AND LIMITATIONS
    Coverage does not apply for: commercial use; intentional acts; nuclear    es; war, losses; employees; or for losses
    you pay without our knowledge. There are some special types of auto equipment that are not covered.
    Coverage does not apply for specified individuals you elect to exclude from coverage under your policy. A surcharge
    applies to the policy if this election has been made.
    C. RENEWAL AND CANCELLATION
    If an offer to renew is made, the renewal will be honored if the premium is paid by the due date.
    Failure to pay installment premium on time will result in a cancellation of your policy for "non-payment of p
    D. CREDIT AND SURCHARGE PLANS
   A MULTI-CAR discount applies if more than one car Is insured under the same policy number. The discountapplies to
   each car and coverage on each car need not match,




109500U T04                                                 Page 2 of 3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 43 of 112



    A HOMEOWNERS discount applies if the named Insured owns, occupies, and Instinss his/her home, condominium, or
    mobile home.
    A PAID IN FULL discount applies if the entire policy premium Is paid at the time of application.
    A GROUP ASSOCIATION discount may apply if you are a qualified member of an approved association, such as
    AAA.
    An ANTI THEFT DEVICE discount applies to each vehicle equipped with an approved factory installed anti-theft
    device or vehicle recovery system.
    A discount applies to each vehicle identified and equipped with ANTI-LOCK BRAKES.
    A discount applies to each vehicle identified and equipped with AIR BAGS.
    Insureds over age 55 who hold a valid operator's license pd have completed an approved MOTOR VEHICLE
    ACCIDENT PREVENTION COURSE may qualify for a MVAP discount.
    A BUSINESS USE surcharge applies to vehicles used for any business or commercial use,

    E. ENDORSEMENTS
    CUSTOM OR ADDMONAL EQUIPMENT COVERAGE: Custom or Additional Equipment Coverage extends coverage
    to custom parts and equipment permanently attached and forming part of your insured car,
    LESSOR LIABILITY ENDORSEMENT: The Lessor Liability Endorsement is available for leased vehicles classified as
     our insured auto. The vehicle lessor is provided Bodily injury limits of $1004300 and Property Darrtage limits of
     50,00.
        0
   NAMED DRIVER NON-OWNER COVERAGE Named Driver Non-Omer coverage Is personal automobile insurance
   for those who do not own a vehicle.
   R.S.V.P. DIRECT REPAIR ENDORSEMENT: The R.S.V.P. Direct Repair Endorsement allows you to save on your
   insurance premium by choosing our network of preferred automobile repair facilities to perform repairs covered by the
   policy.
   TOWING AND LABOR COVERAGE: Towing and labor covers some expenses for towing and/or labor when the
   insured auto Is disabled.,




109500UT041                                               Page 3 of 3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 44 of 112




              INFINITY

                                          Your
                                         Florida
                                      Value Added
                                        Personal
                                          Auto
                                         Policy

                                                   WARNING
      Florida Law provides that any person who, with intent to defraud or knowing that he or she is
      facilitating a fraud against an insurer, submits an application or files a claim containing a false or
      deceptive statement is guilty of insurance fraud.

      Material misrepresentations may prevent recovery of benefits under this policy.
      Misrepresentations could include failure to disclose on the application operators of the vehicle, or
      accurate driving records of the drivers.


                              Customer Service: (800) 782-1020
                           24 Hour Claim Reporting: (800) 3341661
                                               Underwritten by:
                                     Infinity Auto Insurance Company
                                             Administrative Office:
                                      3700 Colonnade Parkway, Suite 600
                                             Bimninghami AL 35243



                  INFINITYPROPERTYmrMaLTY CORPORATION
      0950PVA02
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 45 of 112


                 TABLE OF CONTENTS

POLICY AGREEMENT (pages 2-4)                              PART F - GENERAL PROVISIONS (pages 1 1 )
Your Duties in Case of Aocklent or Loss                   Policy Period and Territory
Definitions Used Throughout This Policy                   Premium Changes
                                                          Coverage Changes
PART A - UABIUTY COVERAGE (pages 4-7)                     Premium Payment
Insuring Agreement                                        Cancellation and Nonnanewal
Additional Definitions Used In Part A Only                Limitations on Agent Authority
Additional Benefits Part A Only                           Mediation of Claims
Exclusions - Part A Only                                  Arbitration
Limits of Liability - Part A Only                         Two or More Auto Policies
Federal Tort Claims Act Exclusion                         Suits Against Us
Conformity With Slate Financial Responsibility Laws       Transfer of Your Interest in This Policy
Out of State Insurance                                    Bankruptcy
Other Insurance - Part A Only                             Our Recovery Rights
                                                          Loss Payable Clause
PART B • PERSONAL INJURY PROTECTION                       Punitive or Exemplary Damages
COVERAGE                                                  Terms of Policy Conformed to Statutes
(pages 7-9)                                               Fraud and Misrepresentation
Insuring Agreement                                        Pollution Exclusion
Additional Definitions Used In Part B Only                Rescission
Exclusions Part B Only
Limits of Liability - Part B Only                         NAMED DRIVER EXCLUSION AGREEMENT
Policy Period, Territory
Conditions                                                FLORIDA NON-CANCELABLE POLICY ENDO SE E
Modification of Policy Coverages
Provisional Premium                                       LESSOR LIABILITY ENDORSEMENT

PART C - MEDICAL PAYMENTS COVERAGE                        NAMED DRIVER NON-OWNER COVERAGE
(pages 9-10)
Insuring Agreement                                        R.S.V.P. DIRECT REPAIR ENDORSEMENT
Additional Definitions Used In Part C Only
Exclusions - Part C Only
Limits of Liability - Part C Only
Other Insurance - Part C Only

PART D UNINSURED/UNDERINSURED MOTORISTS
COVERAGE (pages 10-12)
Insuring Agreement
Additional Definitions Used in Part ID Only
Exclusions - Part D Only
Limits of Liability - Part D Only
Other Insurance- Part D Only
Additional Duty - Part D Only

PART E COVERAGE FOR DAMAGE TO THE INSURED
AUTO (pages 12-16)
Insuring Agreement
Additional Definitions Used In Part E Only
Exclusions - Part E Only
Limits of Liability Part E Only
Appraisal - Part E Only
Payment of Loss - Part E Only
Proof of Loss
Other Insurance - Part E Only
No Benefit to Bailee
Additional Payments
Car Storage Coverage
Towing and Labor Coverage
Custom or Additional Equipment Coverage
Rental Reimbursement Coverage




 50PVA02                                              Pagel
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 46 of 112



POLICY AGREEMENT                                                practicable, after the accident if a hit-and-run driver is
                                                                involved, and must promptly send us copies of any legal
This Personal Auto Policy is a binding contract between         papers if suit is brought.
you and us, The contract includes the Declarations Page,
endorsements, the application, the Personal Auto Policy,        If coverage is claimed for property damage or loss or
and all attachments. If your premium payment is paid, we        damage to the Insured auto, the person claiming coverage
will insure you subject to the terms of this policy. The        must take reasonable steps after the accident to protect the
Declarations Page shows a premium for each type of              property from further loss or damage. We will pay
coverage purchased. The selected coverages in this policy       reasonable expenses incurred in providing that protection.
apply only to occurrences while the policy is in force,         In the event of any theft or vandalism of the insured auto,
                                                                you must promptly file a written report with the appropriate
 YOUR DUTIES IN CASE OF ACCIDENT OR LOSS                        law enforcement agency. You must also allow us to inspect
                                                                and appraise the damaged property before its repair or
in the event of an auto accident or loss, you or any person     disposal.
claiming coverage under this policy must:
                                                                FAILURE TO COMPLY WITH ANY OR ALL OF THE
 1. Notify us promptly. You or someone on your behalf           CONDITIONS ABOVE MAY RESULT IN OUR REFUSAL
    must notify us within thirty (30) days, or as soon as       TO EXTEND TO YOU ANY PROTECTION UNDER THIS
    practicable, by calling our claims office during business   POLICY FOR THE ACCIDENT OR LOSS,
    hours or our Claims Hotline, available 24 hours a day,
    seven days a week The notice must give the time,            DEFINITIONS USED THROUGHOUT THIS POLICY
    place, and circumstances of the accident or loss, the
    license plate numbers of the vehicles involved, and the     Unless defined differently elsewhere in this policy, the
    names and addresses of injured persons and                  words and phrases listed below shall have the following
    witnesses. FAILURE TO PROMPTLY REPORT A                     meanings and shall appear in bold print:
    LOSS OR ACCIDENT TO US MAY JEOPARDIZE
    YOUR COVERAGE UNDER THIS POLICY.                            1, "Accidents means a sudden, unexpected, and
                                                                    unintended event causing bodily injury or property
2. Cooperate with us in any matter concerning a claim               damage, arising out of the ownership, maintenance, or
   or suit.                                                         use of an auto. Coverage under this policy shall not
                                                                    apply if the accident or its consequences were either
3. Provide us access, as we may reasonably requite. to              Intended by the insured, or could have reasonably been
   the recorded data contained within the insured auto's            expected from the viewpoint of the insured.
   event data recorder (EDR), global positioning system
   (GPS) or similar device, In connection with any matter           All bodily Injury and property damage arising out of
   concerning an accident, claim or suit,                           continuous or repeated exposure to substantially the
                                                                    same general conditions shall be considered as arising
4. Submit to physical examination at our expense, by                out of one accident,
   doctors we select, as often as we may reasonably
   require, arid authorize us to obtain medical and other       2. "Actual cash values means market value at the time
   records.                                                        of the loss based upon vehicle mileage, age, condition,
                                                                   original optional equipment, and comparable vehicles
    Provide any written proof of loss under oath that we           available for sale within a reasonable geographic radius
    require.                                                       as documented in an electronic database of
                                                                   publications and dealerships, less depreciation and/or
6. Neither admit fault, assume any obligation, nor agree           betterment.
    to incur any expense in connection with any claim or
    accident.                                                   3. "Additional autos means an auto that you become the
                                                                   owner of, and that you acquire or purchase during the
7, Attend hearings and trials as we or a court may                 policy period, and under this policy we insure all autos
    require,                                                       you own or lease for a term of at least six months.

8. Send us promptly any legal papers i'eceived to any               To qualify as an additional auto under this policy, any
    claim or suit.                                                  newly acquired auto must be an acceptable risk to us
                                                                    under our underwriting guidelines,
9, Submit to statements or examinations under oath and
   subscribe to the same as we may reasonably require.          4. "Applications means the form entitled Application for
                                                                   Insurance that contains statements, coverage options,
10, Allow us to take signed or recorded statements                 and agreements that form a part of this policy.
    when and as often as we may reasonably require,
                                                                5.'Auto" means a licensed and registered motorized
We may examine any insured person under oath, while not in          four-wheel land vehicle of the private passenger type
the presence of any other insured person, about any matter          intended for use on public roads. Auto includes a
relating to this insurance or the claim, including an insured       pickup, van, or sport utility vehicle with a load capacity
person's books and records. In the event of the                     of 1,500 lbs. or less, that is riot used in any business
examination, an insured person's answers must be signed.            other than farming or ranching, Auto does not include
                                                                    motorcycles, midget cars, golf carts, tractors, farm
A person claiming uninsured or underinsured motorists               machinery, any vehicle operated on rags or crawler
coverage, or someone on his behalf, must contact the                treads, or any vehicle used as a residence or premises.
police within forty-eight (48) hours, or as soon as
0950PVA02                                                  Page 2
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 47 of 112



 6. *Auto business* means the business of selling,                     Any relative must be listed on the application or
    leasing, repairing, servicing delivering testing, road             endorsed on the policy prior to a loss, You have
    testing, towing, storing, or parking vehicles or trailers.         fourteen calendar days to report any new relative,

 7. "Bodily injury" means Injury: to the body, including           20. "Rental vehicle" means an auto you rent or hire for a
    sickness or disease, resulting in impairment of physical           term of 14 days or less in one 30-day period while such
    condition, including death resulting therefrom, which Is           auto is in your custody or is being operated by you or a
    caused solely by an accident covered under this policy             relative. An auto you rent or hire for more than 14
    and occurring while the policy Is in force.                        days In one 30-day period is a vehicle regularly
                                                                       available to you. Rental vehicles may be rented or
                                                                       hired only from an entity licensed to conduct such
 8, "Business" means trade, profession, occupation,                    business under applicable state law,
     course of employment job, or commercial use of any
     kind, and shall not include the use of the insured auto       21. "Replacement auto" means an auto that you become
     to carry tools and supplies between your home and job             the owner of and that you acquire or purchase during
     site.                                                             the policy period to take the place of an auto described
                                                                       on the Declarations Page because of:
 9. "Crime' means any felony arid includes any attempt                 a. termination of your ownership interest in an auto
    to elude law enforcement personnel.                                    described on the Declarations Page; or
                                                                       b. mechanical breakdown, theft, deterioration, or
 10. "Declarations Page" means the document you                            total loss of an auto described on the Declarations
     receive from us listing the types of coverage you have                Page, rendering it permanently inoperable.
     selected, the limit for each coverage the cost for each
     coverage, the specified autos covered by this policy,             To qualify as a replacement auto under this policy, any
     the types of coverage for each such auto, and other               newly acquired auto must be an acceptable risk to us
     Information applicable to this policy.                            under our underwriting guidelines,
                                                                   22. "Resident" means a person living in your household,
 1 "Minimum Statutory Limits" means the minimum                        other than you or a relative. Any resident must be
    policy limits for vehicle liability coverage required by the       listed on the application or endorsed on the policy prior
    law of the State of Florida,                                       to a loss. You have fourteen calendar days to report
                                                                       any new resident
 12. "Non-owned auto" means any auto used by you with
     The express or implied permission of the owner and not        23. "State" means the District of Columbia and any state
     owned by, furnished, or available for the regular use of          of the United States of America.
     you, a relative, or •a resident. Non-owned auto does
     not include a substitute auto.                                24. "Substitute auto" means an auto you use temporarily
                                                                       while an auto described on the Declarations Page is
 13. "Occupying" means in, upon, entering into, or                     not available for use. Use of the substitute auto must
     exiting from.                                                     result directly from servicing, repair, theft, destruction,
                                                                       or malfunction of the auto described on the
 14. "Owned" means to hold actual legal title to the                   Declarations Page. Substitute auto does not include
     vehicle, to have legal possession of the vehicle that is          any vehicle that is owned by you, a resident or a
     subject to a conditional sale agreement or mortgage, or           relative, or that is regularly available to you, a resident
     to have legal possession of the vehicle that was leased           or a relative.
     to that person,
                                                                   25. *The Insured auto" means:
                                                                       a. Any auto described on the Declarations Page,
 15. "Owner" means any person who, with respect to a                       Any trailer you own while it Is attached to the
     vehicle. holds legal title to the vehicle, has legal                  Insured auto. For coverage to be provided under
     possession of the vehicle that is subject to a conditional            Part E. Coverage for Damage to the insured Auto
     sale agreement or mortgage, or has legal possession of                of this policy, the trailer must be listed on the
     the vehicle that Is leased to that person.                            Declarations Page and a premium must be paid.
                                                                       cr. A replacement auto. You must notify us within 30
 16. 'Premium payment" means the actual receipt of cash                    days of your acquisition of the replacement auto
     funds by us.                                                          for it to be considered the insured auto. The
                                                                           replacement auto will have the broadest coverage,
 17. "Property damage" means physical damage to tangible                   except for Part E - Coverage for Damage to the
     property, including destruction or loss of its use, which             Insured Auto, we now provide for the auto being
     Is caused solely by an accident covered under this                    replaced only if you notify us within the 30-day
     policy and occurring while the policy is in force,                    period following the acquisition of the replacement
                                                                           auto. If the auto being replaced has coverage under
 18. "Racing" means participating in any race, speed,                      Part E - Coverage for Damage to the Insured Auto
     demolition, stunt, or timed contest or activity, whether              you must notify us within 5 days of the date you
                                                                           either become owner of the replacement auto or
     organized or not Racing includes preparation for the                  you take physical possession of the replacement
     contest or activity.                                                  auto, whichever comes first, to continue this
                                                                           coverage for the replacement auto. If the auto
 19. "Relative" means any person related to you by blood,                  being replaced does not have coverage under Part
     marriage, or adoption, including a ward or foster child,              E, we will add this coverage for the replacement
     who lives in your household, whether or not temporarily               auto effective after you ask us to do so. AN
     living elsewhere. Relative Includes a minor under your                insurance for the auto being replaced ends when
     guardianship who lives In your household.                             you take delivery of the replacement auto,

i0e5OPVAa2                                                    Page 3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 48 of 112



     d An additional auto. You must notify us within                ADDITIONAL DEFINITIONS USED IN PART A ONLY
         7 days of your acquisition of the additional auto
         for it to be considered the Insured auto. These            As used in this part, Insured person" means:
         provisions apply only if on the date you acquire the
         additional auto, we insure all vehicles you own            1. You, a relative or a resident or
         and you ask us to insure the additional auto within
         7 days of the date you acquire it. The additional          2. A person using the insured auto with your express or
                                                                       implied permission and within the scope of your
         auto will have the broadest coverage, except for
                                                                       permission.
         Part E - Coverage for Damage to the Insured Auto,
         we now provide on your policy only if you notify us        As used in this Part *insured person" means with respect
         within the 7-day period following the acquisition of       to a non-owned auto or a rental vehicle, you, a relative
         the additional auto. If any auto listed on the             or a resident.
         Declarations Page has coverage under Part E -
         Coverage for Damage to the Insured Auto you                ADDITIONAL BENEFITS - PART A ONLY
         must notify us within 4 days of the date you either
         become owner of the additional auto or you take            When we defend an insured person under this Part, we
         physical possession of the additional auto,                will provide the following benefits:
         whichever comes first, to continue coverage under
         Part E for the additional auto. If no auto listed On       1. We will pay costs we incur to investigate the accident.
         the Declarations Page has coverage under Part E,
         we will add this coverage for the additional auto          2. We will pay costs we incur to arrange for the
                                                                       settlement of any claim or action.
         effective after you ask us to do so.
     e. A substitute auto, A substitute auto is provided            3. As we deem appropriate, we will defend the Insured
         the same coverage as the auto which it temporarily            person, hire and pay a lawyer, and pay all defense
         replaces.                                                     costs, We have no duly to defend any claim or action
                                                                       not covered under this policy.
     For purposes of this policy any auto leased by you
     under a written agreement for a continuous period of at        4. As we deem appropriate, we will pay costs           incur
     least six (6) months shall be deemed to be owned by               to investigate and settle any claim or action.
     you.
                                                                    5. We will pay the interest that accrues after judgment
 26. "Trailer' means a device or vehicle which is not                  is entered against an insured person and before we
     self-propelled and is designed to be towed by an auto,            have offered to pay or deposited into court sums that
                                                                       are not more than our limit of liability, on damages
     Including a farm wagon or farm implement, and while               awarded in a suit we defend
     being towed by an auto A mobile home, travel trailer,
     or any vehicle that can be lived in or is self-propelled, is   6. We will pay premiums on appeal and attachment
     not a trailer,                                                    bonds if required In an action we defend, We will
                                                                       neither apply for nor obtain bonds, nor pay the premium
 27. *Vehicle" means a surface transportation device                   on any bond that exceeds our limit of liability.
     used for conveying goods, passengers, or equipment.
                                                                    7. We will pay up to $250 for the cost of all bail bonds
 28. "We," "us," and our mean the company shown on                     for an insured person resulting from any one accident.
     the Declarations Page,                                            We will not apply for nor obtain any bail bond.

 29. "You" and "your mean the named insured shown                   8. We will reimburse an insured person for lost wages.
                                                                       up to $50 a day, but not other income, when we ask
     on the Declarations Page arid include your spouse, If             that insured person to help us investigate or defend
     living in the same household.                                     any claim or action.
             PART A - LIABILITY COVERAGE                            9. We will reimburse any other reasonable costs an
                                                                       Insured person incurs at our request.
 INSURING AGREEMENT
                                                                    To receive an additional benefit Under this section. you
• If the Declarations Page shows a premium charged for this         must submit a claim and provide proof of entitlement
  coverage, we will pay damages for bodily injury and               thereto.
 property damage for which an insured person is legally
 liable because of an accident up to the pd icy limits stated       EXCLUSIONS - PART A ONLY
  on the Declarations Page. We will not cover punitive or
                                                                    READ THE FOLLOWING EXCLUSIONS CAREFULLY.
  exemplary damages.
                                                                    COVERAGE WILL NOT BE AFFORDED UNDER THIS
                                                                    PART FOR ANY OF THE EXCLUSIONS LISTED BELOW,
 We will settle or defend, as we consider appropriate, any
 claim or action which is covered under the pd icy. Our duty        We do not cover.
 to settle or defend ends when our limit of liability for this
 coverage has been exhausted by payment of judgment or              1. Bodily Injury or property damage that results from
 settlement. We have no duty to settle or defend any claim              nuclear reactions, radiation, or fallout,
 or action that is not covered under the policy.
10950PVA02                                                     Page 4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 49 of 112



2, Bodily Injury or property damage covered by a                     17. Bodily injury or property damage resulting from the
    nuclear energy liability policy, even if the limits of that          ownership, maintenance or use of the Insured auto by
    policy are exhausted.                                                any person who is a regular user of the insured auto,
                                                                         but Is not listed on the Declarations Page prior to the
3. Bodily injury or property damage caused intentionally                 loss.
    by or at the direction of an insured person. Coverage
    under this Part shall not apply If the accident or its               This exclusion applies to amounts of coverage above
    consequences were either intended by the insured, or                 the minim LIM statutory limits.
   •could have reasonably been expected from the
    viewpoint of the insured,                                        18. Bodily injury or property damage arising out of an
                                                                         Insured person's ownership, maintenance, or use of
4. Bodily injury or property damage that results from                    any vehicle with less than four wheels.
    the maintenance or use of a vehicle without the
    owners express or implied permission.                            19. Bodily injury or property damage arising out of an
                                                                         insured person's ownership, maintenance, or use of
6. Bodily injury or property damage that results from                    any vehicle designed mainly for use off public roads,
    the maintenance or use of a vehicle outside the scope
    of the owners express or implied permission.                     20. Bodily injury or property damage resulting from the
                                                                         ownership, maintenance, or use of a vehicle in any
6. Liability for any bodily injury Or property damage                    racing event.
    assumed by or imposed on an insured person under
    any agreement, contract or bailment.                             21, Bodily Injury or property damage incurred while the
                                                                         insured auto is being leased or rented to others.
7,   Bodily Injury to an Insured person's employee which
     arises in the course of employment.                             22, Bodily injury or property damage resulting from the
                                                                         use of a vehicle for snow removal.
     Unless coverage is required under workers'
     compensation, disability benefits, or similar laws, we will     23. Bodily injury or property damage caused by war
     provide coverage for an insured person's domestic                   (declared or undeclared), civil war, insurrection,
     employee injured in an accident in the course of                    rebellion, revolution, or riot.
     employment.
                                                                     24. Bodily Injury or property damage sustained by an
8.   Bodily injury to an insured person's co-worker                      insured person while occupying any vehicle located
     occurring in the course of employment if such injury                for use or being used as a residence or premises.
     anises out of the insured person's use of a vehicle in
     business.                                                       25. Bodily injury or property damage resulting from the
                                                                         ownership, maintenance, or use of a vehicle or trailer
9.   Bodily injury occurring during the course of                        by a person while in the course and scope of
     employment if benefits are payable or available under a             employment, or engaged in any business. This
     workers' compensation law or similar law,                           exclusion includes use of a vehicle for delivery of
                                                                         goods or services arising out of any business. This
10. Bodily injury or property damage that results from                   exclusion does not apply if business use of the
    the ownership, maintenance, or use of a vehicle while                insured auto has been declared and an additional
    used to transport persons or property for a fee or                   prernium has been paid.
    compensation. This exclusion does not apply to
    shared-expense car pools.                                        26. Bodily injury or property damage resulting from an
                                                                         auto business. However, this exclusion does not apply
11. Bodily injury to you, a relative, or an insured person               to you when the bodily injury or property damage
    while driving the insured auto,                                      arises out of auto business operations conducted by
                                                                         someone other than you, a relative or resident.
12. Bodily injury to you, a resident or a relative arising
    out of the ownership, maintenance, or use of the                 27. Bodily injury or property damage incurred while any
    insured auto.                                                        vehicle is used for towing a trailer not designed for use
                                                                         with that vehicle, and which is owned by an insured
13. Property damage to property owned or being                           person, and not listed on the Declarations Page,
    transported by an insured person.
                                                                     28, Bodily Injury resulting from the use of any vehicle by
14. Bodily injury or property damage arising out of the                  a person or persons specifically excluded by
    operation of equipment or machinery not listed on the                endorsement. Property damage exceeding the state
    Declarations Page.                                                   required minimum and resulting from the use of any
                                                                         vehicle by a person or persons specifically excluded by
16. Damage to property an Insured person rents, uses,                    endorsement.
    or has charge of, except a residence or private garage,
    including loss of its use.                                          Bodily injury or property damage arising out of the
                                                                        ownership, maintenance, Use, loading or unloading of
16. Bodily injury or property damage resulting from the                 any haulaway, tank truck, or tank trailer when used with
    ownership, maintenance, or use of any vehicle other                 a vehicle that is not listed on the Declarations Page,
    than the insured auto, which is owned by, furnished or              and which is owned hired or held for sale by the
    available for the regular use of you, a relative, or a              Insured person.
    resident.
9SOPVA02                                                      Page
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 50 of 112



 30, Bodily injury or property dimage benefits payable           An auto and attached trailer are considered one auto.
     under the No Fault Laws' of the following states:           Therefore, our limits of liability will not be increased for any
     Arkansas, Delaware, Washington DC, Florida, Hawaii,         accident involving an auto which has an attached trailer,
     Kansas, Kentucky, Maryland, Massachusetts, Michigan,
     Minnesota, New York, North Dakota, Oregon, Texas,           FEDERAL TORT CLAIMS ACT EXCLUSION
     Utah, and Washington,
                                                                 The following are not insured person(s) under Part A of
 31. Bodily Injury to the owner of a non-owned auto              the policy:
     when being used by or driven by an Insured person.
 32. Coverage under this Part does not extend to:                1, The United Slates of America or any federal agency,
     a, any auto or trailer that is rented for any business
         purposes; or                                            2. Any person for bodily injury or property damage
     b., any auto or trailer that is rented for a period in          resulting from a person acting in the scope of
         excess of 14 consecutive days,                              employment for the United States of America or any
                                                                     federal agency when the provisions of the Federal Torl
LIMITS OF LIABILITY - PART A ONLY                                    Claims Act apply.

As to any insured person, the limits of liability shown on       As used herein, "federal agency" means federal agency as
the Declarations Page shall apply. We will pay these limits      defined in the Federal Tort Claims Act.
of liability as follows:
                                                                 CONFORMITY WITH STATE FINANCIAL
 1. The bodily Injury limit for *each person" is the most        RESPONSIBILITY LAWS
   • we will pay for all damages, Including damages for
     derivative claims, resulting from bodily injury sustained   When we certify this policy as proof under a state Financial
     by one person in one accident. Derivative daims             Responsibility law, it will comply with that law to the extent
     include claims for care, loss of services, and loss of      of the coverage and limits of liability required by that law.
     consortium. Damages for derivative claims will be
     payable only under the same each person limit of            If we make a payment that we would not be required to
   • liability as the bodily injury from which they are          make except for the provisions of this section of the policy,
     derived,                                                    you agree to reimburse us for any such payment,
2. The bodily Injury limit for "each accidenr is the most        OUT OF STATE INSURANCE
    we will pay for all damages resulting from bodily injury
    sustained by more than one person in one accident. It        If this policy provides bodily injury liability insurance and If
    Includes all damages for care, medical expenses, loss        an insured person is operating an auto in a state which
    of services, loss of society, comfort, companionship,
    loss of consortium, and any other damages in any way         requires minimum Financial Responsibility limits for
    arising out of, or deriving from such bodily Injury.         nOriresidents, we will Increase the policy limits to the
                                                                 required minimum limits of that state. We will not provide
3, The property damage limit for "each accident" is the          any coverage under the no-fault law or any other similar law
    most we will pay for all damages to property, Including      of any other state. No person shall be entitled to duplicate
    loss of its use, mono accident.                              payments for the same element of loss.

We will not pay bodily Injury or property damage for any         If this policy provides only property damage liability
amount In excess of the minimum statutory limits of the          Insurance under Part A - Liability Coverage and if an
State where the accident occurs and arising out of the use       Insured person is operating an auto in a state which has
of the Insured auto or any other vehicle while the Insured       compulsory motor vehicle insurance requirements, we will
person is in the commission of a crime.                          not provide the required bodily injury liability insurance.
Regardless of the limits of liability shown on the               OTHER INSUFtANCE - PART A ONLY
Declarations Page or elsewhere in this policy, the limits for
bodily injury and property damage liability afforded by          Coverage for a vehicle not listed on the Declarations Page
this pdicy to an Insured person other than:                      shall be excess insurance over any other valid and
                                                                 collectible insurance, If other applicable liability insurance
    1, you; or                                                   exists, we will pay our proportionate share of damages and
    2. a relative or a resident of your household,               reasonable and necessary attorney fees and costs as our
                                                                 limit of liability bears to the total of all applicable liability
shall not exceed those amounts necessary to satisfy the          limits. Coverage for newly acquired autos does not apply
minimum statutory limits of the financial responsibility law     where there is other valid and collectible insurance.
of the state in which the bodily Injury or property damage
policy was written.
                                                                 However, with respect to a person other than you, a
This is the most we will pay regardless of the number of         relative or a resident, using the Insured auto with your
premiums or autos listed on the Declarations Page,               express or implied permission and within the scope of that
Insured persons, claims, daimants, policies, or vehicles         permission, this coverage shall be excess over any other
involved In the accident Any amount paid or payable              valid and collectible insurance available to the user of the
under this coverage to or for an insured person will be          insured auto. Coverage shall be excess insurance
reduced by any payment made to that person under Part B -        regardless of any provision of any policy available to the
Personal injury Protection, Part C - Medical Payments            user which makes the other available insurance excess to
Coverage or Part 0 - Uninsured/Underinsured Motorists            any vehicle the user does not own.
Coverage of this policy.
0950PVA02                                                   Page 6
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 51 of 112



  If you, a relative or a resident has other insurance against     4. "Medically necessary" refers to a medical service or
  an accident covered by this Pat we will not pay a greater            supply that a prudent physician would provide for the
  proportion of the damages than the applicable limit of               purpose of preventing, diagnosing, or treating an
  liability stated on the Declarations Page bears to the total         illness, injury, disease, or symptom in a manner that is;
  applicable limits of liability of all valid and collectible          a, in accordance with generally accepted standards
  insurance against any such accident.                                      of medical practice;
                                                                       b. clinically appropriate in terms of type, frequency,
     PART B.- PERSONAL INJURY PROTECTION                                    extent, site and duration;
                  COVERAGE                                             c. not prima* for the convenience of the patient,
  INSURING AGREEMENT                                                        physician, or other health care provider,

  We will pay in accordance with the Florida Motor Vehicle         5. "Motor vehicle. means any self-propelled vehicle
  No-Fault Law, as amended, to or for the benefit of the               with four or more wheels which is of a type both
  injured person:                                                      designed and required to be licensed for use on the
                                                                       highways of Florida and any trailer or semi-trailer
  1. 80% of medical expenses;                                          designed for use with such vehicle,

  2. 60% of work loss;                                                 However, a motor vehicle does not include:
                                                                       a. any motor vehicle which is used in mass transit,
  3, replacement services ex              and                             other than public school transportation, and
                                                                          designed to transport more than five passengers
  4. an automobile-related accidental death benefit of                    exclusive of the operator of the motor vehicle and
      $5,000;                                                             which is owned by a municipality, a transit
                                                                          authority, or a political subdivision of the state; or
  Incurred as a result of bodily I Witty, caused by an accident        b. a mobile home.
  We will pay benefits for bodily injury sustained by:
                                                                   6. "Owner* means a person or organization who holds
  1. you or a relative while occupying a motor vehicle, or             the legal title to a motor vehicle and also includes:
     while a pedestrian through being struck by a motor                a, a debtor having the right to possession. In the
     vehicle: or                                                           event a motor vehicle Is the subject of a security
                                                                           agreement.; and
  2. any other person while occupying the insured motor                b. a lessee having the right to possession, in the
     vehicle, or while a pedestrian through being struck by                event a motor vehicle is the subject of a lease with
     the insured motor vehicle,                                            option to purchase and such lease agreement is for
                                                                           a period of six months or more; and
  ADDITIONAL DEFINITIONS USED IN PART B ONLY                           c. a lessee having the right to possession, in the
                                                                           event a motor vehicle is the subject of a lease
  As used in this Part:                                                    without option to purchase. and such lease
                                                                           agreement is for a period of six months or more,
  1. "Deductible" is that sum which is shown on the                        and the lease agreement provides that the lessee
      Declarations Page and will be deducted from the loss.                shall be responsible for securing insurance.
  2. "Insured motor vehicle" means a:
                                                                   7. "Pedestrian" means a person while not an occupant
       a, motor vehicle:
                which you own; and                                     of any self-propelled vehicle.
          a. with respect to which security is required to
                be maintained under the Florida Motor Vehicle      8. "Replacement services expenses" means all
                No-Fault Law; and                                      expenses reasonably incurred in obtaining from others
          iii, for which a premium is charged as shown on              ordinary and necessary services during the period of
                the Declarations Page; or                              disability of the injured person. These services must be
       b, trailer, other than a mobile home, designed for              those that the injured person would have performed
          use with a motor vehicle. This includes a trailer            without income for the benefit of his or her household
          designed for use with a pickup truck, panel truck, or        had the injury not occurred. However, replacement
          van If not used for business purposes.                       services expense does not include any loss after the
                                                                       death of an injured person.
  3. "Medical expenses" means usual and customary
      charges incurred for reasonable and medically                9. "Work loss" means any loss of income and earning
      necessary services rendered to or on behalf of an                capacity during the period of disability of the injured
      insured person for medical, surgical, x-ray, and dental          person. This must result from an inability to work
      services when performed by a licensed medical                    proximately caused by the injury sustained by the
      professional; pharmaceuticals; prosthetic devices; eye
      glasses; necessary ambulance, hospital, and                      Injured person. However, work loss does not include
      professional nursing and rehabilitative services when            any loss after the death of an injured person.
      prescribed by a licensed medical professional. Such
      treatment shall include necessary remedial treatment         10. "You" and "your means the person named and
      and services recognized and permitted under the laws             identified on the Declarations Page as the operator
      of the state for an injured person who relies upon               insured. If an individual, *you" and "your" shall include
      spiritual means through prayer alone for healing in              the spouse if a resident of the same household
      accordance with his religious beliefs,
10950FIVAO2                                                   Page 7
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 52 of 112



 EXCLUSIONS. PART B ONLY                                            not be required to make duplicate payments under this
                                                                    coverage for the benefit of the injured person for whom
 READ THE FOLLOWING EXCLUSIONS CAREFULLY.                           benefits have already been paid by another insurer or
 COVERAGE WILL NOT BE AFFORDED UNDER THIS                           self-insurer under the Florida Motor Vehicle No-Fault Law,
 PART FOR ANY OF THE EXCLUSIONS LISTED BELOW.
                                                                    The amount of any deductible stated on the Declarations
  This Insurance does not apply:                                    Page shall be deducted from the total amount of all loss arid
                                                                    expense incurred by or on behalf of each person to whom
  1. To you or a relative whi.te occupying a motor vehicle          the deductible applies and who sustains bodily injury as
      owned by you and which is not an Insured motor                the result of any one accident. If the total amount of such
      vehicle under this policy;                                    loss and expense exceeds such deductible, the total limit
                                                                    of benefits vie are obligated to pay shall then be based on
 2. To any person while operating the insured motor                 the difference between such deductible amount and the
     vehicle without your express or implied consent; or            total amount of all loss and expense incurred subject to the
     using any motor vehicle without the reasonable belief          $10,000 limit of benefits. Such deductible shall not apply to
     that that person is entitled to do so;                         death benefits.
 3. To any person, if that person's conduct contributed             POLICY PERIOD, TERRITORY
     to the bodily injury of that person under any of the
     following circumstances:                                       The insurance under this Section applies only to accidents
     a. causing bodily injury to that persons own self              which occur during the policy period:
          intentionally; or
     b. while committing a felony;                                  1. In the State of Florida; and
 4. To you or a dependent relative for work loss if the             2. as respects you or a relative while occupying the
     Declarations Page indicates such coverage does not                Insured motor vehicle outside the Slate of Florida but
     apt*:                                                             within the United Slates of America, its territories or
                                                                       possessions or Canada.
 5 To any pedestrian, other than you or a relative not a
    legal resident of the Stale of Florida;                         Alt Personal Injury Protection benefits will be payable in
 6 To any person, other than you, if the person is the              accordance with Florida Statute 5627.736.
    owner of a motor vehicle with respect to which                  CONDITIONS
    security is required under the Florida Motor Vehicle
    No-Fault Law, as amended;
                                                                    1, Notice.
                                                                        In the event of an accident, written notice of the loss
 7. To any person, other than you or a relative who is
    entitled to personal injury protection benefits from the            must be given to us or any of our authorized agents as
    owner of a motor vehicle which is not an insured                    soon as practicable. If any injured person or his legal
    motor vehicle under this insurance or from the                      representative shall institute legal action to recover
    owner's insurer:                                                    damages for bodily injury against a third party, a copy
                                                                        of the summons and complaint or other process served
 8. To a person who sustains bodily injury while                        In connection with such legal action shall be forwarded
    occupying a motor vehicle located for use as a                      as soon as practicable to us by such injured person or
    residence or premises                                               his legal representative.

 umms OF LIABILITY PART B ONLY                                      2. Action Against the Company.
                                                                       No action shall lie against us unless there has been full
 The total limit of personal injury protection benefits available      compliance with all terms of this insurance, nor until 30
 under the Florida Motor Vehicle No-Fault Law for any CM               days after the required notice of accident and
 person who sustains bodily injury in any one accident                 reasonable proof of claim has been filed with us.
 shall be $10,000. However, payment for death benefits
 included in the foregoing shall in no event exceed $5.000 or       3. Proof of Claim; Medical Reports and Examinations;
 be reduced by a deductible. This is the maximum amount                Payment of Claim Withheld.
 available from all sources combined. Including this policy,           As soon as practicable, the person making a claim shall
 for all loss and expense Incurred by or on behalf of any one          give to us written proof of claim, under oath if required,
 person. This is the most we will pay regardless of the                which may include full particulars of the nature and
 number of covered persons, policies or bonds applicable,              extent of the injuries and treatment received and
 vehicles involved or claims made.                                     contemplated, and such other information as may assist
                                                                       us in determining the amount due and payable. Such
 Any amount payable under this coverage shall be reduced               person shall submit to mental or physical examinations
 by the amount of benefits an injured person has recovered or          at our expense when and as often as we may
 is entitled to recover for the same elements of loss under            reasonably require and a copy of the medical report
 the workmen's compensation laws of any stale or the                   shall be forwarded to such person if requested. If that
 Federal Government or the Medicaid Program.                           person unreasonably refuses to submit to an
                                                                       examination we will not be liable for subsequent
 if two or more insurers are liable to pay personal injury             personal injury protection benefits. Whenever a person
 protection benefits for the same injury to any one person, the        making a daim is charged with committing a felony, we
 maximum payable shall be $10,000, and any insurer paying              shall withhold benefits until at the trial level the
 benefits shall be entitled to recover from each of the other          prosecution makes a formal entry on the record that It
 insurers an equitable pro rata share of the benefits paid             will not prosecute the case against the person, the
 and expenses incurred in processing the claim, We shall               charge is dismissed or The person Is acquitted.
10950PVA02                                                     Page 6
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 53 of 112



 4, Reimbursement and Subrogation.                                   PART C -MEDICAL PAYMENTS COVERAGE
     In the event of payment to or for the benefit of any
     injured person under this insurance:                        INSURING AGREEMENT
     a. We are subrogated to the rights of the person to
          whom or for whose benefit such payments were           If the Declarations Page shows a premium charged for this
          made to the extent of such payments. Such person       coverage, we will pay medical expenses not exceeding the
          shall execute and deliver the instruments and          limits shown on the Declarations Page incurred as a result
          papers and do whatever else is necessary to secure     of bodily injury caused by an accident and sustained by
          such rights. Such person shall do nothing after loss   an insured person. Coverage under this Part shall not
          to prejudice such rights.                              apply if the accident or its consequences were either
     b. We as the company providing personal injury              intended by the insured, or could have reasonably been
          protection benefits on a private passenger motor       expected from the viewpoint of the insured.
         vehicle as defined in the Florida Motor Vehicle
          No-Fault Law, shall be entitled to reimbursement to    We will pay only for those expenses incurred for services
          the extent of the payment of personal injury           rendered within one year from the date of the accident.
          protection benefits from the owner or insurer of the
          owner of a commercial motor vehicle, as defined        ADDITIONAL DEFINITIONS USED IN PART C ONLY
         in the Florida Motor Vehicle No-Fault La* If such
         Injured person sustained the injury while               As used in this Part:
          occupying, or while a pedestrian through being
          struck by, such commercial motor vehicle,              1. "Accident" as used in this Part, shall also mean an
                                                                    occurrence involving an Insured person and must
 5. Special Provision for Rented or Leased Vehicles,                involve the actual physical Impact of the vehicle Of the
     Notwithstanding any provision of this coverage to the          Insured person with another object in order for
     contrary, if a person is injured while occupying, or           coverage under this Part to apply. Accidental physical
     through being struck by a motor vehicle rented or              impact with the roadway or ground is included as actual
     leased under a rental or lease agreement which does            physical impact with another object,
     not specify otherwise in at least 10 point type on the
     face of such agreement, the personal injury protection      2. Insured person" means:
     coverage afforded under the lessor's policy shall be           a you, any relative, or any resident who sustains
     primary.                                                           bodily injury caused by an accident
                                                                        I. while occupying any auto; or
 MODIFICATION OF POLICY COVERAGES                                       II when struck as a pedestrian by a motor
                                                                             Vehicle,
 Any auto medical payments insurance, any uninsured                 b. any person other than you, any relative, or any
 motorist coverage or any underinsured motorist coverage                resident who sustains bodily injury caused by an
 afforded by this policy shall be excess over any personal              accident:
 injury protection benefits paid or payable or which would be           I. while occupying the Insured auto as a guest
 available but for the application of a deductible.                          passenger; or
                                                                        ii. while operating or using the insured auto
 If medical payments coverage is afforded by this policy,                    with your express or implied permission and
 such medical payments coverage shall pay the portion of                     within the scope of permission granted.
 any daim for personal injury protection medical benefits
 which are otherwise covered but not payable due to the          3. "Medical expense? means usual and customary
 coinsurance provision contained in Part B. However, the            charges incurred for reasonable and necessary services
 benefits shall not be payable for the amount of the                rendered to or on behalf of an insured person within
 deductible selected, This provision applies regardless of          one year from the date of the accident for medical,
 whether the full amount of personal injury protection              surgical, x-ray, and dental services when performed by
 benefits has been exhausted.                                       a licensed medical professional; pharmaceuticals;
                                                                    prosthetic devices; eye glasses; necessary ambulance,
 PROVISIONAL PREMIUM                                                hospital, and professional nursing services when
                                                                    prescribed by a licensed medical professional; and
 If any provision of the Florida Motor Vehicle No-Fault Law Is      funeral services.
 found to be unconstitutional, resulting in a change in the
 rules, rates, rating plan, premiums or minimum premium              Reasonable medical expenses do not include
 applicable to this coverage, the premium stated on the              expenses:
 Declarations Page is provisional and subject to                     a. for treatment, services, products or procedures
 recomputation, This applies to the premium shown for any               that are:
 bodily injury liability, property damage liability, medical                 experimental in nature, for research, or not
 payments and uninsuredfunderinsured motorist coverages.                     primarily designed to serve a medical purpose;
 If this policy Is a renewal policy, such recomputation shall                or
 also include a determination of the amount of any return               IL not commonly and customarily recognized
 premium previously credited or refunded to you pursuant to                  throughout the medical profession and within
 the Florida Motor Vehicle No-Fault Law with respect to                      the United States as appropriate for the
 insurance afforded under a previous policy.                                 treatment of the bodily Injury; or
                                                                     b. incurred for:
 If the final premium thus recomputed exceeds the premium               I. the use of acupuncture or other related
 stated on the Declarations Page, you shall pay us the                       procedures of a similar nature;
 excess as well as the amount of any return premium                     ii. the purchase or rental of equipment not
 previously credited or refunded.                                            primarily designed to serve a medical purpose,

10950PVA02                                                  Page 9
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 54 of 112



 EXCLUSIONS - PART C ONLY                                          16. Sustained by you, a relative, ora resident while
                                                                       the Insured auto is being operated by any resident or
 READ THE FOLLOWING EXCLUSIONS CAREFULLY.                              relative not listed by you on the application or
 COVERAGE WILL NOT BE AFFORDED UNDER THIS                              otherwise disclosed to us and listed on the
 PART FOR ANY OF THE EXCLUSIONS LISTED BELOW.                          Declarations Page before the accident,

 We do not cover bodily injury:                                    17. Sustained as a result of the use of a vehicle by a
                                                                       person or persons specifically excluded by
 1. That results from a nuclear reaction, radiation, or                endorsement,
    fallout.
                                                                   18,.. Sustained from any source other than an accident
 2. Covered by a nuclear energy liability policy, even If          19. Sustained by you or a regular or frequent driver
    the limits of that policy are exhausted.                           while the insured auto Is being operated by such
                                                                       regular or frequent driver not listed by you on the
 3. That results from the maintenance or use of any                    application or otherwise disclosed to us and listed on
    vehicle without the express or implied permission of the           the Declarations Page before the accident. However,
    owner or outside the scope of that express or implied              you have fourteen days to report any new relative or
    permission.                                                        resident to us.
 4. To an insured person's employee which arises in the            20. Caused by war (declared or undeclared), civil war,
    course of employment.                                              insurrection, rebellion, revolution, or riot.
     Unless coverage is required under workers'                    21. Sustained by any person while occupying the insured
     compensation, disability benefits, or similar laws, we will       auto without your express permission or beyond the
     provide coverage for an insured person's domestic                 scope of your permission,
     employee injured in an accident In the Course of
     employment,                                                   22. Occurring during the course of employment if
                                                                       benefits are payable or available under a workers'
 5 To an Insured person's co-worker occurring in the                   compensation law or similar law.
    course of employment if such injury arises out of the
    Insured person's use of a vehicle or trailer in any            23. While in the commission of a crime (felony).
    business.
                                                                   LIMITS OF LIABILITY PART C ONLY
 6. That results from the ownership, maintenance, or
    use of a vehicle while used to transport persons or            We will pay no more than the limit of liability shown for this
    property for a fee or compensation. This exclusion             coverage on the Declarations Page to or for each insured
                                                                   person as the result of any one accident, regardless of the
    does not apply to shared-expense car pools.                    number of premiums or vehicles listed on the Declarations
                                                                   Page, Insured persons claims, claimants, policies, or
 7. Arising out of the operation of equipment or                   vehicles involved in the accident In no event will an
    machinery not listed on the Declarations Page,                 insured person be entitled to receive duplicate payments
                                                                   for the same element of loss.
 8, Resulting from the ownership, maintenance, 4:ir use
    of any vehicle other than the insured auto, which Is           OTHER INSURANCE - PART C ONLY
    owned by, furnished or available for the regular use of
    you, a relative, a resident, or a nonresident spouse.          If there is other applicable auto medical payments
                                                                   coverage, we will pay only our share. Our share is the
 9, Arising out of the ownership, maintenance, or use of           proportion that our limit of liability bears to the total of all
    any vehicle with less than four wheels.                        applicable limits. However, any insurance we provide with
                                                                   respect to .a vehicle you do not own shall be excess over
 10. Resulting from the ownership, maintenance, or use             any other collectible insurance.
     of a vehicle in any racing event.
                                                                         PART D - UNINSURED / UNDERINSURED
 11. Resulting from any auto business,                                         MOTORISTS COVERAGE

 12. Resulting from the ownership, maintenance, or use             INSURING AGREEMENT
     of a vehicle by a person employed or engaged in any
     busiriess other than an auto business. This exclusion         In exchange for your premium payment, we will pay
                                                                   damages other than punitive or exemplary damages not
     does not apply if business use of the insured auto            exceeding the limits shown on the Declarations Page,
     has been declared and an additional premium has been          which an Insured person is legally entitled to recover from
     paid,                                                         the owner or operator of an uninsured motor vehicle
                                                                   because of bodily injury caused by an accident and
 13. Incurred while the insured auto Is being leased or            sustained by such insured person. The bodily injury must
     rented to others.                                             be caused by an accident and must arise out of the
                                                                   ownership, maintenance or use of the uninsured motor
 14. Resulting from the use of a vehicle for snow removal.         vehicle.
 15. Sustained while occupying any vehicle boated for              If suit is brought to determine legal liability or damages
    use or being used as a residence or premises.                  without our written consent, we are not bound by any
                                                                   resulting judgment.
100SOPVA02                                                    Pege 10
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 55 of 112



  ADDITIONAL DEFINITIONS USED IN PART 0 ONLY                               bodily injury must not merely occur while the
                                                                           uninsured motor vehicle or underinsured motor
  As used in this Part:                                                    vehicle Is being used or operated. There must be an
                                                                           actual and causal connection between the use or
  1. 'Insured person means you, a relative, any resident,                  operation of the uninsured motor vehicle or
       or any other person occupying the insured auto with                 underinsured motor vehicle and the bodily injury.
       your express or implied permission.
                                                                       EXCLUSIONS • PART D ONLY
  2 'Uninsured motor vehicle," means a land vehicle or
      trailer of any type which is:                                    READ THE FOLLOWING EXCLUSIONS CAREFULLY.
      a. Not insured by a liability bond or policy at the              COVERAGE WILL NOT BE AFFORDED UNDER THIS
           time of the accident,                                       PART FOR ANY OF THE EXCLUSIONS LISTED BELOW.
      b. Insured by a bodily Injury or liability bond or
           policy at the time of the accident, but the bodily          We do not provide uninsured motorists covera9e or
           Injury liability limit is less than the minimum limit for   underinsured motorists coverage for bodily injury
           liability required by the Financial Responsibility Law      sustained by any person:
           of Florida,
      c. A hit-and-run or phantom vehicle whose operator               1. If that person or his legal representative settles the
           or owner cannot be identified and which hits or                bodily injury daim without our consent. This exclusion
           causes an accident without hitting:                            does not apply to a settlement made with an insurer of
           I you, any relative or any resident;                           an underinsured motor vehicle, if we fait to respond
           IL an auto which you, any relative, or any                     within 30 days to your request for authority to settle
                resident are occupying; or                                with the at-fault party. Your request must be sent to us
           III the insured auto.                                          by certified or registered mail.
         If there is no physical contact with the hit-and-run or       2. While occupying the insured auto when it is being
         phantom vehicle, the existence of such unknown                   used to carry persons or property for a charge or
         motorist must be established by corroborating                    consideration, Including magazines, newspapers, food
         evidence given by an independent and disinterested               or any other product. The exclusion described in this
         eyewitness who is not making a claim under this or               paragraph does not apply to shared-expense car pods.
         any similar coverage. Accidents caused by a
         hit.and.run or phantom vehicle must be reported to
                                                                       3. While using a vehicle without The owner's express or
         the police within forty-eight (48) hours of their                implied permission.
         occurrence to be covered under this Part,
      d. Insured by a bodily injury liability bond or policy at
                                                                       it. So as to apply directly or indirectly to the benefit of
         the time of the accident but such policy excludes
         liability coverage for bodily injury sustained by                  any insurer or self-insurer under any workers
         you, a relative, or any resident while occupying                   compensation law, disability law, or any similar law.
         the insured auto operated by a person other than
         you, a relative, or any resident.                             5. Resulting from the use of any vehicle for racing.
      e. An underinsured motor vehicle. lUnderinsured
         motor vehicle' means a land vehicle or trailer of             6. Who does not report the accident to the police
         any type to which a bodily injury liability bond or              within forty-eight (46) hours if a phantom vehicle or
         policy applies at the time of the accident but its               hit-and-run vehicle is involved.
         limit for bodily injury liability is less than the
         applicable damages the insured person is legally              7. Who is a regular and frequent user of the insured
         entitled to recover.                                             auto but is not disclosed to us prior to the accident,
         Insured by a bodily injury liability bond or policy              and listed on the Declarations Page.
         at the time of the accident, but the insurer denies
         coverage or is or becomes Insolvent.                          8. For bodily injury resulting from the ownership,
                                                                          maintenance, or use of any vehicle designed mainly for
     Uninsured motor vehicle does mt include any vehicle                  use off public roads, except In a medical emergency,
     or equipment:
     a. owned by or furnished or available for the regular             9. For punitive or exemplary damages awarded as a
         use of you, a resident or a relative, except as                  punishment or deterrent.
         provided in item 2.d. above;
     b. operated on rails or crawler treads;                           10. For any loss sustained while a vehicle is used to
     c, designed mainly for use off public roads;                          transport nursery or school children, migrant workers, or
     d, while located for use or being used as a residence                 hotel/motel guests during the course of the regular
         or premises;                                                      operation of the business of an Insured person. This
     e. owned by any governmental unit or agency and                       exclusion does not apply to your children or children
         used in an authorized manner;                                     engaged in a car pool arrangement with you.
     f, not required to be registered with the Department
         of Motor Vehicles, including but not limited to.              11. While the insured auto is used In, or in preparation
         mopeds, scooters, golf-carts, go-carts, and all                   for, any race, speed or performance contest or while
         terrain vehicles; or                                              the insured auto is located inside a facility designed for
     g, which teen owned motorcycle.                                       such events,

 3. "Use" of an uninsured motor vehicle or an                          12. For damages for pain, suffering mental anguish and
     underinsured motor vehicle means that such vehicle                    Inconvenience unless the bodily injury sustained is
     must be the main cause of The bodily injury. The                      described in section 627.737(2)01 the Florida statutes,

10950PVA02                                                       Page 1
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 56 of 112



  LIMITS OF LIABILITY - PART D ONLY                                   Coverage for newly acquired autos does not apply where
                                                                      there Is other similar valid and collectible insurance.
  The limits of liability shown on the Declarations Page apply
  subject to the following:                                           ADDITIONAL. DUTY - PART 0 ONLY
  1. The total of the uninsured motorist coverage limits              An Insured person seeking coverage under this policy
      provided for each vehicle identified on the Declarations        because of an underinsured motor vehicle must promptly:
      Page as "per person", is the maximum we will pay as             1. Send us copies of the legal papers if a suit is
      damages for bodily injury, including damages for                    brought; and
      derivative claims, to any one person in any one
      accident.                                                       2. Notify us in writing by certified or registered mail of
  2. The total of the Uninsured Motorist Coverage limits                 a tentative settlement between the insured and the
      provided for each vehicle identified on the Declarations           Insurer of the underinsured motor vehicle and allow
      Page as "per accident" is the maximum we will pay as               us 30 days to advance payment to that Insured in an
      damages for bodily injury, indtxiing damages for                   amount equal to the tentative settlement to preserve
      derivative claims, to two or more persons in any one               our rights against the insurer, owner or operator of
      accident.                                                          such underinsured motor vehicle.

 We will pay no more than these maximum amounts                            PART E - COVERAGE FOR DAMAGE TO THE
 regardless of the number of;                                                          INSURED AUTO
  1, vehicles or premiums shown on the Declarations                   INSURING AGREEMENT
     Page;
                                                                      If the Declarations Page shows a premium charged for
 2, insureds;                                                         comprehensive coverage, we will pay for direct and
                                                                      accidental comprehensive loss to the insured auto,
 3. claims;                                                           including Its factory-installed equipment, less any applicable
                                                                      deductible for each separate loss.
 4. claimants;
                                                                      The comprehensive deductible amount shall not apply to
 5, policies; or                                                      loss or damage to the windshield of the Insured auto,
 6. vehicles involved in the accident.                                If the Declarations Page shows a premium charged for
                                                                      collision coverage, we will pay for direct and accidental
 In no event will an insured person be entitled to receive            loss to the Insured auto, including its factory-installed
 duplicate payment for the same element of a loss.                    equipment caused by collision, less any applicable
 Any amounts otherwise payable for damages under this                 deductible for each separate loss.
 coverage shall be excess over benefits available to an
 insured person:                                                      ADDITIONAL DEFINITIONS USED IN PART E ONLY

 1. under any worker's compensation law;                              1. "Actual cash value* means market value at the time
                                                                          of the loss based upon vehicle mileage, age, condition,
 2. under any personal injury protection benefits coverage;               original optional equipment, and comparable vehicles
                                                                          available for sale within a reasonable geographic radius
 3, under any disability benefits law or similar law;                     as documented in an electronic database of
                                                                          publications and dealerships, less depreciation and/or
 4. under any auto medical payments coverage;                             betterment.
 5, under any motor vehicle liability insurance coverages;                 *Aftermaiitet parts" means replacement auto parts
                                                                           not made by the original manufacturer of the motor
 6, from the owner or operator of the uninsured motor                      vehicle or by a manufacturer authorized by the original
    vehicle; or                                                            manufacturer to use its name or trademark.
 7. from any person or organization jointly or severally              3. 'Betterment* means a deduction for making an item
      liable for the accident together with such owner or                better or adding value thereto.
      operator of the uninsured motor vehicle.
                                                                      4, "Collision" means loss caused by the insured auto's
 Any payment under this coverage shall reduce any amount                  upset or overturn, or sudden impact with another object.
 aninsured person is entitled to recover under Part A -
 Liability Coverage of this policy.                                   5. "Comprehensive" means loss to the insured auto
                                                                          caused by an event other than collision.
 OTHER INSURANCE - PART 0 ONLY                                            Comprehensive loss includes, but is not limited to,
 If there is other similar applicable uninsured motorist                  loss caused by missiles, falling objects, fire, theft or
 insurance that covers a loss, we will pay our proportionate              larceny, explosion, earthquake, volcanic activity,
 share of that loss, subject to all limitations on coverage set           windstorm, hail, water, flood, malicious mischief or
 forth in the Limits of Liability- Part D Only above. Our share           vandalism, riot or civ0 commotion, contact with a bird or
 is the proportion our limits of liability bear to the total of all       animal, or breakage of glass. If breakage of glass
 applicable limits. However, any Insurance we provide With                results from collision, you may elect to have it treated
 respect to a vehicle you do not own shall be excess over                 as loss caused by collision,
 any other valid and collectible insurance.
109.50PVA02                                                      Page 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 57 of 112



  6. "Custom or additional equipment means any                      9. To any vehicle or trailer resulting from your
      equipment which was not installed at the factory or              employment by, or ownership of, any auto business.
      added as original equipment when the vehicle was
      purchased new.                                                10, Resulting from the ownership, maintenance, or use of
                                                                          a vehicle or trailer while a person Is engaged in any
 1. Veduthble" is that sum which is shown on the                        business activity other than auto business activities.
    Declarations Page and will be deducted from the loss,               This exclusion includes use of a vehicle for delivery of
                                                                        goods or services arising out of any business. This
 8. "Depreciation" means the loss of value caused by                    exclusion does not apply if business use of the
    physical, technological, social, and/or location                    Insured auto has been declared and an additional
    deterioration.                                                      premium has been paid.
 9. "Diminution of value" means the difference in the               VI. Resulting from the use of the insured auto for snow
    actual cash value of the insured auto immediately                   removal.
    before and after a loss,
                                                                   12. Caused by war (declared or undeclared), civil war,
 10. "Loss" means sudden, direct,. and accidental damage               Insurrection, rebellion, or revolution.
     to, or theft of, the insured auto, including its original
     optional equipment, which is permanently installed at         13. Caused to a camper body, pickup shell, box cover, or
     the factory by the vehicle manufacturer or authorized             trailer owned by you arid not described on the
     dealer Custom or additional equipment over the                    Declarations Page. However, coverage does apply to
     rileXiniUrn limit of 6500 under this Pad is covered only if       loss to a camper body, pickup shell, box cover, or
     it is declared before the loss and an additional premium          trailer which you acquire during the policy period if you
     is paid. Equipment installed or alterations made by               ask us to insure it within 14 days after you acquire it
     conversion facilities to an auto or camper are not                and pay any required premium when due.
     considered standard or original optional equipment,
                                                                   14. Resulting from prior loss or damage; manufacturers'
 11. "The insured auto" shall also mean an auto or trailer             defects; wear and tear; freezing; mechanical or
     not owned by or furnished or available for the regular            electrical breakdown or failure; or road damage to tires.
     use of you, a relative or a resident while being used             However, coverage does apply if the loss is the result
     with the express permission of the owner. However,                of other loss covered by this policy.
     coverage under this Part does not apply:
     a, to any auto or trailer which is rented for any             15. To any modified suspension equipment, Modified
         business purposes; or                                         engines, modified carburetor systems, or modified
     b. to any auto or trailer which is rented for a period            equipment, including but not limited to:
         in excess of 14 consecutive calendar days,                    a. aluminum, magnesium, chrome or alloy wheels;
                                                                       b, special wide-tread tires or slicks.
 EXCLUSIONS PART E ONLY
                                                                        This exclusion does not apply to special equipment as
 READ THE FOLLOWING EXCLUSIONS CAREFULLY.                               outlined under custom or additional equipment
 COVERAGE WILL NOT BE AFFORDED UNDER THIS                               coverage.
 PART FOR ANY OF THE EXCLUSIONS LISTED BELOW
                                                                   16. To winches, utility boxes, or toolboxes.
 We do not cover loss::
                                                                   17. To tapes, compact discs, records, cassettes, or
 1. Thal results from nuclear reactions, radiation, or                 similar recording or recorded media used with sound
    fallout.                                                           equipment, including any eases or other containers
                                                                       used in storing or carrying such items.
 2. Covered by a nuclear energy liability policy, even if
    the limits of that policy are exhausted.,                      18. To custom paint, murals, decals or graphics; special
                                                                       carpeting or furnishings; sun roofs, moon roofs, t-bar
 3. That results from the ownership, maintenance, or use               roofs or height extending roofs; bubble domes or similar
    of the insured auto while used to transport persons or             windows; refrigeration or cooking equipment and any
    property for a fee or compensation. This exclusion does            equipment used for sleeping,
    not apply to shared-expense car pools.
                                                                   19, To any electronic equipment, antennas, and other
 4. To the insured auto while it is rented or leased to                devices used exclusive!), or primarily to send or receive
    others,                                                            audio, visual, or data signals, or to play back recorded
                                                                       media, if such equipment or device is not permanently
 5. To clothes, tools, or other personal effects.                      Installed in the dash or console opening of the Insured
                                                                       auto by the vehicle manufacturer or dealer and
 6, To property the insured person rents, uses, or has                 specified as original equipment by the vehicle
     charge of, including loss of its use. This does not apply         manufacturer.
     to a rental vehicle subject to the definition of Insured
     auto as used in this Part,                                    20. To sound receiving or transmitting equipment designed
                                                                       for use as citizen band radios, two-way mobile radios,
 7. To any vehicle with less than four wheels,                         televisions not permanently installed in the insured
                                                                       auto by the vehide manufacturer or dealer and
 8. Resulting from the use of any vehicle in any racing                specified as original equipment by the vehicle
    event or off-road recreational activity.                           manufacturer, VCRs, telephones not originally installed
                                                                       by the original make and model vehicle manufacturer or
10950PVA02                                                    Page 13
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 58 of 112



      dealer, home high fidelity equipment scanning monitor       35. To any non-dealer or non-factory Installed equipment
      receivers, radar or laser detectors, or any other               that mechanically or structurally changes the insured
      detection equipment for speed-measuring devices, or             auto and results in an increase in performance or a
      any accessories or antennas to any of These types of            change in appearance.
      equipment.
                                                                 36. To, or for loss of use of, a rental vehicle rented by
  21. To TV antennas, awnings, cabanas, or equipment                 you, a relative or a resident if a rental vehicle
      designed to provide additional living facilities.              company is precluded from recovering such loss or loss
                                                                     of use, from you, a relative or a resident pursuant to
  22. To damage caused by, due to or in any way resulting            the provisions of any applicable rental agreement or
      from the alteration, modification, or customizing of the       state law.
      vehicle which alters or affects the drivability, road
      worthiness, handling or safety of the insured auto.        37. To any non-owned auto, rental vehicle or substitute
                                                                     auto when used by you, a relative or a resident
 23 To the insured auto while in the care, custody, or               without the owner's express or implied permission or
    control of any person for the purpose of selling the             outside the scope of the owner's permission.
    Insured auto.                                                LIMITS OF LIABILITY PART E ONLY
 24. Caused intentionally by, or at the direction of you, a      Our limits of liability for loss shall not exceed the lesser of:
     relative, a resident, or anyone using the insured auto
     with your express or implied permission and within the      1. the actual cash value of the stolen or damaged
     scope of such permission.                                        property, at the time of loss, which may include an
                                                                      adjustment for depreciation and/or betterment; or
 25. To the insured auto caused by or resulting from your
     acquiring an auto from the seller without legal titles      2. the amount necessary to repair or replace the
     available to you,                                              property to Its physical condition at the time of loss
                                                                    using parts produced by or for the vehicle's
 26. To the insured auto while being operated by a person           manufacturer or parts from other sources including, but
     or persons specifically excluded by endorsement.               not limited to, aftermarket parts, as specified in
                                                                    Payment of Loss - Pad E Only; or
 27. To any vehicle that is subject to bailment lease,
     conditional sale or consignment agreement not               3. the amount necessary to repair or replace a trailer
     specifically declared and described in this policy.            not owned by you, a relative or a resident subject to a
                                                                    maximum of $500,
 28. Caused to the Insured auto when it Is driven,
     operated or used by any person who resides in your          Non-excluded custom or additional equipment is covered
     household or has regular use of the insured auto and        subject to a maximum limit of $500 unless the value has
     such person is not listed or endorsed on the policy prior   been reported to us prior to the loss and a premium has
     to loss,                                                    been paid for the custom or additional equipment
                                                                 coverage as shown on the Declarations Page. Our limit of
 29. Arising out of or due to the use of the vehicle for         liability for this equipment shall be the lesser of;
     transportation of any explosive substance, flammable
     liquid, or similarly hazardous materials, except            1. the actual cash value of the stolen or damaged
     transportation incidental to your ordinary household           property, at the lime of loss which may include an
     activities.                                                    adjustment for depreciation and/or betterment or;

 30. Due to confiscation or destructipn by governmental          2. the declared value.
     or civil authorities.
                                                                 All claims submitted under this Part shall be subject to the
 31. To paint or discoloration of paint resulting from acid      applicable deductibles shown on the Declarations Page.
     rain, smoke, smog, chemicals, salt, tree sap, or animal     Any applicable deductible amount arid salvage value. If
     or bird droppings unless such loss Is a direct result of    you retain the salvage, is subtracted from all loss
                                                                 payments.
     collision or vandalism.
                                                                 If we. at our option elect to pay for the cost to repair or
 32. While the Insured auto is being used In the                 replace the property or part, our liability does not include
     commission of a crime, This exclusion applies only          any decrease in the property's value however measured,
     while the insured auto is being used by you, a              resulting from the loss and/or repair or replacement. if
     relative, a resident or anyone with your express or         repair or replacement results in the betterment of the
     implied permission.                                         property or part, we will not pay for the betterment,
 33. To the insured auto, rtereowried auto or trailer for        In the event that the coverage applies to a vehicle you do
     diminution of value.                                        not own our liability is limited to the highest actual cash
                                                                 value of the auto described on the Declarations Page for
 34. Caused by the theft or conversion of the insured            which coverage under this Part has been purchased.
     auto by a person to whom you have voluntarily
     entrusted the insured auto, This exclusion does not         If more than one auto shown on the Declarations Page Is
     apply when the Insured auto Is stolen from the person       Insured under this Part of the policy, then our limit of liability
     to whom you loaned the auto. If the then Is reported to     shall not exceed the actual cash value of the
     the police within 24 hours of the loss,                     highest-valued auto shown on the Declarations Page.

10950PV02_                                                  Page 14
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 59 of 112



  If loss to the insured auto is also payable under the            ADDITIONAL PAYMENTS
  Liability coverage of another policy issued by us, we will
  pay for such damage or loss only once, either under this         If there Is a theft of the insured auto, we will pay up to the
  policy or under the Liability section of the other policy.       limits shown on the Declarations Page, for the cost of
                                                                   transportation incurred by you. This coverage begins 48
  Sound reproducing equipment and component parts shall            hours after you notify the police of the theft, The coverage
  be subject to a maximum limit of $1,000 in the aggregate         period ends when the auto Is returned lo use or when we
  when permanently installed by a factory or dealer as original    pay for the loss. We will not pay for the cost of
  equipment in the dash or console opening of the insured          transportation incurred by an insured person if there is a
  auto,                                                            theft only of a trailer.

  APPRAISAL - PART E ONLY                                          CAR STORAGE COVERAGE

  You or we may demand appraisal of the loss„ Both parties         We will pay up to a reasonable and customary daily rate for
  will be bound by the results of the appraisal. Each party will   the cost of storage of the Insured auto in the event of a
  appoint and pay a competent disinterested appraiser and          loss to the Insured auto for which coverage is provided
  will equally share other appraisal expenses. Each appraiser      under this Part We will pay no more than $400 total for the
  will state separately the actual cash value and the amount       cost of storage of the insured auto under this section.
  of loss. lithe appraisers fail to agree, they will select an     TOWING AND LABOR COVERAGE
  umpire and submit their differences to the umpire. If the
  appraisers cannot agree on an umpire, either may request         If the Declarations Page shows a specific premium
  that a Judge of a court having jurisdiction make selection. An   Charged for towing and labor coverage, we will pay up to
  award in writing by any two of these three will determine the    the limits shown on the Declarations Page for towing and
  amount payable, subject to the terms of this policy. Attorney    labor costs incurred each time the Insured auto is
  fees shall not be regarded as appraisal expenses. We do          disabled, which does not Include its running out of gas. We
  not waive any rights by agreeing to an appraisal.                will cover labor, not including emergency locksmith repair,
                                                                   only if performed at the place of disablement. You agree to
  PAYMENT OF LOSS - PART E ONLY                                    provide us with proof in the form of verifiable receipts of
                                                                   towing and labor charges incurred.
 We may pay for the toss in money, or repair or replace the
 damaged or stolen property. If the insured auto is older          CUSTOM OR ADDITIONAL EQUIPMENT COVERAGE
 than two model years from the dale of loss, we may repair
 the insured auto using either aftermarket parts or                If the Declarations Page shows a specific premium
 recycled used parts, whichever is deemed to be less               charged for custom or additional equipment coverage,
 expensive by us, and with a deduction for depreciation            we will pay for direct and accidental loss to additional
 and/or bettemient. We may, at any time before the loss is         equipment, which you have identified to us before the loss,
 paid or the property is replaced, return at our expense any       if such equipment is permanently attached to the insured
 property either to you or to the address shown on the             auto. Our limit of liability for loss to additional equipment
 Declarations Page, with payment for any resulting                 shall not exceed the lesser of:
 damage. We may keep all or part of the property at the
 agreed or appraised value. You do not have the right to           1, the actual cash value of the stolen or damaged
 abandon salvage to us. We may settle any claim for loss              property at the time of loss which may include an
 either with you, or with the owner of the property. Payment          adjustment for depreciation andior betterment;
 for loss Is required only if you have fuHy complied with the
 terms of this policy.                                             2, the amount necessary to repair or replace the properly
                                                                      as specified in Payment of Loss - Part E Only; or
 PROOF OF LOSS
                                                                   3, the declared value of the identified equipment as
 You must file written proof of loss within 60 days from the          shown on the Declarations Page.
 date we request it or there will be no coverage under this
                                                                   The amount referenced above will be reduced by the
 Pad.                                                              applicable deductible as listed on the Declarations Page,
 OTHER INSURANCE PART E ONLY                                       Our limit of liability for custom or additional equipment
                                                                   coverage under this Part shall not exceed the limit shown on
 If other insurance applies to a loss covered under this Part,     the Declarations Page,
 we will pay only our share of the loss. Our share is the
 prorated amount of our limit of liability compared to all         We do not cover loss to any of the following types of
 available limits of liability.                                    equipment unless declared1 approved, and an additional
                                                                   premium is charged for custom or additional equipment
 Insurance afforded under this Part of the policy for an auto      coverage:
 you do not own will be excess over any other applicable
 coverage or Insurance.                                            1. awnings, cabanas, campers, custom enclosures, or
                                                                      any other equipment designed to provide additional
 NO BENEFIT TO BAILEE                                                 living facilities;
 This coverage shall not directly or Indirectly benefit any        2. any equipment or alteration not permanently installed
 person, organization, group, or other bailee caring for or            at the factory by the original make and model vehicle
 handling property for a fee or compensation.                          manufacturer or authorized dealer and considered
                                                                       standard or original optional equipment for such
10050,15VA02                                                  Page 15
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 60 of 112



     vehicle, Equipment installed or alterations made at a      This policy applies only to accidents and losses that occur
     conversion facility to an auto or camper is not            during the policy period shown on the Declarations Page
     considered standard or original optional equipment         and within the United States of America or Canada.
     installed by the vehicle manufacturer;
                                                                If you owe us any premium on your expired or expiring
 3, nonstandard chrome, alloy, aluminum, or magnesium           policy, these funds must be paid before your policy will be
    wheels;                                                     renewed by us. Any payment sent by you will first be used
                                                                to pay any balance owed on the expired or expiring policy,
 4, custom wide-tread tires and racing slicks;                  and any remainder Of such payment will be applied to the
                                                                renewal premium.
 6, custom chroming or gold plating, two-tone or
     custom paint work, or custom interior work;                PREMIUM CHANGES

 6, captains or swivel chairs or tables;                        The premium for this policy is based on information we
                                                                have received from you and other sources.
 7, sun roof, moon roof, 1-bar roof, or landau roof, if
    not permanently installed by the original make and          You agree:
    model vehicle manufacturer or the authorized
    representative of the vehicle manufacturer;                 1    that if you provide incorrect or incomplete information,
                                                                     or if any information material to calculating the policy
 8. bubble dome, bubble window, or any deluxe roof                   premium changes, we may adjust the premium
    treatment;                                                       accordingly during the policy period;

 9. satellite navigational devices if not permanently           2, to cooperate with us in determining if this information
    installed by the original make and model vehicle                 is correct and complete, and to advise us of changes in
    manufacturer or the authorized representative of the             this information within 14 days of the change; and
    vehicle manufacturer,
                                                                3. that the return premium will be calculated on the basis
 10 any 'ground effects package or °continental kit; or            of the correct premium, if this policy is canceled.

 11, telephones permanently installed by the original           Any adjustment of your premium will be made using the
     make and model vehicle manufacturer,                       MOS in effect at the time of the change.

 RENTAL REIMBURSEMENT COVERAGE                                  Premium adjustment may be made as the result of a
                                                                change in:
 if the Declarations Page shows a specific premium charged      1. any auto insured by the policy including changes in
 for rental reimbursement coverage, we agree to pay you for        use;
 any reasonable and necessary transportation expense
 incurred, but not more than the limit shown on the             2. drivers, driver's age, or drivers marital status;
 Declarations Page, payable for a maximum of thirty (30)
 days, for the loss of use of the insured auto because of       3. coverages or coverage limits;
 damage covered under Part E to the Insured auto.
                                                                4. rating territory;
 1. This endorsement does not apply to theft of the
    Insured auto since additional payments coverage Is          5. eligibility for discounts or other premium credits; and
    provided under Part E - Coverage for Damage to the
    Insured Auto.                                               6, any other rating criteria permitted by law,
 2. The Insured auto means the vehicle described on the         COVERAGE CHANGES
    Declarations Page arid for which specific premium Is
    charged for this coverage,                                  We may revise your policy coverages to provide more
                                                                protection without additional premium charge. If we do this
 3, The Insured auto must be continuously withdrawn             and you have the coverage, which we change, your policy
     from normal use for more than twenty-four (24) hours.      will automatically provide the additional coverage as of the
                                                                date the revision is effective in your state, Otherwise, this
 4. We will reimburse you for rental only for the length        policy the application, the endorsements, the
     of time required to repair or replace the insured auto     Declarations Page and all attachments contain all of the
     as quickly and reasonably as possible.                     coverage agreements between you and us. Its terms may
                                                                not be changed or waived except by an endorsement issued
 This endorsement is subject to such exclusions, conditions,    by us.
 and other terms of the policy which are applicable to Part E
 for damage to the Insured auto.                                PREMIUM PAYMENT
             PART F GENERAL PROVISIONS                          Premium payment means the actual receipt of cash funds
                                                                by us. We provide coverage for each policy term only on
 POUCY PERIOD & TERRITORY                                       condition that the initial premium payment and subsequent
                                                                instalment payments for that policy term are paid, You
 This policy shall become effective on the dale and time        have not paid the initial premium or any instalment payment
 shown on the Declarations Page at the address shown on         if you give us a check or a credit card or an electronic funds
 the Declarations Page, The policy will expire on the date      transfer that is not honored at first presentation by the
 and time specified on the Declarations Page at the address     financial institution upon which it is drawn.
 shown on the Declarations Page, unless terminated sooner,
10950PVA02                                                 Page 16
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 61 of 112



  You have not paid the initial down payment premium if you          If this policy has been in effect sixty (60)days or more or is a
  give us a check or a credit card or an electronic funds            continuation or renewal policy, we may cancel only:
  transfer that is not honored at first presentation by the
  financial institution upon which it is drawn; this policy shall    1, for nonpayment of premium. in which event we will
  be void from the Inception of the policy term and no                   give you at least ten (1Q days notice;
  coverage will exist, regardless of whether the policy has
  been issued.                                                      2. for fraud or material misrepresentation; or

  If you receive a cancellation notice from us, referencing         3. for suspension or revocation of your drivers license
  either a regular installment payment or a renewal down               or motor vehicle registration or that of any driver who
  payment, and informing you that your premium payment                 lives with you or any driver who customarily uses the
  to us was returned unpaid, you must provide a replacement            Insured auto, if the drivers license or motor vehicle
  payment to us by means of either a cashiers check or                 registration has been suspended or revoked during the
  money order, If payment is timely made in such a fashion by          policy period or the 180 days immediately preceding its
                                                                       effective date, or if the policy is a renewal policy during
  the due date noted on the cancellation notice, then your             its policy period.
  policy will remain active and in force,
                                                                    We may cancel by mail using registered or certified mail or
  CANCELLATION AND NONRENEWAL                                       United States Postal Service proof of mailing to you at the
                                                                    address shown on the Declarations Page;
  We will not cancel, non-renew or discontinue your policy
  solely because of the age, race, color, religion, sex, national   1. not less than 10 days' notice of cancellation in the
  origin or ancestry of anyone who is an insured.                       case of non-payment of premium;
 During the first 60 days you may only cancel this policy by;       2, not less than 45 days' notice of cancellation in all
                                                                        other cases; or
  1. notifying us upon the total destruction of the insured
      auto,                                                         3. not less than 14 days' notice of cancellation in the
                                                                        case of non-payment of additional premium.
  2, notifying us upon the transfer of ownership of the
      Insured auto,                                                 Proof of mailing is proof of notice. Mailing is equivalent to
                                                                    delivery.
  3. notifying us of the purchase of another policy
     covering the vehicle being cancelled.                          We will mail to you at the address shown on the
                                                                    Declandlons Page or deliver to you notice of nonrenewal
 After the first 60 days, you may cancel this policy by             not less than forty-five (45) days before the end of the policy
 returning it to us or an authorized agent or by advising us in     period. If we decide not to renew or continue this policy.
 writing at a future date as to when the cancellation is to be
 effective                                                          Upon cancellation you may be entitled to a premium refund.
                                                                    If so, we will send it to you but our offer of a refund is not a
 We may cancel this policy during the first 60 days for the         condition of cancellation. If you cancel, the refund wilt be
 following reasons:                                                 computed in accordance with our customary cancellation
                                                                    procedure. If we cancel, the refund will be computed on a
                                                                    pro-rata basis. The effective date of cancellation stated In a
 1. in the event we determine that you have been                    notice Is the end of the policy period.
     charged an Incorrect premium for coverage requested
     In your application for insurance, we shall immediately        This policy will automatically terminate at the end of the
     mail you notice of any additional premium due us. If           current policy period if you or your representative do not
     within 10 days of the notice of additional premium due         accept our offer to renew or continue it, Your failure to pay
      or a longer time period if specified in the notice), you      the required continuation or renewal premium when due
     fail to either                                                 means that you have declined Our offer.
     a. pay the additional premium and maintain this
           policy in full force under its original terms; or        UMITATIONS ON AGENT AUTHORITY
     b. cancel this policy and demand a refund of any
          unearned premium,                                         The authorized agent who obtained this policy for you has
                                                                    limited authority to act in transacting business with you on
     then this policy shall be cancelled effective 14 days          this policy. Any statement or assurance made by this
     from the date of the notice (or a longer time period as        authorized agent to you concerning your policy is governed
     specified in the notice).                                      by our guidelines and rules, as well as applicable laws and
                                                                    regulations.
 2. For nonpayment of premium if you have given us a
     check that is not honored at first presentation by the         The authorized agent who obtained this policy for you does
     financial institution upon which it is drawn.                  not possess any apparent, implied, or actual authority to act
                                                                    on our behalf after the expiration, cancellation, or
 3. If the policy was obtained through a material                   nonrenewal of your policy with us. Any representations
     misrepresentation or fraud.                                    made by the authorized agent after a notice of termination
                                                                    has been initiated, by either you or us will apply only if we
 4. Any other reason allowed by Florida law.                        provide prior written approval.


10050PVAO2                                                     Pogo 17
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 62 of 112



  MEDIATION OF CLAIMS                                                SUITS AGAINST US
  In the event that you or we have any dispute for any reason        We may not be sued unless there is full compliance with all
  under this policy, the dispute may be settled by Mediation if      terms of this policy. We may not be sued under Part A of
  the damages from bodily lajuri are for $10,000 or less,            this policy until the obligation of an insured to pay is finally
  from property damage in any amount, or if there is a loss          determined either by judgment against the insured or by
  to the Insured auto or any non-owned auto.                         written agreement of the Insured, the claimant, arid us. No
                                                                     one shall have any right to make us a party to a suit to
  You or we may demand mediation of a claim by filin                 determine the liability of an insured.
  written request with the Florida Department of Financial
  Services on a form which may be obtained from the                  TRANSFER or YOUR INTEREST IN THIS POLICY
  Department The request must state 1,vtly mediation Is
  being requested and the issue In dispute.                          Interest in this policy may not be assigned or transferred
                                                                     without our written consent However, if you die, coverage
  The Florida Department of Financial Services will appoint a        will be provided until the end of the policy period for:
  mediator. Each party may reject one mediator. The
  mediator will notify the parties of the date, time and place of    1, any person specifically named as an operator on the
  the mediation conference, which will be held within 45 days            Declarations Page; and
  of the request for mediation, The mediation conference will
  be conducted informally and may be held by telephone, if           2. the legal representative of the deceased person while
  feasible,                                                             acting within the scope of his or her duties as a legal
                                                                        representative.
  Participants must have authority to make a binding decision
  and mediate in good faith. Costs of the mediation will be          If the Insured auto is sold, coverage will terminate as to
  shared equally by each party unless the mediator                   that auto when the buyer takes possession of the auto and
  determines a party has not mediated in good faith.                 will not transfer to the new owner.
 ARBITRATION                                                         BANKRUPTCY
 If we and an insured person do not agree whether that               An insured person's bankruptcy or insolvency will not relieve
 insured person is legally entitled to recover damages, or if        us of any obligation under this policy.
 either party disagrees as to the amount of damages that are
 recoverable by the insured under Part B - Personal Injury           OUR RECOVERY RIGHTS
 Protection, Part C - Medical Payments Coverage or Part D -
 Uninsured/Underinsured Motorists Coverage then the
                                                                     If we make a payment under this policy and the person
 matter may be arbitrated, As a part of our claims handling          receiving payment is entitled to recover from another, we
 procedures, we may use software that is designed to
 evaluate bodily injury             under Part       D               are entitled to those same rights of recovery to the extent of
 Uninsured/Underinsured Motorists Coverage.                          our payment You and anyone we cover must sign and
                                                                     deliver to us any legal papers relating to that recovery, do
 Both parties must agree to arbitration, If so agreed, each          whatever else is necessary to help us exercise our rights,
 party will st3lect an arbitrator. The two arbitrators will select   and do nothing after a loss to harm our rights.
 a third arbitrator. If they cannot agree on a third arbitrator
 within 30 days, either may appear in a court of jurisdiction to     When a person has been paid by us under this policy and
 request that the judge appoint a third arbitrator.                  also recovers from another, the amount recovered from the
                                                                     other shall be held by that person in trust for us and
 Each party will pay the expenses it incurs and bear the             reimbursed to us to the extent of our payment, provided
 expenses of the third arbitrator equally. Unless both parties       that the person to or on behalf of whom such payment is
 agree otherwise, the arbitration is to take place in the            made is fully compensated for their loss.
 county in which the insured resides.
                                                                     If an insured person or organization receives recovery from
 Either party may dispute the arbitration award by                   a responsible party without our written consent, the insured
 demanding the right to a trial, A demand for trial must be          person or organization's right to payment under any affected
 made within 60 days of the decision by the board of                 coverages of this policy will no longer exist.
 arbitrators. If the demand for trial is not made within the
 time period, the amount of damages agreed to by the                 LOSS PAYABLE CLAUSE
 arbitrators would be binding, subject to the limits shown on
 the Declarations Page, The arbitrators shall have no                We will pay loss or damage due under this policy according
 authority to determine coverage under the policy.                   to your interest and that of the loss payee if one is shown
                                                                     on the Declarations Page We may make separate
 TWO OR MORE AUTO POLICIES                                           payments according to those interests

 If this policy and any other auto insurance policy issued to        We will pay the loss payee for a loss under this policy even
 you by us apply to the same accident, the maximum limit             though you have violated the terms of the policy by
 of our liability under at the policies shall not exceed the         something you have done or failed to do. However, we will
 highest applicable limit of liability under any one policy,         not pay for any loss caused by conversion, embezzlement,
 even though separate premiums have been paid. This                  secretion, fraud or omissions by you or anyone acting on
 provision may not apply to Uninsured/Underinsured                   your behalf,
 Motorists Coverage. However, no one will be entitled to
 receive duplicate payments for the same element of loss,            We may cancel this policy according to its terms,

10950PN/402                                                     Pap 18
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 63 of 112



  If you fail to give proof of loss within the lime allowed, the      It is agreed that this Insurance does not provide coverage
  loss payee may protect its interest by filing a proof of loss       for bodily injury or property damage arising out of, or
  within thirty (30)days after that time.                             resulting from, the intentional or unintentional, actual,
                                                                      alleged, or threatened discharge, release, dispersal,
  The loss payee must notify us of any known change of                seepage, or escape of pollutants contained in any property:
  ownership or increase In the risk. If it does not, it will not be
  entitled to any payment under this protection.                      1. transported by, towed by, loaded into, or unloaded
                                                                           from the insured auto;
 If we pay the loss payee under the terms of this protection
 for a loss not covered under the policy, we are subrogated           2. otherwise in the course of transit;
 to Its rights against you. This will not affect the loss payee's
 right to recover the full amount of its claim. The loss payee        3. stored, disposed of, treated, or processed in or upon
 must assign us its interest and transfer to us all supporting            the insured auto. This exclusion does not apply it
 documents if we pay the balance due to the loss payee on                 a. the pollutants are emitted directly from an auto
 the vehicle.                                                                 part designed by its manufacturer to hold, store,
                                                                              receive, or dispose of such pollutants;
 The deductible amount applicable to losses payable to the                b, the bodily injury or property damage does not
 loss payee under Part E - Coverage for Damage to the                         arise out of the operation of any equipment or
 Insured Auto shall be the deductible amount shown on the                     device mounted on an auto chassis or used to raise
 Declarations Page for this coverage.                                         or lower workers; and
                                                                          c. the bodily injury or property damage does not
 PUNITIVE OR EXEMPLARY DAMAGES                                                arise out of the operation of arty air compressors,
                                                                              pumps, and generators, including spraying, welding,
 This insurance shall not apply to punitive or exemplary                      building cleaning, geophysical exploration, lighting,
 damages. We will not provide any defense, or pay for any                     or well servicing equipment
 claim, settlement, judgment, or other award of punitive or
 exemplary damages under any Part of this policy.                     4. containing the pollutants before or alter the pollutants
                                                                         are moved from the place of acceptance, delivery,
 TERMS OF POUCY CONFORMED TO STATUTES                                    disposal, or abandonment, for movement into, onto, or
                                                                         from the Insured auto, This exclusion does not apply it
 Terms of this policy that conflict with the statutes of the             a, the pollutants or any property in which they are
 state in which we issue this policy are hereby amended to                   contained are upset, overturned, or damaged as a
 conform to such statutes.                                                   result of the maintenance or use of the Insured
                                                                             auto: or
 FRAUD AND MISREPRESENTATION                                             b. the discharge, dispersal, release, or escape of the
                                                                             pollutants is caused directly by such upset,
 The statements made by you in the application are                           overturn, or damage.
 deemed to be representations. If any representation
 contained in the application is false, misleading, or                It Is agreed that this insurance does not provide coverage
 materially affects the acceptance or rating of the risk by us,       for any loss, cost, liability, or expense arising out of any
 by either direct misrepresentation, omission, concealment of         judicial, administrative, or other governmental order,
 facts, or incorrect statements, this policy will be void from its    direction, or request that you test for, monitor, clean up,
 incention,                                                           remove, contain, treat, detoxify, or neutralize pollutants or
                                                                      environmental damage.
 If any representation contained in any notification of change
 is false, misleading, or materially affects the acceptance or        RESCISSION
 rating of the risk by us, by either direct misrepresentation,
 omission, concealment of facts, or incorrect statement, this         We retain the right to void this policy from its beginning if we
 policy will be void from the effective date of the change.           receive a down payment that is returned unpaid for any
                                                                      reason. Coverage under this policy is contingent upon us
 This provision shall also apply to misstatements of use and          receiving full, final and complete payment of the down
 omissions of fact, We do not provide coverage for any                payment of the premium, and we will not cover losses of
 insured person who has made fraudulent statements or                 any kind that occur after the inception of the policy if your
 engaged in fraudulent conduct in connection with any                 down payment is returned unpaid.
 accident or loss for which coverage is sought under this
                                                                      We reserve the right to void this policy from its beginning if
                                                                      we determine that you have provided Incomplete,
  We may void this policy or deny coverage for fraud or               inaccurate or false information in your application.
 •misrepresentation even after the occurrence of an accident
  or loss. This means that we will not be liable for any daims
  or damages that would otherwise be covered,                         This policy is signed on behalf of Infinity Auto Insurance
                                                                      Company by our President and Secretary, and is
 POLLUTION EXCLUSION                                                  countersigned on the Declarations Page, if necessary, by
                                                                      our authorized representative.
 As used in this Exclusion, 'Pollutants" Include but are not
 limited to any solid, liquid, gaseous, or thermal substance,
 irritant, or contaminant including but not limited to smoke,
 vapor, soot, fumes, acids, alkalis, toxic chemicals, and
 waste, Waste includes but Is not limited to materials that
 may be recycled, reconditioned, or redaimed, whether or              President
 not known to contain pollutants or result in environmental
 damage,

10950PVA02                                                       Pa 19
 Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 64 of 112



      The following endorsement applies only If Form                    The following endorsement applies only If Form
          Number 10950PDE03 appears on your                                 Number 1095OLLEOlappears on your
                    Declarations Page                                                 Declarations Page

    NAMED DRIVER EXCLUSION AGREEMENT                                      LESSOR LIABILifY ENDORSEMENT
                          (Optional)                                                       (Optional)

  This exclusion does not apply to Personal Injury Protection      In exchange for your increased premium, this endorsement
  (PIP). This exclusion spies to Property Damage (PD)              has been added to your insurance policy.
  coverage in excess of the state required minimum.
                                                                   The provisions in this endorsement are effective only white
  In consideration of your premium payment, it is agreed           the Insured auto is leased by you, for a period of at least
  that, with respect to the insurance afforded under this          six (6) months, as documented by a standard form lease
  policy, or any continuation, renewal or replacement of the       agreement with expressly stated insurance coverage
  policy by you, or the reinstatement of this policy or any        requirements.
  lapse thereof, we shall not be liable for loss, damage,
  and/or liability caused while the insured auto or any other
  automobile to which the terms of this policy are extended is     During the term of this policy, the limits of coverage for
  being driven or operated by the person named by you as an        damages you become legally obligated to pay, as defined
  excluded driver on your original application for coverage        by your pOliOy shall be those limits listed on your
  under this policy, or as named by you as an excluded driver      Declarations Page.
  on a subsequent policy endorsement.
                                                                   The endorsement provides the following additional liability
 It is further agreed that in the event we shall, because of       coverage for your lessor:
 any interest, become obligated to pay any sum or sums of
 money because of loss for which there would be no                 Bodily Injury:   $100,000 per person
 coverage because of this agreement, you will reimburse us                          $300,000 per accident
 for any and all sums, costs, and expenses paid or incurred        Property Damage: $W,000 per accident
 by us.
                                                                   This additional coverage will apply to damages your lessor
                                                                   becomes legally obligated to pay that arise from and are
      The following endorsement applies only if Form               legally related to a loss covered under your policy.
          Number 1 O95ONCE01 appears on your
                     Declarations Page                             The coverage provided by this endorsement is in addition to
                                                                   that listed on your Declarations Page and is available only
                                                                   to indemnify your lessor pursuant to the terms listed herein.
       FLORIDA NON-CANCELABLE POLICY
                ENDORSEMENT                                        The provision of the coverages in this endorsement shall in
                                                                   no event increase our limits of liability for any damages you
 This policy meets the requirements of Florida Statute             become legally obligated to pay, pursuant to the terms of
 627.7275(2Xa) to reinstate a driver's license because of          your policy,
 failure to maintain the required security.
                                                                   if we terminate this policy, notice will also be mailed to the
 The following special provisions apply to this policy and         lessor.
 Supersede any contrary provisions in the policy.
                                                                   The lessor is not responsible for payment of premiums
 The following non-cancelable provisions are effective when
 our underwriting is completed or thirty (30) days from the
 effective date of the policy, whichever comes first:
 1. The policy may not be cancelled for any reason.
 2. No refund of premium will be elbowed.
 3. This policy may not be changed for any reason that
    materially increases the risk, including but not limited to,
    changing to a high risk vehicle, adding vehicles,
    adding new drivers or moving to a different rating
    territory.
 4. If there is a material change in the policy, you must
    obtain a new non-cancelable policy. However, if a new
    non-cancelable policy is purchased from us, you will
    receive a credit towards such purchase for any premium
    paid On your original policy.



10950FAVA02                                                   Page 20
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 65 of 112



              lowing endorsement applies only if Form            AMENDMENT 5
             umber 10950N0E01 appears on your
                      Declarations Page                          No coverage applies under Part E - Coverage for Damage
                                                                 to the Insured Auto of this policy.
    NAMED DRIVER NON-OWNER COVERAGE                              AMENDMENT 6
                (Optional)
                                                                 Exclusion number 16 in Part A Liability Coverage is
 INSURING AGREEMENT                                              deleted In Its entirely,

  II you purchase a Named Driver Non-owner policy, it Is         AMENDMENT 7
  agreed that the policy is amended as fdlows.
                                                                 The terms and conditions of this endorsement and state
  AMENDMENT 'I                                                   statutes also apply to Part D - Uninsured Motorists
                                                                 Coverage of this policy.
 The Liability Coverage Insuring Agreement used In Part A -
 Liability Coverage is deleted in its entirety and replaced by
 the following:

 We will pay damages except for punitive or exemplary                 The following endorsement applies only If Form
 damages, for which an insured person is legally liable                   Number 1095ORDRO1 appears on your
 because of bodily injury or property damage resulting                              Declarations Page
 from the use of your insured auto. The bodily Injury or
 property damage must not be expected nor intended from
 the standpoint of the insured person.                                R.S.V.P. DIRECT REPAIR ENDORSEMENT
                                                                                     (Optional)
 We will defend any suit or settle any claim for damages, as
 we think appropriate. We will not defend or settle after our
 limit of liability has been paid. We have no duty to defend     In consideration of the reduced premium charged for Part E
 any suit or settle any claim for bodily Injury or property      of this policy, it is agreed that any covered repairs will be
 damage not covered under this policy.                           completed at an RSVP repair facility.

 AMENDMENT 2                                                     If it is determined that the damaged property is to be
                                                                 repaired and you choose to utilize a repair facility which is
 The following definitions replace those found in the section    not an RSVP, Shop, we will remove the discount from your
 titled Definitions Used Throughout this Policy:                 policy effective as of the date of inception. If there is not a
                                                                 designated RSVP repair facility within a thirty (30) mile
 "You" and 'your mean only the individual person named           radius from the address listed on your Declarations Page
 as the insured on the Declarations Page.                        you may choose any repair facility without penalty.

  Your insured auto" means any non-owned auto or
 trailer provided that you have the express permission of
 the owner to use the auto or trailer. No coverage shall
 apply for you while operating an auto owned by you, a
 resident, or a relative of the household in which you
 reside._

 AMENDMENT 3

 As used throughout this policy, Insured person* means
 you. No person shall be considered an insured person If
 that person uses an auto without having the express
 permis.sion of the owner

 AMENDMENT 4

 The Other Insurance provision in Part A - Liability Coverage
 is deleted In Its entirety and replaced by the following:

 OTHER INSURANCE

 The Insurance provided by this Part is excess over any
 other collectible auto liability insurance.


10950PVA02                                                  page 21
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 66 of 112



/INFINITY                                                                                         InfinityValue Added
                                                                                                            01 4th Avenue North
                                                                                                          Birmingham, AL 35203
  Auto Insurance
                                                                                       Undeivaltion by: Inanity Auto Insurance Company
Customer Service 800) 782-1020                                                                       Claims Service: (800)334-1661


                                   FLORIDA AMENDATORY ENDORSEMENT
                                 PERSONAL INJURY PROTECTION COVERAGE



  JORGE SARDINAS                                                                       01             05/09/201912:01 a.m.

                                                                                      SARDINAS JORGF
                                                                 This endorsement is attached to and forms a part of the
                                                                   licy. The following endorserrient applies only If Form
                                                                 Number 10950AE801 appears on your Declarations Page.


                        This endorsement am ode the policy as follows. Please read it carefully.

   Your Florida Personal Auto Policy is amended as follows:
   In PART B - PERSONAL INJURY PROTECTION COVERAGE of your policy, the foliowtng changeshave been
   made.
   A. The INSURING AGREEMENT Is replaced in its entirety with the following:
       We will pay, in accordance with the Florida Motor Vehicle No-Fault Law, personal injury protection benefits to or
       fortho.penefit of an insured who sustains bodily injury The bodily injury must be caused by an accident arising

       Subject to the limits shown on the Personal Injury Protection Benefits Schedule attached to the Declarations
       Page, personal injury protection benefits conaist of the following:
       1. 80% of medical expenses;
       2. 60% of work loss;
       3. Replacement senrices expenses; and
       4. An accidental death benefit of $5,000 If an Insured dies because of bodily injury covered under Part B.
          Death benefits are in addition to medical expenses, work loss and replacement service benefits provided
          under this policy. We may pay death benefits to the executor or administrator of the deceased, to any of the
          deceased's relatives; or to any person that is entitled to such benefits.
   B. ADDMONAL DEFINITIONS USED IN PART B ONLY:
       The definition of "Medical expenses" is deleted in its entirety and replacedwith the following:
       3. "Medical expenses" means reasonable expenses for medically necessary medical, surgical, x-ray, dental
          and rehabilitative services, including prosthetic devices and ifiedicalty necessary ambulance, hospital an
          m irninn RArviras if the insured receives initial services and care within 14 days after the motor vehicle
          accident.
            (a) Reimbursement for medical expenses shall be limited to and shall not exceed 80% of the schedule of
                maximum charges set forth in Section 627.736(5)(aX1) Florida Statutes as follows:
               1. For emergency transport and heatment by providers licensed under chapter 401, Florida Statutes, 200
                  percent of Medicare;
               2. For emergency services and care provided by a hospital licensed under chapter 395, Florida Statutes,
                  75 percenl of the hospital's usual and customarycharges;




                                                                                                                   Data:      712018

i0960A801                                                Pace 1 of 4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 67 of 112




                 3. For emergency services and care as defined by Section 395.002, Florida Statutes, provided in a
                     facility licensed under chapter 395 Florida Statutes, rendered by a physician or dentist, and related
                     hospital inpatient services renderer) by a physician or dentist, the usual and customary charges in the
                     community:
                 4, For hospital inpatient services, other than emergency services and care, 2(40 percent of the Medicare
                     Part A prospective payment applicable to the specific hospital providing the inpatient services;
                 5. For hospital outpatient services, other than emergency services and care, 200 percent of the Medicare
                    Part A Ambulatory Payment Classification for the specific hospital providing the outpatient services;
                    and
                 6. For all other medical services, supplies, and care, 200 percent of the allowable amount under
                    I. The participating physicians We schedule of Medicare Part B, except as provided in II. and W.;
                    ii. Medicare Part BIn the case of services supplies and care provided by ambulatory surgical
                         centers and clinical laboratories.
                     III. The Durable Medical Equipment Pmsthefics/Orthofics and Supplies fee schedule of Medicare Part
                           B, in the case of durable medical equipment.
                     However, if such services, supplies or care are not reimbursable under Medicare Part B, we will limit
                     reimbursement (0 80 percent of the maximum reimbursable allowance under workers compensation,
                     as determined tinder Section 440.13 of the Florida Statutes, and rules adopted thereunder which are
                     in effect at the time such services, supplies, or care are provided. Services, supplies, or care that are
                     riot reimbursable under Medicare or workers' compensation are not required to be reimbursed by us,
             We will pay medical expenses according to the applicable fee schedule or payment limitation under Medicare
             which is in effect on March 1 of the year in which the services, supplies, and care is rendered and for the area
             In which such services, supplies, or care is rendered The applicable fee schedule or payment limitation
             applies throughout the remainder of that year notwithstanding any subsequent change made to the fee
             schedule or payment limitafion, except that it may not be less than the allowable amount under the applicable
             schedule of Medicare Part B for 2007 for medical services, supplies, and care sul3ject to Medicare Part B.
             We may use the Medicare coding policies and payment methodologies of the federal Centers for Medicare
             and Medicaid Services, including applicable modifiers, to determine the appropri
                                                                                           ate amount of reimbursement
             for medical services, supplies, or care.
             (14 Medical expense benefits provide reimbursement only for initial services and care that are lawfully
                 provided, supervised, ordered, orprescribed by a physician licensed under chapter 458 or chapter 459, a
                 dentist licensed under chapter 466, or a chiropractic physician licensed under chapter 460 or that are
                 provided in a hospital or in a facility that owns, or Is wholly owned by, a hospital. Initial services and care
                 may also be provided by a person or entity licensed under part Ill of chapter 401 which provides
                  miRmpnry transnortatiron ;Ind trmatrnprit
             (c) Upon referral by a provider described In (b) above, for follow up services and care consistent with the
                 underlying medical diagnosis rendered pursuant to paragraph (13) which may be provided, supervised,
                 ordered or prescribed only by a physician licensed under chapter 458 or chapter 459, a chiropractic
                 physician licensed under chapter 460,a dentist licensed under chapter 466, or, to the extent permitted by
                 applicable law and under the supervision of such physician, osteopathic physician, chiropractic physician,
                 or dentist, by a physician assistant licensed under chapter 458 or chapter 459 or an advanced registered
                 nurse practitioner licensed under chapter 464.
             (d) Follow up services and care may also be provided by any of the following persons or entities:
                 1. A hospital or ambulatory surgical center licensed under chapter 395.
                 2. An entity wholly. owned by one or more physicians licensed under chapter 458 or chapter 459,
                     chiropractic physicians licensed under chapter 460, or dentists licensed under chapter 466 or by such
                    practitioners and the spouse, parent, child, or sibling of such practitioners.
                 3. An entity that owns or is wholly owned, directly or indirectly, by a hospital or hospitals.
                 4. A physical therapist licensed under chapter 486, based upon a referral by a provider described in
                    paragraph (b) under medical expense.
                 5. A health care clinic licensed under part X of chapter 400 which Is accredited by the Joint Commission
                    on Accreditation of Healthcare Organizations, the American Osteopathic Association, the Commission
                     on Accreditation of Rehabilitation Facilities, or the Accreditation Association for Ambulatory Health
                     Care Inc., or:
                     11. Has been continuously licensed for more than 3 years or is a publicly traded corporation that
                         issues securities traded on an exchange registered with the United States Securities and
                           Exchange Commission as a national secuntles exchange; and
                     III. Provides at least four of the following medical specialties:
                         a. General medicine;
                         b. Radiography;
                         c. Orthopedic medicine;
                         d. Physical medicine;
                         e. Physical therapy;
                         f. Physical rehabilitation;,
                         g. Prescribing or dispensing outpatient prescription medication,
                         h. Laboratory services.




10950AE801                                                    Page 2 of 4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 68 of 112




       The following new definitions now apply to Part B only:
             'Emergency medical condition' means a medical condition manifesting itself by acute symptoms of
             sufficient severity, which may include severe pain, such that the absence of immediate medical affenfion could
             reasonably be expected to result in any of the following:
                 1. Serious jeopardy to patient health.
                 2. Serious Impairment to bodily functions.
                 3. Serious dysfunction of any bodily organ or part.
             *Insured' means:
                 1. You and your spouse while occupying a motor vehIcle or while pedestrian being struck by a
                    motor vehicle.
                 2. Any relative while occupying a motor vehicle or while a pedestrian being struck by a motor
                    vehicle.
                 3. Any other person while occupying an insured motor vehicle.
                 4. A pedestrian struck by an insured motor vehicle.
             "Bodily Injury" means bodily harm, including sickness, disease or death resulting therefrom.
    C. LIMITS OF Luourt - PART B ONLY
       The LIMITS OF LIABILITY - PART B ONLY is replaced in its entirety with the following:
       The total limit of personal injur protection benefits available under the Florida Motor Vehicle No-Fault Law for any
       one person who sustains bolv Injuly in any one accident shall be $10,000 for medical expenses, work loss
       and replacement services arid 55,00(J for death benefits This Is the most we will pay regardless of the number of
       covered persons, policies or bonds applicable, vehicles involved or claims made.
       Subject to the provisions of Limns of Liability - Part B Only, Our total limit of liability available for reimbursement
       for medical expenses is:
             1. Reimbursement for services and care provided in paragraphs (b),.(c),(d) of the definition of medical
                expenses up to $10.000 if 4 physician licensed under diapter 458 or chapter 459, a dentist licensed
                under chapter 466. a physician assistant licensed under chapter 468 or chapter 459, or an advanced
                registered nurse practitioner licensed under chapter 464 has determined that the insured had an
                emergency medical condition.
             2. Reimbursement for services and care provided in .paragraphs (b),(o),(d) of the definition of medical
                expenses is limited to $2,500 if any provider listed in paragraphs (la) (c),(d) of the definition of medical
                expenses has determined that the insured did not have an emergency medical condition.
       The amount of any deductible stated on the Declarations Page shall be deducted from the total amount of all
       loss and expense incurred by or on behalf of each person to whom the deductible applies and who sustains
       bodily Injury as the result of any one accident. If the total amount of such loss and expense exceeds such
       deductible, the total limit of benefits we are obligated to pay shall then be based on the difference between such
       deductible amount and the total amount of all loss and expense incurred, subject to the $10,000 limit of benefits.
       Such deductible shall not apply to death benefits.
       Medical benefits do not include massage or acupuncture regardless of the person., entity, or licensee providing
       massage or acupuncture, and a licensed massage therapist or licensed acupuncturist may not be reimbursed for
       medical benefits.
       Any amount payable under this coverage shall be reduced by the amount. of benefits an injured person has
       recovered or is entitled to recover for the same elements of loss under the workers compensation laws of any

       If two or more insurers are liable to pay personal injury protection benefits for the same injury to any one person,
       the maximum payable shall be $10,000, and any insurer playing benefits shall be. entitled recover from each of
       the other Insurers an equitable pro rata share of the benefits paid and expenses incurred in processing the claim.
       We shall not be required to make duplicate payments under this coverage for the benefit of the injured person for
       whom benefits have already been paid by another Insurer or self-Insurer under the Florida Motor Vehicle No-Fault
       Law.
   D. CONDITIONS
       Condition 2., Action Against the Company, is deleted in its entirety and replaced by:




10950AEant                                                Page 3 of 4
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 69 of 112




             2. No action shall lie against us until the Injured person provides written notice of intent to initiate litigation.
                Such notice may not be sent until the claim Is overdue and must comply with the requirements set forth In
                the Florida Motor Vehicle No-Fault Law,
       The following is added lo 3. Proof of Claim; Medical Reports and Examinations; Payment of Claim Withheld.
             If we pay only a portion of a claim or reject a claim due to an *lewd error In the claim, we, at the time of the
             partial payment or rejector!, shall provide an itemized specification or explanation of benefits due to the
             specified error. Upon receiving the specification or explanation, the person making the claim, at the person's
             option and without waiving any other legal remedy for payment has 16 days to submit a revised Cialrfl, which
             shall be considered a timely submission of written notice of a claim.
             If we have a reasonable belief that a fraudulent insurance act, for the purposes of Section 626.989 or Section
             817.234, Florida Statutes has been committed, we shall notify the claimant, in writing, within 30 days after
             submission of the claim that the claim Is being Investigated for suspected fraud. No later than 90 days alter
             .•the submission of the claim we will deny or pay the claim with simple interest. interest shall be assessed from
                                   was.............. - day the              is      Claims
             Insurance acts shall be reported to the Division of Insurance Fraud.
             We shall create and maintain for each insured a log of personal injury protection benefits paid by us on behalf
             of the insured. If litigation is commenced, we shall provide to the insured a copy of the log within 30 days
             after receiving a request for the log from the Insured.
             An insured making a claim for personal injury protection benefits must submit as often as we reasonably
             request and at our expense to mental and physical examinations by doctors that we select. We will pay for
             these examinations. If requested, we will provide a copy of the medical report to the person examined. If the
             Insured fails to appear at an examination, we will no be liable for subsequent personal injury protection
             benefits. An insurerrs refusal to submit to or failure to appear at two examinations raises a rebuttable
             presumption that the insured's refusal or failure was unreasonable.
       The following Is added to 4. Reimbursement and Subrogation, paragraph b:
             Our right of reimbursement does not apply to the owner or registrant of a motor vehicle used as a taxicab.
       The following are added to this section, Conditions:
             Dispute Between You and Us
             In a dispute between you and us, or between your assignee and us upon request, we must notify you or
             vnior assignee that your norsnnal injury protection policy limits have kcn reached within 16 days after the
             limits have been reached.
             Examination Under Oath
             As a condition precedent to receiving personal injury protection benefits under the policy, any Insured maldn
             a claim for personal injury protection benefits must submit as often as we require to examinations under oat
             outside the presence of anlone other than that person's attorney and, if a minor, the legal guardian of the
             minor may also be present. The scope of questioning during the examination is limited to relevant information
             or information that could reasonably be expected to lead to relevant intonation.

                             All other terms, limits, and pnwlsions of the policy remain unchanged.




10950AE801                                                  Page 4014
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 70 of 112



       INFINITY
  Auto Insurance
                                                                                                   InfinityValue Added
                                                                                                              01 4th Avenue North
                                                                                                            Birmingham, AL 35203
                                                                                        UnderwTttiefl by: Infinity Auto Insurance Company
Customer Service: (800) 782-1020                                                                      Claims Service: (800)334-1661


                                     FLORIDA AMENDATORY ENDORSEMENT




  JORGE GAMMAS

  111111111.                                                                           SARr1INAS JORGE
                                                                  This endorsement is attached to and forms a part of the
                                                                   policy. The following endorsement applies only If Form
                                                                  _Number I 0950AE501 appears on your Declarations Page.


    Your policy has been amended as follows:
    A. Definitions Used Throughout the Policy
        1. Definition Number 19. Relative Is deleted from your policy. Please replace with the following definition: 19.
           'Relative means any person related to you by blood, marriage, or adoption, including ward or foster child,
           who lives in your household, whether or not temporarily living elsewhere. Relative includes a minor under
           your guardianship who lives in your household."
        2. Definition Number 22. Resident is deleted from your policy. Please replace with the following definition: '22.
           "Residenr Means a person living In your household other than you or a relative."
    B. Part A - Liability Coverage
        Please delete the "Additional Definitions Used in Part A Only' section. Replace with the following:
        As used in this Part, Insured person" means:
        1. You;
        2. A relative or resident. For a relative or resident to be considered an insured perm'. they must be listed on
           the application or endorsed on the policy prior to the loss. You have fourteen (14) days to report any new
           relative or resident;
        3. A person using the insured auto with your express or implied permission.
             As used in this Part Insured person" means with respect to a non-owned auto or a rental vehicte, you, a
             relative ore resident as described above.'

    C. Pad F - General Provisions
       Please delete the "Fraud and Misrepresentation" section. Replace with the following:
        'FRAUD AND MISREPRESENTATION
       Fraud or Misrepresentation in the Application or NotifIcation of Change


                                                                                                               Print Da05/07/2018
                                                          Page 1ct2
10960AE501
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 71 of 112




        The statements made by you In the application are deemed to be representations. If any representation
        contained In the application is false, misleading, or materially affects the acceptance or rating of the risk by us, by
        either direct misrepresentation, omission, concealment of facts, or incorrect statements, we may void this policy or
        deny coverage for fraud or misrepresentation even after the occurrence of an accident or loss. This means that
        We will not be liable for any claims or damages that would otherwise be covered.

        If any representation contained in any notification of change Is false, misleading, or materially affects the
        acceptance or rating of the risk by us. by either direct misrepresentation, omission, concealment of facts, or
        incorrect statement, this policy will be terminated from the effective date of the change.

        Fraud or Misrepresentation in the Presentation of a Claim

        The statements made by you or any other seeking coverage under this policy are deemed to be representations.
        In connection with any accident or loss, we do not provide coverage for anyone who has engaged in fraudulent
        conduct or made statements or representations that contain fraudulent, false, misleading or deceptive statements r
        direct misrepresentations, omissions or concealment of fact, or Incorrect statements. This means that we will not
        be liable for any claims or damages that would otherwise be covered.

        We may void this policy or deny coverage for fraud or misrepresentation even after the occurrence of an accident
        or loss. This means that we will not be liable for any claims or damages that would otherwise be covered.'

    All other terms, limits, and provisions of the policy remain unchanged.




I 0950AE501                                               Page 2 of 2
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 72 of 112



       I
           NFINITY.                                                                 InfinitV Value Added
                                                                                             01 4th Avenue
                                                                                           Sinrningharn, AL 35203
  Auto Insurance
                                                                          Ued.sWrIienby:     Auto Insurance Company
Customer Service: (800) 7821020                                                       Claims Service: (800)3341661


                                  FLORIDA AMENDATORY ENDORSEMENT




                                                                        SARDINAS, JORGE
                                                        This endorsement is attached to and forms a pad of the
                                                        policy.




  Delete PART F GENERAL PROVISIONS - LOSS PAYABLE CLAUSE and replace with the
  following.
  LOSS PAYABLE CLAUSE
  At our discretion we may pay loss or damage due under this policy according to your interest and
  that of the loss payee if one is shown on the Declarations Page at time of loss. We may make
  separate payments according to those interests.
  We will not pay for any loss caused by conversion, embezzlement, secretion, fraud or omissions by
  you or anyone acting on your behalf. In addition, we will not pay a lienholder, loss payee, lender, or
  additional insured for any loss where fraud, misrepresentation, omission, concealment or intentional
  damage has been committed by or at the direction of an insured, resident or relative.
  The loss payee must notify us of any known change of ownership or increase In the risk. If it does
  not, it will not be entitled to any payment under this clause.
  If we pay the loss payee under the terms of this clause for a loss not covered under the policy, we
  are subrogated to its rights against you. This will not affect the loss payee's right to recover the full
  amount of its claim. The loss payee must assign us its interest and transfer to us all supporting
  documents if we pay the balance due to the loss payee on the vehicle.
  Coverage and payments to the loss payee shall be made in accordance with all terms, conditions,
  limitations and exclusions contained in this policy. In no event shall the loss payee be entitled to
  coverage and benefits greater than those applicable to you or any insured.
  The deductible amount applicable to losses payable to the loss payee under Part E - Coverage for
  Damage to the Insured Auto shall be the deductible amount shown on the Declarations Page for
  this coverage.
  All other terms, conditions, and provisions of the policy remain unchanged.




                                                                                             Print Date: 05t07/2018

10950AElot
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 73 of 112



MINFINITY
 Auto Insurance
                                                                                                         Infinity Value Added
                                                                                                                  2201 4th Avenue North
                                                                                                                  Birmingham, AL 35203

                                                                                              Undeivaltten by: Infinity Auto insurance Company

Customer Serv       0) 782-1020                                                                             Claims Service; (800)334-1661


                               TRANSPORTATION NETWORK COMPANY DRIVER
                                 COVERAGE AMENDATORY ENDORSEMENT
                                                                                                                       -

                                                                         11 I) \( I   II)     01             0510912019 12:01 a m
  JORGE SARDINAS
                                                                  1.111rr                                   NTOI.M
                                                                                                                 M=111111.11
  11111=.                                                          The following endorsement applies only if Form Number
                                                                   109TNDE01 a. • :ars on ur Declarations Rat -




                         This endorsement amends the policy as folioWL Pie                  read it carefully,
    A. DEFINITIONS USED THROUGHOUT THIS POLICY

    The follovvino definitions are added to Definitions Used Throuohout This Policy:

        1 'Digital network* means any online-enabled technology application service, website, or system offered or
            used by a transportation network company which enables the prearrangement of rides with transportation
            network company drivers.

        2. 'Prearranged ride" means the provision of transportation by a TNC driver to a rider, beginning when a INC
           driver accepts a ride requested by a rider through a digital network controlled by a transportation network
           company. It continues while the TNC driver transports the rider, and ends when the last rider exits from and
           Is no longer occupying the INC vehicle. The term does not include a taxicab, for hire vehicle, street hail
           service, or any other type of service in which the driver receives a fee that does not exceed the driver's cost to
           provide the ride such as shared-expense ridesharing or car pools.

        3. 'Rider° means an individual who uses a digital netv‘ork to connect with a TWC driver in order to obtain a
           prearranged ride in the TNC driver's INC vehicle between points chosen by the rider. A person may use a
           digital network to request a prearranged ride on behalf of a rider.

        4. "Street hair means an immediate arrangement on a street with a driver by a person using any method other
           than a digital network to seek immediate transportation.

        5. 'Transportation network company or TNC' means an entity using a digital network to connect a rider to a
           TNC driver, who provides prearranged rides. A TNC Is not deemed to own, control, operate, direct, or
           manage the TNC vehicles or TNC drivers that connect to its digital network, except where agreed to by
           written contract, and is not a taxicab association or for-hire vehicle owner. An individual, corporation,
           partnership, sole proprietorship, or other entity that arranges medical transportation for individuals qualifying
           for Medicaid or Medicare pursuant to a contract with the state or a managed care organization is not a INC.

        6. "Transportation network company driver or TNC driver means an individual who:
            a. Receives connections to potential riders and related services from a transportation network company;
                and


                                                                                                                     Pdnt Date: 05107/2018

1 NDE01                                                    Page 1 of 3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 74 of 112




          b. In return for compensation, uses a TNC vehicle to offer or provide a prearranged ride to a rider upon
             connection through a digital network.

      7. 'Transportation network company vehicle or TNC vehicle" means a vehicle that is not a taxicab, jitney,
           limousine, or for-hire vehicle and that is:

          a. Used by the TNC driver to offer or provide a prearranged ride; and
          b. Owned, leased, or otherwise authorized to be used by the TNC driver.

  B. EXCLUSIONS PART A ONLY

  The followina exclusion is added to Part A          Coveraoe:

  No coverage of any kind applies under this policy for any accident, loss, bodily injury, props damage, or other
  damage that occurs while any Insured person Is logged on to a transportation network company's digital network
  or while any Insured person Is engaged in a prearranged ride.

  However, if the Declarations Page shows a premium charged for Transportation Network Company Driver Coverage
  for the insured auto:

      1. This exclusion does not apply with respect to the Insured auto during the time when an insured person is
         logged on to the transportation network company's digital network, but has not yet accepted a
         prearranged ride; and

      2. Coverage under this endorsement will extend with respect to the insured auto during the time when an
         Insured person Is logged on to the transportation network company's digital network, but has not yet
         accepted a prearranged ride.

      a. Part A - Liability Coverage under this endorsement will be excess to any other collectible insurance coverage
         Including but not limited to any liability coverage provided by any transportation network company and In no
         event exceed the combined single limit of liability of $10,000. This is the maximum we will pay for all damages
         because of bodily injury or property damage sustained as the result of any one (1) accident, including but
         not limited to damages for care and loss of services, loss of companionship, loss of society, loss of
         consortium, and wrongful death to anyone (1) or more persons resulting from anyone (1) accident.

  C. EXCLUSIONS - PART B ONLY

  The following exclusion is added to Pad B - Personal Injury Protection:

  No coverage of any kind applies under this policy for any accident loss, bodily injury, property damage, or other
  damage that occurs while any insured Is logged on to a transportation network company's digital network or while
  any insured is engaged in a prearranged ride.

  D. EXCLUSIONS - PART C ONLY

  The follovAno exclusion is added to Part C - Medical Payments Coverage:

  No coverage of any kind applies under this policy for any accident, loss, bodily injury, property damage, or other
  damage that occurs while any insured person Is logged on to a transportation network company's digital network
  or while any insured person is engaged in a prearranged ride.

  E EXCLUSIONS - PART 0 ONLY

  The following exclusioisadded to Part_D -Uninsured/Underinsured _Motorists Ooveraoe:

  No coverage of any kind applies under this policy for any accident, loss, bodily Injury, property damage, or other
  damage that occurs while any Insured person Is logged on to a transportation network company's digital network
  of while any insured person is engaged in a prearranged ride.

  However, if the Declarations Page shows a premium charged for Transportation NetWOrk Company Driver Coverage
  for the insured auto:


                                                        Page 2 of 3
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 75 of 112




          This exclusion does not apply with respect to the Insured auto during the time when an insured person is
          logged on to the transportation network company's digital network, but has not yet accepted a
          prearranged ride; and

      2. Coverage under this endorsement will extend with respect to the Insured auto during the time when an
         insured person Is logged on to the transportation network company's digital network, but has not yet
         accepted a prearranged ride.

  F. EXCLUSIONS -PART E ONLY

  The following exclusion Is added to Part E - Coverage for Damage to the insured Auto:

  We do not cover loss:

  That results from the ownership, maintenance, or use of any vehicle by a transportatIon network company driver
  who is logged on to a transportation network company's digital network as a driver or who Is engaged In a
  prearranged ride.

  However, if the Declarations Page shows a premium charged for Transportation Network Company Driver Coverage
  for the insured auto:

      1. This exclusion does not apply with respect to the insured auto during the time when an insured person is
         logged on to the transportation network company's digital network, but has not yet accepted a
         prearranged ride; and

      2. Coverage under this endorsement will extend with respect to the insured auto during the time when an
         Insured person is logged on to the transportation network company's digital network, but has not yet
         accepted a prearranged ride.

      3. Coverage under Part E - Coverage for Damage to the Insured Auto of this endorsement will be excess over
         any other collectible insurance coverage

  G. PART F - GENERAL PROVISIONS

  The following is added to Part F - General Provisions:

  DUTY TO REPORT

  You must promptly notify us if any insured person is a transportation network company driver. In addition, you
  must notify us if an accident or loss occurs while any insured person Is operating a vehicle while engaged in a
  prearranged ride or while logged on to a transportation network company's digital network as a driver. Any
  person or entity seeking coverage or payment of benefits must cooperate with us to ensure we are provided with
  pertinent data regarding the loss, including the precise dates and times:

      I. The insured person logged on and off the transportation network company's digital network; and

      2. When a passenger or delivery assignment was accepted through such digital network.

  You must cooperate with us by executing an authorization to obtain the pertinent data and records regarding   s
  if such authorization is necessary for release of the data or record.

             ALL OTHER TERMS, LIMITS, AND PROVISIONS OF THIS POLICY REMAIN UNCHANGED.




                                                           Page 3 013
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 76 of 112



FIINFINITY
   Auto Insurance
                                                                                                      Infinity Value Added
                                                                                                                01 4th Avenue North
                                                                                                              Birmingham, AL 35203

                                                                                           UndeivorKen by: Infinity Auto insurance Company

Customer Service: (800) 782-1020                                                                         Claims Service: (800)334-1661

                                        AUTOMATIC WITHDRAWAL SCHEDULE




Listed below is your new automatic withdrawal schedule. If any automatic withdrawal from your designated
account will be greater than S1.00 from the prior withdrawal, we will notify you at least 10 calendar days In
advance of the new amount Funds need to be available in your account one (1) business day before the
withdrawal data,
If you wish to cancel an automatic withdrawal, we must receive notification at least five (5) business days prior to
the withdrawal date. If you change accounts, contact your agent. In order to process an account change, Infinity
must receive notification at least five (5) business days prior to the monthly withdrawal date.
If you cancel a withdrawal, you are still responsible for sending us the amount doe by the indicated
withdrawal date. If funds are not available in your account on the withdrawal date, your policy will be set
up for cancellation until you arrange for payment of replacement funds.
                                            ERROR RESOLUTION NOTICE
In case of errors or questions about your automatic withdrawal, telephone Customer Service a the toll free
pentr at the top of this page, or write
          aND•olet • Ian%
                                              us at the address listed at the 4koN.
                                   •••••,..1, 1.ke, cloo-r
                                                                              top mwesislos••••
                                                                                    of this page.           We must hear from you no
                                                                                                .1•••• ••••••,...bw rwampsel,+4.,I,P1



1. Tell us your name arid policy number,
2, Describe the error or transfer you are unsure about,
3. Tell us the dollar amount of the suspected error.
If you tell us orally, we may require that you send us your complaint or question In writing within ten                   0) business
days



        1                     1420,09              80.00             $10.00            $430.09      8010912018
        2                     $420.09              $0.00             $10.00            $430.09      0710912018           )0000/2791
        3                     $420.09              $0.00             510.00            $430,09      08/09/2018           =000791
        4                     $420.09              VIM               1110.09           $430.09      owesszet 5           XX)000791
        5                     $420.09              $0.00             $10.00            $430.09      10/09/2018           )00:)0(2791
        ts                    $420.09              $oso              Paso              $430.09      11109/2010           )00002791
        7                     $420.09              10.00             510.00            $430.09      12/0912018           )00000791
        a                     542c09               $em               $10.00            2430.09      01/09/2019           XXXXX2701
                              $420.09              $0.00             810.00            $430.09      02189/2019           )0000:2791
        10                    $420.09              $0.00             510.00            $430.00      03/09/2019           )00002791
        11                    $420.09              $0.09             $19.00            8430.09      0409/2019            XXXXX2791



* f a withdrawal date fails on a weekend or bank holiday, funds will be withdrawn onthe next business day.
** To ensure your privacy, we have concealed all but the last four digits of your autopay number.

                                                                                                                 Print Date: 05/07/2018

000APWSOI
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 77 of 112



        I   NFINITY                                                                   Infinityvalue Added
                                                                                                  01 4th Avenue North
                                                                                               Birmingham, AL 35203
   Auto Insurance
                                                                           Underwritten by: Infinity Auto Insurance Company •
Customer Service: (800) T82-1020                                                         Claims Service: 000)334-1661

                                   Notice of Underwriting Decision and information Practices
                                                  Notice of A verse Action
  in connection with your insurance transaction with us and based on the consent statement you
  signed on your application, we have collected consumer reports, such as driving history, claim
  reports, and credit reports or personal or privileged information from the following consumer reporting
  agencies:
            Driving HistoryReport and Credit Report:
            Lexisfiexis National Consumer Disclosure Center
            PO Box105108
            Atlanta GA 30348-5108
            800-45d-6004
  The information contained in these reports was used to underwrite your insurance policy application
  or renewal policy.. You did not qualify for our lowest rates due to information contained in these
  reports, Any rate increase or other adverse I.Inderwrifing _decision was, in part, attributable to this
  information. See below for the credit explanations provided to us by the consumer reporting agency
  regarding your credit history.
  Please be advised that no consumer reporting agency made any decision to take any adverse action
  with respect to your insurance policy and will not be able to provide the specific reasons why any
  such action was taken.
  You have the right to obtain a copy of your report from the reporting agency. YO(.1 may obtain a free
  Copy within sixty (60) days after receiving this notice. You also have theHO/ to OiSputts the accuracy
  or completeness of the information contained in these reports with the agency. To exercise these
  rights, simply call the appropriate consumer reporting agency identifiedt above. If the information in
  yOur report ig            you           Our                               Tor a               rate
  the report has been corrected by the consumer reporting agency.
  in certain circumstances, the information contained in consumer reports, and other personal or
  privileged information subsequently collected by us, may be legally disclosed to third parties without
  your consent, but it is not our practice to do so.
  You will need to provide the following reference number to the consumer reporting agency shown
  above in order to expedite the process.
  ReferenCe# 13099211810930
  Reasons:




                                                                                                  PrinI Dale: 05/07/2018

000AANT01
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 78 of 112



 nINFINITY
    Auto         n s u ran cc

                                      INFINITY INSURANCE COMPANIES
                                             PRIVACY NOTICE
                                                   AND
                                    NOTICE OF INFORMAT1CtN PRACTICES

 Infinity Assurance insurance Company                           Infinity Preferred Insurance Company
 Infinity Auto Insurance Company                                Infinity Select Insurance Company
 Infinity Casualty insurance Company                            Infinity Reserve Insurance Company
 Infinity County Mutual Insurance Company                       Infinity Safeguard Insurance Company
 Infinity Indemnity Insurance Company                           Infinity Standard Insurance Company
 Infinity Insurance Company                                     Hilistar Insurance Company


 The members of Infinity Insurance Companies listed on this Notice (Infinity) respect your right to privacy.
 We want you to know about our procedures for protecting your privacy and your rights and responsibilities regarding
  Information we receive about you. We want you to understand how we gather informationabout you, how we protect it;
 and how you can help ensure Its accuracy Although we may provide this Notice as information to additional persons,
 the terms of this Notice apply to those individuals who inquire about or obtain insurance from Infinity primarily for
  personal, family or household purposes, and certain group insurance plans. We will provide our customers with a copy
 of the most recent notice of our privacy policy at Witt annually and more often if we make any changes affecting their
  rights under our privacy policy. This Notice applies to current and former customers of Infinity but does not in any way
  Imply or affect insurance coverage.
 Because Infinity does not share your information outside of permitted exceptions, there Is no need for you to take any
 action under this Notice. If we change our practices in the future, we will advise you and, if applicable, enable you to
 "opt-our of certain sharing.
 1. WHAT KIND OF INFORMATION IS COLLECTED AB                     YOU?
 We get most of. our Information about you directly from you, such as your name, address, social security number,
 income             certain other financial information, on insurance applications and other forms that you provide to us.
 While In some cases the information you provide to your insurance representative during the insurance application
 process gives us all the information we need to evaluate you or your property for insurance, there are instances when
 we may peed additional information or may need to verify informaton you have given us in those cases, we may obtain
 information from outside sources at our own expense.
 It Is comrozin for an insurance company to ask an Independent source to verify and supplement Information given on an
 Insurance application. There are Many such independent companies, commonly called "consumer reporting agencies"
 which are In the business of providing independent irdormation to insurance and other financial services companies. We
 will treat the information we receive about you from an independent reporting agency in accordance with the terms of
 this Notice. Upon our receipt of your written request sent to the address set forth In Section 5, we will Inform you of the
 name and address of any agency we have Used to prepare a report on you so that you can contact the agency.
 Once you have been an insured customer of ours for a period of time, your record may contain information related to
 our experiences and transactions with you, such as insurance policy coverage, premiums and payment history, and any
 claims you make under your insurance policy, Any information that we collect In connection with an insurance claim will
 be kept in accordance with this Notice.
 Infinity may disclose information about you to an affiliate regarding Its transactions and experiences with you (such as
 your, payment or claims history). We do not currently share other credit-related informafion, except as permitted or
 required by law.
 Finally, we do use "cookies" when you interact with our web sites to make that experience easy and meaningful for you.
 When you visit our web site, our web server sends a cookie to your computer. A cookie is an electronically transmitted
 file that holds small pieces of Information. When you navigate through our web site, your browser "requests" pages for
 you to view, and that request will include the information stored in the cookie we previously sent to your computer. This
 process Is like an electronic *handshake between our system and your computer; the information exchanged allows us
 to recognize your browser.
 Cookies are used to collect and store only the following information; the visitor's domain name, the Internet address of
 the web site from which the visitor linked directly to our web site, the pages of our site that the visitor views and the
 length of time spent on each page, browser and operating system pfatftri type, and the date and time the visitor
 accessed our site.
 Cookies, as well as data taken from them, do not identify you personally. They, mere recognize your browser. Unless
 you choose to Identify yourself to us, either by responding to a promotional offer, buying a policy, or registering for an
 online service, you remain anonymous.



 CMNPINO5
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 79 of 112


 Session cookies exist only during an online session with Infinity. Session cookies allow you to conduct transactions or
 requests on our web site. Without the session cookie information, we would not be able to complete your web
 transactions securely. Session cookies help us make sure you are who you say you are after you have logged in, We
 do not sell this or any other information about you to other web sites, merchants or financial institutions.
 2. WHAT DO WE DO WITH INFORIVIATION ABOUT YOU?
 Information about you WO be kept in our insurance policy records. We will refer to and use that information for
 purposes related to issuing and servicing insurance policies and settling claims. Generally, .personal information about
 you in our records will not be disclosed by us to any external organization without your For authorization. However,
 we may, as permitted by law, share information about you contained in our files with certain persons or organizations
 such as:
     •   your insurance representative,
     •   persons who represent you in a fiduciary capacity, Including your attorney or trustee, or who have a legal
         interest in your insurance policy,
     •   adjusters, appraisers, auditors, investigators and attorneys,
     •   persons or organizations who need the information to perform a business, professional or insurance function
         torus,
     •   other Insurance companies, agents or consumer reporting agencies as information Is needed in connecfion
         with any insurance application, policy or claim involving you,
     •   medical professionals to inform you of a medical condition of which you may not be aware,
     •   persons or organizations that conduct research, including actuarial or underwriting studies, provided that no
         individual information may be identified in any research study report,
     •   persons or organizations that perform marketing services on our behalf or to other financial institutions with
         whom we have joint marketing agreements,
     •   our affiliated companies,
     •   to a court, state insurance department or other government agency pursuant to a summons, court order,
         Search warrant, subpoena, or as otherwise required by law or regulation.

 Except as permitted or required by law, unless we obtain your written consent, we will not use or share any personally
 Identifiable health information about you for any purpose other than underwriting or administration of your insurance
 policy, claim or account, or in a manner as previously disclosed to you by us when we collected such information.
 When your nonpublic personal financial or health information is disclosed by us to third parties for certain purposes
 described above, we will require them to use your information only for its intended purpose.
 3. WHO HAS ACCESS TO YOUR INFORMATION?
 Infinity currently incorporates a system of passwords and other appropriate physical, electronic and procedural
 safeguards to protect against unauthorized access to potentially private information. We will educate our employees
 about the terms of this Notice and the importance of confidentiality and customer privacy. Employees who gain
 unauthorized access or who otherwise violate our privacy policy are subject to disciplinary action up to and including
 termination of employment. We plan to monitor and evaluate our information security program and available security
 software In light of relevant changes in technology to determine ways to increase protections to the security or integrity
 of our records and information.
 4. HOW CAN YOU FtEVIEW RECORDED INFORMATION ABOUT YOU?
 Generally, you have the right to review and receive a copy of the recorded personal information about you contained In
 our files with respect to a particular policy number, except for certain legal and medical documents. You have the
 further right to request that we correct any of this information. To exercise these rights, you must send to us a
 notarized request at the address set forth below stating your complete name, address, insurance policy number,
 daytime phone number, and a copy of your driver's license or other personal identification. If you believe any
 information Is incorrect, we will investigate and correct it if we can substantiate the error. Even if we do not correct the
 Information, you have the right to file with us a written statement of dispute which we will Include in any future
 disclosure of the information.
 5, HOW CAN YOU CONTACT US?
 If, after reading this, you have any questions about                         se write to us at the following address:



                                        INFINITY INSURANCE COMPANIES
                                  PRIVACY OFFICER - LEGAL COMPLIANCE DEPT.
                                                 P.O. Box 830807
                                           Birmingham, AL 35283-0807


 CMNPINO5
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 80 of 112



IMINFINITY
   Auto Insurance
                                                                                                   InfinityValue Added
                                                                                                              014th Avenue North
                                                                                                            Birmingham, AL 35203

                                                                                        Underwritten by: Windy Auto Insurance CoroPorlY
Customer Service: (800) 782-1020                                                                      Claims Service: (800)334-1661


                NOTIFICATION OF AVAILABILITY OF UNINSURED MOTORIST COVERAGE




    We are required by Florida law to notify you of all options available to you regarding Uninsured Motorist Coverage.
    They are:
    1. You have the right to purchase Uninsured Motorist Coverage In an amount equal to your limits (or Bodily Injury
        Liability Coverage.

    2, You may reject Uninsured Motorist Cov rage or elect limits as low as $10,000 each person, $20,000 each
        accident..

    3. You may select either of two coverage forms, known as 'stacked and 'non-stacked,.' The lower cost non-stacked
        form modifies the manner in which your policy limits apply to your own vehicles and in those owned by others.

    If you wish to revise the coverages you presently haves please contact your agent to discuss all alternatives.




                                                                                                              Print Date: 05(07/2018

1095ORNUO1                                                Page 1 of 1
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 81 of 112



PlINFINITY
   Auto Insurance
                                                                                         •     InfinityValue Added
                                                                                                          01 4th Avenue North
                                                                                                        Birmingham, AL 35203
                                                                                      Underval n    InfInkty Auto Insurance Company
Customer Service: (800) 782-1020                                                                   Claims Service: (800)334-1661


           FLORIDA PERSONAL INJURY PROTECTION (NO-FAULT) COVERAGE SUMMARY




    This is a summary of Personal injury Protection coverage (PIP) options. No coverage Is provided,by this summary, nor
    can it be construed to replace any provision of your policy. You should read your policy and review your Declarations
    Page for complete Information on the coverages you are provided. If there is any conflict between the policy and this
    summary, THE PROVISIONS OF THE POLICY SHALL PREVAIL.
    The following explanatory material refers to "you" as defined In the policy

    Personal Injury Protection Coverage
    PIP pays 80% of reasonable arid necessary medical expenses and 60% of any loss of gross income and loss of
    earning caliiircily incurred as a result of an auto accident. PIP also pays- replacement services expenses incurred as
    a result of an auto accident and pays a death benefit PIP applies to you and your dependent resident relatives It also
    applies to any other person occupying your auto or struck, as a pedestrian, by your auto. The maximum amount that
    you may recover under PIP coverage is $10,000 and up to $5.000 for funeral expenses.
    For personal injury protection insurance, ihe named insured may elect a deductible and to exclude coverage for loss of
    gross income and loss of earning capacity (lost wages"). These elections apply to the named insured alone, or to the
    named insured and all dependent resident relatives. A premium reduction will result from these elections. The named
    insured is hereby advised not to elect the lost wages exclusion if the named insured or dependent resident relatives
    are employed, since lost wages will not be payable-In the event of an accident,

    Deductibles
    To reduce the cost of PIP coverage, you may choose to have a deductible apply. The deductible amount Is the amount
    that you will pay before you are entitled to any recovery from us under PIP coverage.
    You may choose a $250, $500, or $1,000 deductible to apply to PIP benefits, The higher your deductible, the greater
    your premium savings will be.
    You can have the deductible apply to;
    1.Only you and your spouse; or
    2. You, your spouse and dependent relatives residing in your household.
    The deductible applies separately to each person The deductible does not apply to the death benefit




                                                                                                          Print Date: 05/07/2018

O900RNTOI                                                  Page 1 of 2
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 82 of 112




   ReIection of Work Loss Benefits
   You may chnosP to have work loss coverage excluded from your PIP coverage, You may want to reject work loss if,
   for example, you are unemployed or retired; In this situation you would not incur any lost wages as a result of an auto
   accident and, therefore, would not benefit from this coverage.
   You may reject work loss benefits for
   1.Only you and your spouse; or
   2. You, your spouse and dependent relatives residing in your household.
   If you wish to revise the coverages you presently have, please contact your agent to discuss all alternatives.




1090ORNTO1                                               Page 2012-
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 83 of 112



"INFINITY
  Auto Insurance
                                                                                                         Infinity Value Added
                                                                                                                 2201 4th Avenue North
                                                                                                                 Birmingham, AL 35203

                                                                                              UnderwrMéri by: Infinity Auto Insurance Company
Customer Seri( : (800) 762-1020                                                                             Claims Service: (800)334-1661


                                             POUCY ENDORSEMENT NOTICE




  JORGE SARDINAS
     REDAC'TED                                                                            SARDINAB SIEOF
    REDAC'TED
                                                                       These endorsements apply if their form number,
                                                                       indicated, appears on your policy Declarations Page.



    THE FOLLOWING ENDORSEMENTAPPLIES ONLY IF FORM NUMBER 10950P0E03 APPEARS ON THE POLICY
    DECLARATION.
    NAMED DRIVER EXCLUSION AGREEMENT (Optional)
    In consideration of your premium payment it is agreed that, with respect to insurance afforded under this policy, or
    any continuation, renewal or replacement of the pdlicy by you, or the reinstatement of this policy or any lapse thereof,
    we shall not be liable for loss, damage, and/or liability caused while the insured auto or any other automobile to which
    the terms of this policy are extendedls being driven or operated by the person named by you as an excluded driver on
    your onginal application for coverage under this policy, or as named by you as an excluded driver on a subsequent
    policy endorsement.
    1. We will not provide coverage for any claim under Part ,A - liability Coverage for bodily injury, Part C Medical
       Payments Coverage or Part E - Coverage for - -- The Insured Auto resulting from the use of - vehicle
       by a person or persons specifically excluded by endorsement.
    2. We will net provide coverage for any claim under Part A - Liability Coverage for property damage exceeding the
       state required minimum and resulting from the use of any vehicle by any person or persons specifically excluded
       by endorsement.
    3. Coverage under Part B - Personal Injury Protection Coverage Is not changed by this endorsement. The named
       driver exclusion agreement does not apply to Personal Injury Protection Coverage.
    4   If you have purchased Coverage under Part D - Uninsured/Underinsured Motorist Coverage of your policy and not
        otherwise rejected this coverage, this endorsement does not apply to you, a relative, or any other person
        occupying the insured auto. We will not provide coverage for any person, other than you, a relative, or any other
        person occupying the insured auto, under Part D Uninsured/Underinsured Motorist Coverage arising from an
        accident or Kiss involving a vehicle being operated by an excluded driver.
    It is further agreed that in the event we shall, because of any interest, become obligated to pay any sum or sums of
    money amuse of loss for which there would he no coverage because of this agreement, you will reimburse us for
    any anc all sums, costs, and expenses paid or incurred toy us.
    If this policy Is used as evidence d financial responsibility, Bodily Injury liability will be provided.

    THE FOLLOWING ENDORSEMENT APPLIES ONLY IF FORM NUMBER IO9SOLLEOI APPEARS ON THE POLICY
    DECLARATION.
    LESSOR LIABILITY ENDORSEMENT (Optional)
    In exchange for your increased premium, this endorsement has been added to your insurance policy.
    The provisions in this endorsement are effective only While the Insured auto Is leased by you, for a Period of at least
    six ) months, as documented by a standard foln lease agreement                 expressly stated Insurance coverage
    requirements.
    During the term of this policy,. the limits of cove  for damajges you became legally obligated to pay, as defined by
    your policy, shall be those limas listed on your Declarations Page.


                                                                                                                    Print Dale: 05/07/2018

10960ESPNO1                                                   Page 1 o1 6
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 84 of 112




   The endorsement provides the following additional Liability Coverage for yourIessor:
   Bodily Injury:            $100,000 per person
                             5400,000 per accident
   Property Damage:           550,000 per accident
   This additional coverage will apply to damages your lessor becomes legally obligated to pay that arise from and are
   legally related to a loss covered under your policy.
   The coverage 'provided by this endorsement Is In addition to that listed on your Declarations Page and is available
   only to indemnify your lessor pursuant to the terms listed herein.
   The provision of the coverages in this endorsement shall in no event increase our limits of liability for any damages
   you become legally obligated to pay, pursuant to the terms of your policy.
   If we terminate this policy, notice will also be mailed to the lessor.
   The lessor is not responsible for payment of premiums.

   THE FOLLOWING ENDORSEMENT APPLIES ONLY IF FORM NUMBER 10950N0E01 APPEARS ON THE
   POLICY DECLARATION.
   NAMED DRIVER NON-OWNER COVERAGE (Optional)
   INSURING AGREEMENT
   If you purchase a Named Driver Non-owner policy, it is agreed that the policy is amended as follows.

   AMENDMENT 1
   The Liability Coverage Insuring Agreement used in Part A - Liability Coverage is deleted in its entirety and replaced by
   the fol !awing:
   We will pay damages except for punitive or exemplary damages, for which an Insured mrson is legally liable because
   of bodily injury or property damage resulting from the use of your insured auto. The bodily injury or property
   damage must not be expected nor in-tended from the standpoint of the insured person.
                                                                                                        i settle after our
   We will defend Lim suit or settle any claim for damages, as we think appropriate. We will not defend or
   limit of liability - ---------We n  nave no duty to defend any suit or settle any claim for bodily - • • or property
   damage not covered under this policy.

   AMENDMENT 2
   The following definitions replace those found in the section titled Definitions Used Throughout this Policy:
   "You" and your mean only the individual person named as the Insured on the Declarations Page.
   "Your insured auto" means any non.owned auto or trailer provided that you have the express permission of the
   owner to use the auto or trailer No coverage shall apply for you while operating an auto owned by you, a resident,
   or a relative of the household in which you reside,

   AMENDMENT 3
   As used throughout this policy, 'insured person" means you. No person shall be considered an insured                    If
   that person uses an auto without having the express permission of the owner.

   AMENDMENT 4
   The Other Insurance provision in Part A - Liability Coverage is deleted in Is entirety and replaced by the following:
   OTHER INSURANCE
   The insurance provided by this Part is excess over any other collectible auto liability insu n

   AMENDMENT 5
   No coverage applies under Part E - Coverage for Damage to the Insured Au

   AMENDMENT 6
   Exclusion number 16 in Part A- Liability Coverage is deleted in its entirety.



10650ESPNO1                                                 Page 2 of 6
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 85 of 112




   AMENDMENT 7
   The terms and conditions of this endorsement and state statutes also apply to Part D - Uninsured Motorists Coverage
   of this policy.

   NE %%MORSE ENT APPLIES ONLY IF FORM NUMBER IOG5ORDROI APPEARS ON YOUR
   R.S.V.P. DIRECT REPAIR ENDORSEMENT (Optional)
   In consideration of the reduced premium charged for Part E of this policy, it is agreed that any covered repairs will be
   completed at an RSVP repair facility.
   If it is determined that the damaged property is to be repaired and you choose to utilize a repalrfacility_which is not an
   RSVP Shop, we will remove tffe discount from your policy effective as of the date of inception. if there Is not a
   desionated RSVP repair facility within a thirty (301 mile radius from the address listed on your Declarations Paae you
   may choose any repair facility without penalty.

   THE FOLLOWING ENDORSEMENT APPLIES ONLY IFFORM NUMBER 109 E01 APPEARS ON THE POLICY
   DECLARATION.
   ADDITIONAL INTEREST ENDORSEMENT
   It is agreed that such insurance as Is afforded by the policy for bodily injury and property damage liabilk shall also
   apply with respect to each interest hereinafter stated as an insured; but such inclusion of additional interest or
   interests shall not It is further agreed that such insurance as Is afforded by this endorsement snail be excess
   insurance over any other valid and collectible insurance.
   All other term, limits and provisions of this policy remain unchanged.

   THE FOLLOWING ENDORSEMENT APPLIES: ONLY IF FORM NUMBER 10950UME03 APPEARSON YOUR
   DECLARATIONS PAGE.
   FLORIDA NON-STACKED UNINSURED I UNDERINSURED MOTORIST COVERAGE (Optional)
   Under PART D - UNINSURED I UNDERINSURED MOTORIST COVERAGE of YOUR FLORIDA VALUE ADDED
   PERSONAL AUTO POLICY the section entitled LIMITS OF LIABILITY - PART D ONLY is replaced with the following:
   LIMITS OF LIABIIJTY - PART D ONLY
   The limits of liability shown on the Declarations Page apply subject to the following:
   1. Regardless of the number of vehicles insured, only one of the limits of liability for this coverage shown on the
      Declarations Page shall be the total limit of our liability to each person,
   2. The limit of liability for this coverage shown on the Declarations Page for each person Is the maximum we will
      pay as damages for bodily injury, including damages for derivative claims, to any one person in any one
      accident.
   3. Subject to the limit for each person, the limit of liability for this coverage shown on the Declarations Page for each
      accident is the maximum we will pay as damages for bodily injury, including damages for derivative claims, to
      two or more persons in any one accident.
   If we have issued more than one policy to you, the total limit of our liability under all polides Issued to you shall not
   exceed the highest limit of liability under any one policy, selected by you, to apply to any one accident or claim. If we
   cover more than one auto under a policy issued to you, the total limit of our liability under all coverages shall not
   exceed the highest limit of liability under this policy to apply to any one accident or dam. The foregoing shall apply
   notwithstanding any provision in this policy to the contrary and shall be subject to the terms of this endorsement.
   At ,the time of the accident, an insured person may be occupying the Insured auto. If such Is the case, the
   uninsured motorist coveracte available is the coveraoe in this whey whid, annlies to that motor vehicle.
   At the time of the accident, an insured person may be occupying a non-owned auto. If such is the case,
   the Insured person Is entitled to select the highest limits of uninsured moterist coverage available for any one
   vehicle under a policy as to which the insured person is a named insured or an insured relative. Such coverage shall
   be excess over the coverage on the vehicle the insured person Is occupying.
   At the time of the accident, an insured person may not be occupying a vehicle arid may be struck as a pedestrian. If
   such is the case, the Insured person is entitled to select the highest limits of uninsured motorist coverage available for
   any one vehicle under a policy as to which the Insured person is a named insured, an insured relative, or an insured
   resident of the named insured's household.
   The uninsured motorist coverage provided by this policy does not apply to you or a relative who Is injured while
   occupying any vehicle owned loy you or a relative for which uninsured motorist coverage was not purchased.
   Uninsured motorist coverage under this policy will not apply if you select the coverage available under any other policy
   covenng you or a relative,

10950ESPNO1                                               Page 3016
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 86 of 112




   We will pay no more than these maximum amounts regardless of the number of:
   1. Vehicles or premiums shown on the Declarations Page;
   2. Insureds;
   3. Claims;
   4. Claimants;
   5. Policies; or
   6. Vehicles Involved in the accident.
   Any amounts otherwise payable for damages under this                     e shall be excess over benefits available to an
   Insured person:
   1. Under any workers compensation law;
   2. Under any personal injury protection benefits coverage;
   3, Under any disability benefits law or similar law;
   4, Under any auto medical payments coverage;
   5. Under any motor vehicle liability Insurance coverages:
   6. From the owner or operator of the uninsured motor vehicle; or
   7. From eny person or organization Jointly or severally liable for the      !dent t      r with such owner or operatorf
      the uninsured motor vehicle.

   THE FOLLOWING ENDORSEMENT APPLIES ONLY IF FORM NUMBER 10                                 ADB01 APPEARS ON YOUR
   DECLARATIONS PAGE.
   ACCIDENTAL DEATH BENEFIT ENDORSEMENT (Optional)
   INSURING AGREEMENT
   In return for your pramium payment, we agree with you as follows:
   We will pay the limit of liability shQwri on the Declarations Page in the event of the death of an Insured persoi , Such
   death musl result from bodily Injury caused by an accident involving a vehicle. The death must occur wit in one
   year from the date of the accide

   ADDMONAL DEFINITIONS
   As used in this endorsement (all other definitions in the policy remain as written):
   Insured person' means you, a relative or resident.
   'Vehicle" means a motor vehicle havinq more than three load-bearing Wheels. It must be of a kind requiring
   registration under the laws of the state and relating to motor vehicles designed_orirnariti for operation upon the public
   streets, roads and highways, and driven by power other than muscular power. "Vehicle includes a trailer drawn by or
   attached to such a motor vehicle.

   EXCLUSIONS
   We do not provide Accidental Death Benefits for any person who sustains an:
   1. Accidental death while occupying a motorcycle, moped, motorized bicycle or similar two-wheeled vehicle, or
       all-terrain motorized vehicle having two, three, or four wheels.
   2. Awidental death while occupying the insured_auto when it is being used to earn, pemons or property to fee,
       induding rental of the insured auto to others. This exclusion does not apply to a shared expense car pod
   3. Accidental death while occupying any vehicle used as a residence or premises.
   4. Accidental death while operating any _vehicle other than the Insured auto, which Is owned by or furnished or
       available for regular use Of any insured person.
   6. Accidental death while occupying a vehicle without the express or implied permission of the owner.
   6. Accidental death while occupying a vehicle when it Is being used in the business of an Insured person.
   7. Accidental death while occupying a vehicle when it is being used In any auto business.


10950ESPNO1                                                Page 4 of 6
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 87 of 112



   8. Accidental death caused by the discharge of a nuclear weapon (even if accidental), w (declared or undeclared),
      civil war, insurrection, rebellion or revolution or any consequence of any of these.
   9, Accidental death from any nuclear reaction, radiation or radioactive contamination, all whether contrcilled or
       uncontrolled or however caused, or any consequence of any of these.
   10. Accidental death while the motor vehicle is used for racing.
   11. Accidental death where the accident occurs and arises out of the use of a motor vehicle while the Insured
       Is in the commission of a crime.

   LIMIT OF UABILITY
   Regardless of the number of insured persons, policies or bonds applicable, claims made or the insured autos to
   which this coverage applies the limit of our liability under dental Death Benefit Coverage is the limit of liability
   shown on the Declarations Paae Der insured oersorL

   GENERAL PROVISIONS
   Part F of the policy applies to is coverage.

   THE FOLLOWING ENDORSEMENT APPUES ONLY IF FORM NUMBER 10900NCE02 APPEARS ON YOUR
   DECLARATIONS PAGE.
   FLORIDA NON-CANCELABLE POLICY ENDORSEMENT
   This policy meets the requirements of Florida Statute 627.7275(2Xa) to reinstate a driver's license because of With*,
   to maintain the required security.
   The following special provisions apply to this policy and supersede any contrary provisions in the policy.
   The following non-cancelable provisions are effective when our underwriting Is completed or sixty (60) days from the
   effective date of the policy, whichever comes first;
   1. The policy may not be cancelled for any reason.
   2. No refund of premium will be allowed.
   3. This policy may not be changed for any reason that materialh( increases the risk,,including but not limited to,
      changing to a high risk vehicle, adding vehicles, adding new drivers or moving to a different rating territory.
   4. If there is a material change in the policy, you must obtains new non-cancelable policy.
   This endorsement must be attached to the Change Endorsement when issued after the policy is written.

   THE FOLLOWING ENDORSEMENT APPLIES ONLY IF FORM NUMBER 109RSE02 APPEARS ON YOUR
   DECLARATIONS PAGE.
   24-HOUR ROADSIDE ASSISTANCE ENDORSEMENT
   This endorsement amends the policy as follows. Mau read it carefully.

   INSURING AGREEMENT
   We will provide Roadside Assistance through our authorized service representative up to the limit shown on your
   Declarations Page for Roadside Assistance occurences each time your covered auto Is disabled, The following
   conditions apply:
   1. The driver of the covered auto must be an insured person as defined In Part A - Liability Coverage of your
      policy.
   2. Labor must be performed at the location where the covered auto Is disabled.
   3. The covered auto will be towed to the nearest qualified repair facility.
   4. There is no coverage provided by this endorsement for towing costs or labor if your covered auto comes
      disabled at its principal garaging location.
   6. We will not provide coverage for more than five (6) disablements during a 12-month consecutive period.
   6. We will not provide coverage if your covered auto at the time of disablement Is being operated by a driver
      excluded from coverage under your policy with us.
   7. All disablements must be reported to our authorized service representative prior to obtaining towing and labor for
      your covered auto.

10950ESPNO1                                               Page 5 o16
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 88 of 112



   ADDMONAL DEFINITIONS USED IN THIS ENDORSEMENT ONLY
   As used in this endorsement:
   1. Covered auto means an auto currently Insured by us.
   2. Disabled means that the covered auto cannot move due to a covered emergency.
   3. Covered emergency means:
       a.   Mechanical or electrical breakdown;
       b.   Battery failure;
       c.   Insufficient supply of fuel, oil, water or other fluid;
       d.   Flat tire;
       e.   Lock-out; or
       f.   Entrapment in snow, mud, water or sand.

   EXCLUSIONS READ THE FOLLOWING EXCLUSIONS CAREFULLY IF AN EXCLUSION APPLIES, ROADSIDE
   ASSISTANCE COVERAGE WILL NOT BE PROVIDED.
   This coverage does not apply to:
   1. Any parts or replacement keys;
   2. Fluid, lubricants or fuel In excess of the amount required to get your vehicle back on the road;
   3. Installation of any products or materials not related to the disablement;
   4. Labor OF materials not related to the disablement of a covered auto Including, but not limited to, work performed
      at a service station, garage or repair shop;
   5. Labor on a covered auto for any time period in excess of sixty (60) minutes per disablement;
   6. Repairing a fiat tire or replacing a flat 11,re with any tire other than a tire you provkiej-lowever, if you are unable to
      provide a tire then the coveredauto will be towed to the nearest qualified repair facility.
   7. Any and all fines, vehicle. storage charges, transportation or temporary living expenses;
   8. Iclling os sioraglrelated iirivoundmenkabEr_d_dnrnent, illegal parking, or other violations of law or disablement

   9. Damage or disablement due to fire, flood Of vandalism;
   10. Towing from a service station, garage or repair shop;
   11. A second or any subsequent tow for a single disablement;
   12. Mounting or removing of snow tires or chains;
   13. Disablement that results from the willful acts or actions of the operator of a covered auto, when such acts are
       intended to cause the covered auto to become disabled;
   14. Disablement that is not the result of a covered emergency;
   16. Disablement service necessary as a result Ora disabled trailer that is being towed by a covered auto;
                                                                 maintained, such as sand beaches, open fields, and areas
   16° 5'ilEtsst3rileaTengs thatpassable due
   IT. Any policy receiving a discount for a motor club membership.
   ALL OTHER TERMS, LIMITS, AND PROVISIONS OF THIS POLICY REMAIN UNCHANGED.
   We reserve the right to alter this program with written notice upon the renewal of your policy.
   The coverage provided by this endorsement applies only in the United Slates and Canada.




1O95OESPNO1                                                    Page Sore
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 89 of 112




                                  Exhibit B
3058229987         ONE STEP LIEN                                 04:36:01 p.m.   12-07-2018   2/4
    Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 90 of 112
                            INFINITY AUTO INSURANCE COMPANY
                     P1               P.O. BOX 830807
                                      BIRMINGHAM, AL 35283-0807
                                                                       Tel: 800-334-1661
                                                                       Fax: 800-214-5727
                                                     Email: mail.claims@ipacc.com
                                                                       DATE: 11/20/18
                                                           POLICY: IIMMEMIEUIP001
                                                               CLAIM NUMBER: 20003317491
               JORGE SARDINAS                                  DATE OF LOSS: 09/14/18
                           REDACTED                            INSURED NAME:
                                                             SARDINAS            JORGE
                      REDACTED                                CLAIMANT NAME:
                                                             SARDINAS            JORGE



             Your vehicle damaged in the above loss has been determined to be a
             total loss.
             In order to determine how your coverage on this vehicle will be
             handled, you MUST contact your local agent. You will have to either
             replace the vehicle or eliminate the Physical Damage Coverage for
             this vehicle from your policy.
             If you have any questions regarding this or any portion of your
             claim, please contact me at 205-588-3132
             Sincerely,
             TOUR IONO PARKMAN
             Claims Representative
             Florida law requires the following warning: Any person who knowingly•
             and with intent to injure, defraud or deceive any insurer files a
             statement of claim or an application containing any false, incomplete
             or misleading information is guilty of a felony of the third degree.




                TLNAS R0001        20003317491      000 COLL E2W          20181120 CLAI0001
3058229987         ONE STEP LIEN                                    04:36:12 pm.   12-07-2018   3/4
    Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 91 of 112

                     P1     INFINITY AUTO INSURANCE COMPANY
                                         P.O. BOX 830807
                                         BIRMINGHAM, AL 35283-0807
                                                                          Tel: 800-334-1661
                                                                          Fax: 800-214-5727
                                                        Email: mail.claims@ipacc.com
                                                                          DATE: 11/20/18
                                                              POLICY: ILEMMIIIIEW001
                                                                  CLAIM NUMBER: 20003317491
               JORGE SARDINAS                                     DATE OF LOSS: 09/14/18
                            RED \C FED                            INSURED NAME:
                                                                SARDINAS            JORGE
                       REDACTED                                  CLAIMANT NAME:
                                                                SARDINAS            JORGE




             As a result of the above captioned accident, your vehicle was
             declared a total loss. That portion of your claim has been
             settled.
             Florida statutes provide that you are entitled to the Sales Tax
             upon proof that the vehicle was replaced. Sales Tax will be
             computed on the value of the replacement vehicle, not to exceed
             the amount of 952.90
             If you have replaced the vehicle which was a total loss, send us
             proof of replacement (Bill of Sale or Registration Application)
             and we will forward our draft for the amount due.
             If you have any questions, please do not hesitate to call me at
             205-588-3132
             Very truly yours,

             TOURIONO PARKMAN

             Claims Adjuster

       •Enclosure: Return Envelope
         Florida law requires the following warning: Any person who knowingly
         and with intent to injure, defraud or deceive any insurer files a
         statement of claim or an application containing any false, incomplete
         or misleading information is guilty of a felony of the third degree.




                D9117 N0001        20003317491        000 COLL E2W          20181120 CLAI0001
3058229987         ONE STEP LIEN                                04:36:23 p.m.   12-07-2018
    Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 92 4/4
                                                                                  of 112
                            INFINITY AUTO INSURANCE COMPANY
                    111              P.O. BOX 830807
                                     BIRMINGHAM, AL 35283-0807
                                                                      Tel: 800-334-1661
                                                                      Fax: 800-214-5727
                                                    Email: mail.claims@ipacc.com
                                                                      DATE: 11/20/18
                                                          POLICY:   REDACTED 8001
                                                              CLAIM NUMBER: 20003317491
               JORGE SARDINAS                                 DATE OF LOSS: 09/14/18
                          REDACTED                            INSURED NAME:
                                                            SARDINAS            JORGE
                       REDACTED                              CLAIMANT NAME:
                                                            SARDINAS            JORGE




             Your vehicle has been determined to be a total loss as it was damaged
             beyond the economic cost to repair it. Our offer of settlement for
             the Actual Cash Value of your claim is as follows:
               Value                                            15048.28
               Sales Tax (if applicable)
               DMV Fees (if applicable)
               Less Salvage Value (if applicable)
               Less Salvage Tax (if applicable)
               Salvage Fees (if applicable)
               Less Deductible (if applicable)                  1000.00
               Miscellaneous
               Net Payment:                                     14048.28
         A copy of our evaluation and the estimate will be sent under separate
         cover. If you have any questions regarding this or wish to discuss
         any concerns, please contact me at 205-588-3132
         Sincerely

         TOURIONO PARKMAN

         Claims Examiner
         Florida law requires the following warning: Any person who knowingly
         and with intent to injure, defraud or deceive any insurer files a
         statement of claim or an application containing any false, incomplete
         or misleading information is guilty of a felony of the third degree.


                NF24B N0001        20003317491     000 COLL E2W         20181120 CLAI0001
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 93 of 112




                                  Exhibit C
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 94 of 112

     'tr


                              ONE.                       MARKET VALUATION,REF9RT
                                                                                       Prepared for INFINITY INSURANCE COMPANY


   FE? REPORT SUMMARY
                                                                                                  The CCC ONE® Market Valuation
  igi5
    l CLAIM INFORMATION                                                                           Report reflects CCC Information
                                                                                                  Services Inc.'s opinion as to the
   Owner                                                Sardlnas, Jorge
                                                                                                  value of the loss vehicle, based on
                                                            REDA( TED
                                                                                                  information provided to CCC by
                                                                                                  INFINITY INSURANCE COMPANY,
   Loss Vehicle                                         2016 Scion IC Automatic
                                                                                                  Loss vehicle has 26% fewer than
   Loss Incident Date                                   09/14/2018
                                                                                                  average mileage of 40,200.
   Claim Reported                                       09/19/2018


  0-0
   /1 INSURANCE INFORMATION
   Report Reference Number                              90072414
   Claim Reference                                      1CS20003317491_2237024
   Adjuster                                             Aleman, Leonardo
   Appraiser                                            Mckee, Jimmy
   Odometer                                             29,626
  Last Updated                                          09/24/2018 10:40 AM


                                                                                                          BASE VEHICLE VALUE
           VALUATION SUMMARY                                                                       This Is derived per our Valuation
                                                                                                ' methodology described on the next
  Base Vehicle Value                                                  $ 15,642.00                 Page.
  PRIOR DAMAGE                                                           - S 593.72
                                                                                                       ADJUSTED VEHICLE VALUE
  Adjusted Vehicle Value                                              $ 15,048.28
                                                                                                  This is determined by adjusting the
  Vehicular Tax (6.3323%)                                                + $ 952.90
                                                                                                  Base Vehicle Value to account for the
  Tax reflects applicable state, county and municipal
                                                                                                  actual condition of the loss vehicle and
  taxes,                                                                                          certain other reported attributes, if any,
  NO TAXES                                                                - $ 952.90              such as refurbishments and after factory
                                                                                                  equipment.
  Value before Deductible                                             $ 15,048.28
  Deductible                                                            - $ 1,000.00
                                                                                                 Inside the Report

                                                                                                ' Valuation Methodology                        2
                                                                                                 Vehicle Information                           3
 The total may not represent the total of the settlement as other factors (e.g. license and
                                                                                                 Vehicle Condition                             6
 fees) may need to be taken into account.
                                                                                                 Comparable Vehicles                           7
                                                                                                 Valuation Notes                               9
                                                                                                 Supplemental Information                 .1f)




 @Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                              Page lot 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 95 of 112


                                                                                                          Owner: Sardinas, Jorge
  &X./BONE. MARKET VALUATION REPORT                                                                       Claim: ICS20003317491_2237024



  VALUATION METHODOLOGY
  How was the, valuation determined?

                7




                                      CLAIM INSPECTION
                                      INFINITY INSURANCE COMPANY has provided CCC with the zip code where the loss vehicle is
                                      garaged, loss vehicle VIN, mileage, equipment, ae well as loss vehicle condition, which is used to
                                      assist in determinind the value of the loss vehicle.




                                                                          DATABASE REVIEW
                                                                           dOd inaintaine an extensive database of vehicles that currently are
                                                                       - •or recentlY were available for sale in the U.S. This database includes
                                                                           vehiblet.that"CCC employees have physically inspected, as well as
                                                                           vehicles advertised for sale by dealerships or private parties. All of
                                                                         Aheee-SOu'raei'are updated regularly:




 SEARCH FOR COMPARABLES .

 When a valuation is created the database is searched and ,
 comparable vehicle's in the area are selected. The     code f,
 where the loss vehicle is garaged determines the starting'poiq...
 for the search. Comparable vehicles are similar to the loss
 vehicle based on relevant factors,




 CALCULATE BASE VEHICLE VALUE
 Adjustments to' the price .oflhe selected comparable Vehicles are madelO'reflect
 differences in vehicle attributes, including Mileage and options. Dollar adjustments are
 based upon market research.
                                                                    . .
         the Base Vehicle Value is the weighted average Of the adjusted values'of the
 comparable vehicles based on the following factor's:
    • Source of the data (such as inspected versus advertised)
 . • SiMilarity Ouch as equipment, mileage, and year)
    • Proximity to the loss vehicle's primary garage loCation
   • Recency of information




 d Copyright 2016 CCG Information Services Inc. All Rights Reserved.                                                                  Page 2 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 96 of 112


                                                                       Owner: Sardinas, Jorge
  C.C.0 M ON E. MARKET VALUATION REPORT                                Claim: ICS20003317491_2237024




  tia VEHICLE INFORMATION
  VEHICLE DETAILS                                                      Vehicles sold in the United 'States.
  Location                                  MIAMI, FL 33187-6714       are required to have a manidacturer
                                                                       assigned Vehicle Identification
  VIN                                              RI CUED
                                                                       Number(VIN). This number provides • '
  Year                                      2016                       certain specifications of the vehiCle.
  Make                                      Scion
                                                                       Please review the information In the •
  Model                                     tC                         Vehicle Information Section to:confirm
  Body Style                                Automatic                  the reported mileage and to verify that
                                                                       the information accurately reflects the
  Body Type                                 Hatchback
                                                                       options, additional equipment or other
  Engine -                                                             aspects of the loss vehicle that May
        Cylinders                           4                          impact the yalue.

        Displacement                        2.5L
        Fuel Type                           Gasoline
        Carburation                         Sequential MPI
  Transmission                              Automatic Transmission
  Curb Weight                               3082 lbs



  VEHICLE HISTORY SUMMARY
   EXperian AutoCheck           No Title Problem Found

   National Highway Traffic 2 Recalls
   Safety Administration




 C Copyright 2016 CCC Information Services Inc. All Rights Reserved.
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 97 of 112


                                                                                                                                                      Owner: Sardines, Jorge
     CrriMONE. MARKET VALUATION REPORT                                                                                                                Claim: 1CS20003317491_2237024




               VEHICLE INFORMATION
     VEHICLE EQUIPMENT

                                                                                                                                                 . veh left is'ihe'equipment b( the
    ' Odometer                              29,626                                                                                                    icle that INFINITY INSURANCEe loss
                                                                                                                                                                                      ;
                                                                                                                                                   COMPANY poded to CCC
     Transmission                       Automatic Transmission

     Power                              Power Steering                                                                  V
                                                                                                    : . ^ ••                                                     tt               g';of-i 'of
                                       ,Power Brakes                                                                                                    the            iprpe,n.
                                                                                                                                                                      6meof
                                                                                                                                                                          •
                                        Power Windows                                                                                                      •
                                                                                                                                                 '-    Addftlonal
                                        Power, Locks                                                                                             ▪     '01eridd   'yie.nOted to be on the         •
                                                       a-,447,-1,: • ,e4.                                                                               • h. • -

                                        Power Mirrors

                                      !Power Trunk/Gate Release •
                                      14,
     Decor/Convenience                  Air Conditioning
                                                                                               o    .
                                      ;jilt Wheel'                                                                     •:se
                                        Cruise Control

                                      'Rear Defogger,',,'
                                                                                    +'•
                                        Intermittent Wipers
                              ▪             44.,1, P.11, rern                             • nt4k
                                      '..Cohsole/Storage 4                                                         •
                                                                                                        OW.

                                          Keyless Entry
                                      PeN"."1.1...A.N.`';'''•''''':9•!4,'1",i'tr..                                                           t
                                      ,....Telesccipic Wheel                                                           '.•se
                                       Message Center

     Seating                           Cloth Seats

                                      •• Bucket Seats                                                                          ,
                                                 zvJ y4
                                       Reclining/Lounge Seats

     Radio                             AM Radio
                                      Jr,
                                      !EM Radio ,.                          6.                                          v:!-•
                                                                      r2;.144.            a,%aft,.                        .•.y" •
                                       Stereo
                                                                                              2'9                                      .14
                                      iSearch/Seek 4tt                                  c' .,  .
                                                                                  ,                                                •     4,

                                       Steering Wheel Touch Controls
                                      f •?4,c2r*,1r/74).:.qi' tP27"•'...4"t<
                                      „Auxiliary A.udiO connection!.                  -
                                  •
                                      411+4
                                         , , V•tr .         af,,x1j, 462214  .% •   •                          P


                                       Premium Radio                                                                    V




    Wheels                             Aluminum/Alloy Wheels

    Roof                               Electric Glass Roof

                                      !SlcyVieW.RoOf

    Safety/Brakes                      Air Bag (Driver Only)
                                      tw"74msitizt
                                       P.assenger'Air Bag
                                                                               :A         a


.    Copyright 2016 CGC Information Services Inc. All Rights Reserved.                                                                                                             Page 4 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 98 of 112


                                                                             Owner: Sardinas, Jorge
  Cr.CMONE MARKET VALUATION REPORT                                          I Claim: ICS20003317491_2237024


   MID
   414
           VEHICLE INFORMATION
  VEHICLE EQUIPMENT

                                Anti-lock Brakes (4)

                                4-wheei Disc Brakes' •:

                                Front Side Impact Air Bags,

                                Head/Curtain Air Bogs

                                Hands Free

                                Traction Control

                                Stability Control

  Exterior/Paint/Glass          Dual Mirrors

                                Tinted Glass

                                Rear Window Wiper

                                Signal ,Integrated Mirrors ;

                                Clearcoal Paint                        se




 C Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                  Page 5 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 99 of 112


                                                                                      Owner: Sardines, Jorge
  CCX:MONE. MARKET VALUATION REPORT                                                   Claim: 1CS20003317491_2237024




  RI VEHICLE CONDITION
  COMPONENT CONDITION
                                                                                     INriNity INSURANCE COMPANY
                  Condition            Inspection Notes               Value Impact    uses condition inspection guidelines
                                                                                      to determine the conditioh of key
  'INTERIOR
                                                                                     'components of the loss vehicle prior
  Seats           AVERAGE              AVERAGE                               $0       to the loss. The guidelines describe
                  PRIVATE                                                             physical characteristics for these key
                                                                                      components, for the Condition selected
  Carpets         AVERAGE              AVERAGE                               $0
                                                                                      based upon age. Inspection Notes
                  PRIVATE
                                                                                      reflect observations from the-appraiser
  Dashboard       AVERAGE              AVERAGE                               $0       regarding the loss vehicles condition.
                  PRIVATE                                                            CCC•makes dollar adjustments that
  Headliner       AVERAGE             AVERAGE                                $0      reflect the impact the reported condition
                                                                                     has on the value of the loss vehicle as
                  PRIVATE
                                                                                     compared to Average Private condition,
  EXTERIOR                                                                           These dollar adjustments are based
                                                                                     upon interviews with dealerships across
  Body            AVERAGE             AVERAGE                                $0
                                                                                     the United States.
                  PRIVATE

  Glass           AVERAGE             AVERAGE                                $0
                  PRIVATE

  Paint           AVERAGE             AVERAGE                                S0
                  PRIVATE

  MECHANICAL

  Engine          AVERAGE             AVERAGE                                $0
                  PRIVATE

  Transmission    AVERAGE             AVERAGE                                $0
                 PRIVATE

  TIRES

  Front Tires     AVERAGE             LF 7/32 RE 7/32                        $0
                 PRIVATE

  Rear Tires     AVERAGE              LR 7/32 RR 7132                        $0
                 PRIVATE

    Total Condition' Adjustments                                         .   $




  Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                  Page 6 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 100 of
                                     112

                                                                                 Owner: Sardines, Jorge
 Cri:AONE. MARKET VALUATION REPORT                                               Claim: ICS20003317491_2237024




          COMPARABLE VEHICLES
  Options                               Loss          Comp 1          Comp 2
                                       Vehicle                                  Comp I      Updated Date: 07/14/2018
                                                                                2016 Scion Tc Manual 42.51 Gasoline
  Odometer                              29,626         40,755         64,305    Sequential Mpi
  Automatic Transmission                   */           x              x
                                                                                Dealership South Dade Toyota
  6 Speed Transmission                     x            V              4        Telephone (786) 2982183'
  Power Steering                           ✓          . 4              V        Source Truecar
 Power Brakes                              ✓            4              V        Stock # 782862A
 Power Windows                             V            V              V        DIstance'from Miami, FL
                                                                                7 Miles -.Homestead, FL        .
 Power Locks                               ✓            V              V
                                                                                Comp 2          Updated Date: 09/01/2018
 Power Mirrors                             ✓            V              V        2016 Scion To Manual 4 2.5Idasoline
 Power Trunk/Gate Release                  ✓              i             x       Sequential Mpl
 Air Conditioning                          ✓             v              se      YIN             \ Ill)
  Tilt Wheel                               ✓             v             v        Dealership Toyota Of North Miami
                                                                                telephone (856) 661-5244
 Cruise Control                            se            v             v        Source Truecar
 Rear Defogger                             se            se            v        Stock # C851910A
 Intermittent Wipers                       se            v              se      Distance from Miami,
 Console/Storage                           ✓             v             v           Miles - (vliami, FL
 Keyless Entry                            ✓              se             se
                                                                                Comparable vehicles used in the
: Telescopic Wheel                         ✓             v             v        determination of the Base Vehicle Value
 Message Center                           st             x             x       •are not Intended to be replacement
 Cloth Seats                              ✓              v             v        vehicles but are reflective of the market
                                                                                value, and may no longer be available
 Bucket Seats                             ✓              se            v
                                                                                for sale.
 Reclining/Lounge Seats                   ✓              v             v
 AM Radio                                 se             se            v       •.List Price Is the sticker price of an
 FM Radio                                 se             se            v         inspected dealer vehicle and the
                                                                                 advertised price for the advertised
 Stereo                                   ✓              v              se       vehicle.
 Search/Seek                              4              4             V
 CD Player                                 x             V             4        Distance is based upon a straight line
                                                                                between loss and comparable vehicle
 Steering Wheel Touch Controls            •.•            4             V
                                                                                locations.
 Auxiliary Audio Connection               4              V             V
 Premium Radio                            ✓              4             V        'The Condition Adjustment sets that
                                                                                comparable vehicle to Average Private
 Aluminum/Alloy Wheels                    ✓              4             V
                                                                                condition, which the loss vehicle is also
 Electric Glass Roof                      V              V             V        compared to in the Vehicle Condition
 Skyview Roof                             4              V             V        section.
 Drivers Side Air Bag                     ✓              V.            4
 Passenger Air Bag                        ✓              V             V
 Anti-lock Brakes (4)                     4              4             4
 4-wheel Disc Brakes                      ✓              V             V
 Front Side Impact Air Bags               4              V             4
 Head/Curtain Air Bags                    ✓              4             V
 Hands Free                               ✓              V             V
 Traction Control                         ✓              V             V
© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                              Page 7 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 101 of
                                     112

                                                                                  Owner: Sardinas, Jorge
 C/XMONE. MARKET VALUATION REPORT                                                 Claim 1CS20003317491 2237024




           COMPARABLE VEHICLES
  Options                                  Loss       Comp 1          Comp 2
                                          Vehicle
                                                  '
 . Stability Control'                       V             V             V
  Dual Mirrors                              V             V             4
  Tinted Glass                              V            V              V
  Rear Window Wiper                         V             V             V
  Signal Integrated Mirrors                 V             V             V
  Clearcoat Paint                           V             V             '''t
  California Emissions                      'X'          V              V


  List Price                                            $ 13,498       $ 14,000

  Adjustments:
                        Make/Model/Trim                  + $ 675          $ 675
                        Options                             $ 75           $ 75
                        Mileage                        + S 1,108        S 2,756
                        Condition'                       - $ 772        - $ 772

 ,Adjustil Coreparable.Value




0 Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                    Page 8 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 102 of
                                     112

 CrX.MONE.                    MARKET VALUATION REPORT                                   Owner: Sardinas, Jorge
                                                                                        Claim: 1CS20003317491_2237024




  EY       VALUATION NOTES
 09/24/2018 10:40 - POADJ CHANGE REQUESTED BY: PARKMAN,TOURIONO                                       • .•       .•
                                                                                        Statutes cOncerning.vehicle•value ,
 09/24/2018 10:40 - Condition Comments changed after Valuation                          include:Ptoricla Sfatiite`XXXS./11 -
 09/24/2018 10:40 - Pre/Post Tax data modified after Valuation                          626.9743.

 09/24/2018 10:39 - POADJ CHANGE REQUESTED BY: PARKMAN,TOURIONO

 09/24/2018 10:39 - Pre/Post Tax data modified after Valuation

 09/24/2018 10:39 - Options added [Message Center,Power Trunk/Gate Release]

 09/24/2018 10:39 - Post Valuation Adjustment entered for:

 09/24/2018 10:39- Options removed [California Emissions]

 09/24/2018 10:39 - Condition Comments changed after Valuation

This Market Valuation Report has been prepared exclusively for use by INFINITY
INSURANCE COMPANY, and no other person or entity is entitled to or should rely upon
this Market Valuation Report and/or any of its contents. CCC is one source of vehicle
valuations, and there are other valuation sources available.




C Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                    Page 9 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 103 of
                                     112


 CMCONE.                        MARKET VALUATION REPORT                                               Owner: Sardines, Jorge
                                                                                                    I Claim: ICS20003317491_2237024



 SUPPLEMENTAL INFORMATION
                                                                                                     CCC provides INFINITY INSURANCE
   tpo      EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT
                                                                                                     COMPANY Information reported by
                                                                                                     Expertan iegarding the 2016 Scion tC
  TITLE CHECK                                    RESULTS FOUND                                                                  This data is
                                                                                                     provided for informational purposes. Unless
  Abandoned                                 ✓      No Abandoned Record Found
                                                                                                     otherwise noted in this Valuation Detail,
  Damaged                                   ✓      No Damaged Record Found                           CCC does not adjust the value of the loss
  Fire Damage                               V      No Fire Damage Record Found                       vehicle based upon this information.
:Grey Market                                ✓      No Grey Market Record Found                       LEGEND:
  Hail Damage                               ✓     No Hail Damage Record Found                              No Event Found
  Insurance Loss                            ✓     No Insurance Loss Record Found                     C Event Found
  Junk                                      •                                                   ;          Information Needed
                                                  No Junk Record Found
  Rebuilt                                   •     No Rebuilt Record Found                            TITLE CHECK
 Salvage                                    ✓     No Salvage Record Found                            THIS VEHICLE CHECKS OUT
                                                                                                     AutoCheck's result (or this loss vehicle
  EVENT CHECK                                    RESULTS FOUND                                       show no significant title events. When

 NHTSA Crash Test Vehicle                                                                            found. °Veils often Indicate automotive
                                            •     No NHTSA Crash Test Vehicle Record Found
                                                                                                     damage or warnings associated with the
 Frame Damage                               41    No Frame Damage Record Found                       vehicle.
 Major Damage Incident                      •     No Major Damage Incident Record Found
                                                                                                     EVENT CHECK.
 Manufacturer Buyback/Lemon                 •     No Manufacturer Buyback/Lemon Record Found         THIS VEHICLE CHECKS iDUT
 Odometer Problem                           •     No Odometer Problem Record Found                   AtrloCheck's result for this loss vehicle
 Recycled                                   ✓     No Recycled Record Found                           show no'histOdcal events that Indicate
 Water Damage                                                                                       .f!   Significant automotive problem. These
                                            ✓     No Water Damage Record Found
                                                                                                     problems can Indicate pbst previous
 Salvage Auction                            •     No Salvage Auction Record Found
                                                                                                     car damage, theft, or other Significant

 VEHICLE INFORMATION                             RESULTS FOUND                                       protaleMs.

                                                                                                     VEHICLE INFORMATION
 Accident                                   ✓     Accident Record Found
                                                                                                     INFORMATION FOUND
 Corrected Title                           ✓      No Corrected Title Record Found
                                                                                                     AuloCheek found additional Information
 Driver Education                          ✓      No Driver Education Record Found                   on this ;athlete. These records will provide
 Fire Damage incident                      ✓      No Fire Damage Incident Record Found               more history for this toss Vehicle
 Lease                                     *1     No Lease Record Found                              ODOMETER CHECK
 Lien                                      •      No Lien Record Found                               THIS VEHICLE CHECKS OUT
 Livery Use                                •      No Livery Use Record Found                         AutoChecks result for this loss' vehicle

 Government Use                                                                                      show no Indication of odometer rollback
                                           ✓      No Government Use Record Found
                                                                                                     or tampering was found. AutoCheck
 Police Use                                ✓      No Police Use Record Found
                                                                                                     determines odometer rollbacks by
 Fleet                                     ✓      No Fleet Record Found                              searching for records that indicate
 Rental                                    •      No Rental Record Found                             odometer readings less than a previously
 Fleet and/or Rental                                                                                 reported value. Other odometer events
                                           •      No Fleet and/or Rental Record Found
                                                                                                     can report events of 'tampering, or possible
 Repossessed                               ✓      No Repossessed Record Found
                                                                                                     odometer breakage.
 Taxi use                                  ✓      No Taxi use Record Found
 Theft                                     •      No Theft Record Found
 Fleet and/or Lease                        ✓      No Fleet and/or Lease Record Found
 Emissions Safety Inspection               ✓      No Emissions Safety Inspection Record Found
 Duplicate Title                           ✓      No Duplicate Title Record Found

fti) Copyright 2016 CCC Information Services Inc. All Rights Reserved,                                                                Page 10 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 104 of
                                     112

                                                                                                                                   Owner: Sardines, Jorge
CZCZONE MARKET VALUATION REPORT                                                                                                I Claim: ICS20003317491_2237024


SUPPLEMENTAL INFORMATION
   ED       F141 HISTORY REPORT RUN DATE: 09/24/2018

   Below are the historical events for this vehicle listed In chronological order.

EVENT RESULTS                                           ODOMETER DATA                                              EVENT
DATE    OUND                                             READING SOURCE                                            DETAIL

05/07/2016 FL                                                          17     Motor Vehicle Dept.                  ODOMETER READING
                                                                                                                   FROM DMV
05/0712016 MIAMI, FL                                                          Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
.05/27/2016 MIAMI, FL                                                         Motor Vehicle Dept.                  TITLE (Lien Reported)
b2/07/2017 MIAMI, FL                                                          Motor Vehicle Dept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
02/12/2018 MIAMI, FL                                                          Motor Vehicle bept.                  REGISTRATION EVENT/
                                                                                                                   RENEWAL
P214/2018 FL                                                                .'Police Report                       .AC,CIDENT REPORTED
09/14/2018 FL                                                                 Police Report                        AIR BAG DEPLOYED
"pb/14/2018 FL                                                               •Police Report                        VEHICLE•WAS TOWED

AUTOCHECK TERMS AND CONDITIONS:


Experlan's Reports are compiled from multiple sources. It is not always possible for Experian to obtain complete discrepancy information on all Vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are not reflected on that vehicle's Report. Experian searches data from additional sources •
where possible, but all discrepancies may not be reflected on the Report.


These Reports are based on information supplied to Experian by external iources believed to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN OR
ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN AS IS WHERE IS" BASIS, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPUED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.


YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY.OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.


Experian shall not'be liable for any delay or failure to provide an accurate report if and to the extent which such delay or failure is caused by events beyond the reasonable
control of Experian, including, without limitation, "acts of God", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or dommunicatIon failures or delays, lire, earthquakes, flood,
epidemics, riots and strikes.


These terms end the relationship between you and Experian shall be governed by the laws of the State of Illinois (USA) without regard toils conflict of law previsions. You and
Experian agree to submit to the personal and exclusive Jurisdiction of the courts located within the county of Cook, Illinois. .




© Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                                                                  Page 11 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 105 of
                                     112

                                                                                                 Owner: Sardines, Jorge
 crzeoNE, MARKET VALUATION REPORT                                                                Claim: 1CS20003317491_2237024


SUPPLEMENTAL INFORMATION
                                                                                               The National Highway Traffic Safety
        NHTSA VEHICLE RECALL                                                                   Administraticin has issued 2 safety related
                                                                                               recall notices that may apply to the above
                                                                                               valued vehicle.
NHTSA Campaign ID 16V236000
Mfg's Report Date : APR 21, 2016                                                                 DISCLAIMER: The vehicle recall
                                                                                              : information provided on this report is for
Potential Number Of Units Affected : 94
                                                                                                 informatiOn purposes only. The information
Summary : Southeast Toyota Distributors, LLC (SET) is recalling certain model year 2016          might apply or not apply to the vehicle
Toyota Yaris, Rav4, Land Cruiser and 4Runner vehicles, and Scion FR-S, iM, and TC                being menticined on this valuation.
vehicles manufactured January 28, 2016, to March 14, 2016. The Load Carrying Capacity            Infinity does not warrant the safety of the
Modification Label may not reflect the correct added weight of the installed accessories.        damaged vehicle involved on this loss
As a result, these vehicles fail to comply with the requirements of Federal Motor Vehicle        and urges the vehicle owner to have a
Safety Standard number 110, "Tire Selection and Rims for Passenger Cars."                        mechanical safety inspection done by
                                                                                                 a qualified mechanic before using the
Consequence: An incorrect label may result in the vehicle being overloaded, increasing
                                                                                                 vehicle in any way.
the risk of a crash.
Remedy : SET will notify owners, and provide them a corrected label to be installed over
the inaccurate label, free of charge. The recall began on June 3, 2016, Owners may
contact SET customer service at 1-866-405-4226, SET's number for this recall is SET16A.
Dates Of Manufacture : JAN 27, 2016 to MAR 13, 2016
Manufacturer Recall No. : SET16A




NHTSA Campaign ID: 16V420000
Mfg's Report Date : JUN 08, 2016
Component : EQUIPMENT:OTHER:LABELS
Potential Number Of Units Affected : 4253
Summary: Southeast Toyota Distributors, LLC (SET) is recalling certain model year 2016
Toyota Camry and Highlander, 2015-2016 Toyota Tundra, Scion FR-S, and tC vehicles.
The Load Carrying Capacity Modification Label may not reflect the correct added weight of
the installed accessories. As a result, these vehicles fail to comply with the requirements
of Federal Motor Vehicle Safety Standard number 110, "Tire Selection and Rims for
Passenger Cars."
Consequence : An incorrect label may lead an owner to overload the vehicle, increasing
the risk of a crash.
Remedy : SET will notify owners, and provide a corrected label for placement over the
inaccurate label, free of charge. The recall began on July 14, 2016. Owners may contact
SET customer service at 1-866-405-4226.
Dates Of Manufacture : MAY 05, 2014 to MAY 12, 2016
Manufacturer Recall No. : SET-16C




@Copyright 2016 CCC Information Services Inc. All Rights Reserved.                                                             Page 12 of 12
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 106 of
                                     112




                                Exhibit D
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 107 of
                                     112


                                                                                                  110 SE 6th Street

ZP    I
          ZEBERSKY PAYNE
          ZEBERSKY PAYNE SHAW LEWENZ
                                                                                                         Suite 2150
                                                                                          Fort Lauderdale, FL 33301
                                                                                                  Tel: 954.989.6333
                                                                                                  Fax: 954.989.7781'
                                                                                                   www.zplIp.com



                                            February 27, 2019


   Sent via fax to: 800-214-5727
   and First Class Mail
   Touriono Parkman
   Infinity Auto Insurance Company
   P.O. Box 830807
   Birmingham, AL 35283-0807

   RE: Claim:                    20003317491
       Insured/Client:           Jorge Sardinas
       DOL                       09/14/2018

   Dear TontionO Parkinaii:

   This letter is to inform you that your insured Mr. Jorge Sardinas takes the position that INFINITY
   violated Florida law and breached his insurance policy ("Policy") in several respects in adjusting
   his total IOSs claim for his 2016 Scion (the "Scion") and to provide it a chance to cure those
   violations and breaches. He also provides this notice on behalf of all similarly situated Florida
   Infinity policyholders.

   Use Motor Vehicle Industry Source

   As a reminder, INFINITY used a CCC One Market Value Report ("CCC One Report") to calculate
   an actual cash value Of the Scion of $15,048.28, resulting from a base value of $15,642.00, minus
   a prior property damage adjustinent of $593.72. From that amount, Infinity subtracted a $1000
   deductible and paid $14;048.28. The CCC One Report alto shows an addition of $952.90 in sales
   tax and then a deductionof that same amount, remitting in a net $0 change tO the value. Presumably
   INFINITY did this on the theory that it can wait until Mr. Sardinas actually buys a new car to pay
   sales tax. INFINITY uses CCC One Reports to value the total loss claims of all of its Florida
   policyholders.

   Fla. Stat. § 626.9743(5)(a)(2) provides, in pertinent part, as follows:


           .(5) When the insurance policy provides for the adjustrnent and getTlement of first-
           party motor vehicle total losses on the basis of actual cash value or replacement
            with another of like kind and quality, the insurer shall use one of the following
            methods:
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 108 of
                                     112

ZPI         www.zplip.com



   Touriono Parkman
   Infinity Auto Insurance Company
 • FebrUary 27, 2019
   Page 2 of 3


                (a) The insurer may eleCt a cash settlement based upon the actual cost to purchase
                a comparable motor vehicle, including sales tax, if applicable pursuant to
                subsection (9). Such cost may be derived from:


                2. The retail cost as determined from a generally recognized used motor vehicle
                industry Source such as:
                a. An electronic database if the pertinent portions of the valuation documents
                generated by the database are provided by the insurer to the first-party insured upon
                request; ...
   To the extent Part E of the Policy could be interpreted on its face as allowing INFINITY to value
   the Scion by a method other than those provided in the statute or to pay other than "the actual cost
   to purchase a comparable motor vehicle," Part F of the Policy, the General Provisions, provides
   that the Policy is deemed amended to conform to the statute. In addition, Florida law prOvides for
   such amendment.
   The payment by INFINITY, the accompanying correspondence, and the CCC One Report reveal
   that INFINITY chose to pay a cath Settlement to Mr. Sardinas of the retail cost of the Scion as
   deterinined. from an electronic database, specifically the CCC One database. INFINITY does the
   same for all its Florida policyholders who suffer total losses. This violates § 626.9743(5)(a)(2),
   Florida Statutes, and thus breaches the Policy, because the CCC One database is not a "generally
   recognized used motor vehicle industry source."
   Accordingly, Mr. Sardinas demands that INFINITY recalculate the retail cost of the Scion using
   an electronic database that is a generally recognized used motor industry source. Mr. Sardinas
   suggests using the NADA database because it is clearly a generally recognized used motor vehicle
   industry Source, INFINITY likely already has access to it through the CCC One database, it is
   otherwise easily available, and it has the capability of giving a value as of the Date of Loss. If the
   generally recognized used motor vehicle industry source utilized by INFINITY provides a value
   higher than $15,048.28, then Mr. Sardinas demands that INFINITY pay him the difference plus
   the additional sales tax that will result. Likewise, Mr. Sardinas demands that INFINITY do the
   same for all its similarly situated policyholders.
   Retails Costs of a Comparable Motor Vehicle

   Also, § 626.9743(5)(a)(2), Florida Statutes, requires INFINITY to pay Mr. Sardinas all retail costs
   that he is reasonably likely to incur in purchasing a comparable motor vehicle without regard to
   whether he purchases a replacement vehicle and how much he pays. INFINITY recognized that
   sales tax is owed at some point by calculating his sales tax upfront but then deducting it pending
   proof he replaced his vehicle. Not paying sales tax upfront violates the statute.

   usic:oovii
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 109 of
                                     112
              www.zpilp.com


   TottriOno Parlunan
   Infinity Auto Insurance Company
   February. 27, 2019
   Page 3 of 3


   .And .INFINITY did not otherwise fully pay • all such retail eOstS, resithing in two additional
    violations of the statute and breaches of the Policy.
   First, INFINITY -should have paid ,Mr. Sardinas $83.25 in title/license fees, because every used
   cat dealer in the State of Florida cadets them in connection with the piiithase of a Used Car. Mr.,
   Satdinas thus demands their payment.
   Second, every used car dealer in South Florida and, indeed, in the state of Florida 'charges a
   document fed in connection with the ptirchaSe Of a used cal.., so INFINITY should have reasonably
   anticipated Mr. Sardinas would incur such A charge in purchasing -a, comparable motor vehicle at
   _retail, calculated an average or typical .charge and paid, it to. him. Mr. Sardinas now demands
   _INFINITY .do this ,and suggests that $500 would be a reasonable amount. Mr. Sardinas also
   demands.that INFINITY pay such fees to all its similarly situated Florida policyholders.

   Please review and responCi within thirty (30) days as to whether INFINITY will cure its violatiOns
   of Florida law and breaches of the Policy. If INFINITY:fails- tO do so, Mt. Sardinas intends to file
   suit on his own behalf and on behalf of all INFINITY's similarly situated Florida policyholders.

   Sincerely,




   Edward H. ZeberSky
   For the Firin




   111316007/11
Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 110 of
                                     112




                                 Exhibit E
03/28/2019 I:46PM FAX                                                                                                                    Z0001/0002

   Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 111 of
                                        112


            P.O. Box 830807
                           INFINITY
            Birmingham, AL 35283-0807

            Dear Mr. Zebersky,

            This letter responds to your letter dated February 27, 2019 regarding Jorge Sardinas' total
            loss vehicle (2016 Scion), Claim No. 20003317491.

            To the extent your letter suggests that the use of a CCC Market Valuation Report as part of
            any total loss vehicle adjustment process inherently violates Fla. Stat. § 626.9743(5), you
            have offered no supporting authority, and Infinity respectfully disagrees. Infinity's use of
            CCC comprises only one component of the total loss adjustment process, and Infinity is
            willing to consider additional sources of vehicle value. As stated on the first page of the
            CCC Report, "The CCC ONE® Market Valuation Report reflects CCC Information
            Services Inc.'s opinion as to the value of the loss vehicle[.]" If you believe that the amount
            offered for the 2016 Scion is too low, please provide us with your data source(s) so that we
            can consider any additional adjustments that may be appropriate. Also, if you believe that
            any of the factual information set forth in the CCC Report is inaccurate, please let us know
            so that we can revise the estimate.

            You have also requested payment of sales tax . and registration fees for the 2016 Scion, in
            addition to the actual cash value. As you know, Florida law specifics that sales tax is
            payable when it has actually been incurred. See Fla. Stat. Ann. § 626.9743(9). We interpret
            your letter as specifying that Sardinas has now incurred additional costs for the replacement
            of his vehicle, and accordingly we have included a supplemental payment of $952.90.

            With regard to your request for a document fee, please clarify as it is our position that such a
            fee is not owed. If you have information or support otherwise, please submit and we will re-
            evaluate.

            Finally, if you still contend that Infinity has offered less than the actual cash value of the
            2016 Scion, then please note that there is an appraisal clause in the Policy to resolve any
            dispute over the amount of the loss. The appraisal clause provides:

                     You OT we may demand appraisal of the loss. Roth parties will be bound by
                     the results of the appraisal. Each party will appoint and pay a competent
                     disinterested appraiser and will equally share other appraisal expenses. Each
                     appraiser will state separately the actual cash value and the amount of loss,
                     If the appraisers fail to agree, they will select an umpire and submit their
                     differences to the umpire. If the appraisers cannot agree on an umpire, either
                     may request that a Judge of a court haling jurisdiction make selection. An
                     award in writing by any two of these three will determine the amount
                     payable, subject to the terms of this policy. Attorney fees shall not be
                     regarded as appraisal expenses. We do not waive any rights by agreeing to
                     an appraisal.

            Florida law requires the _Allowing warning: Any person who knowingly and with Intent to injum defraud or deceive any insurer files a
            false statement of claim or an application containing any Alm, incomplete or misleading information is guilty of a felony of the third
                                                                           degree'.

           Ff.-001
03/28/2019 I:47PM FAX                                                                                                                     Z0002/0002
   Case 0:19-cv-61369-WPD Document 1-1 Entered on FLSD Docket 05/31/2019 Page 112 of
                                                   112
            (Policy, Part E - Coverage for Damage to the Insured Auto, p. 15.)

            If you wish to further discuss this loss or to invoke appraisal, please advise.




            Manager Total Loss Claims
            Infinity Auto Insurance Company
            PH: 205-588-3604
            Fax: 888-210-4921




            Florida law requires the following warning: Any person who biowingly and with intent to injure, defraud or deceive any insurer files a
             false statement of claim or an application containing any Alm, incomplete or misleading information is guilty of a felony of the third
                                                                           degree.

           FL-001
